Exhibit 10.1

EXECUTION VERSION

TERM LOAN CREDIT AND GUARANTY AGREEMENT

dated as of March 9, 2020

among

UNITED AIRLINES, INC.,

as Borrower,

UNITED AIRLINES HOLDINGS, INC.,

as Parent and a Guarantor,

THE SUBSIDIARIES OF THE PARENT PARTY HERETO

OTHER THAN THE BORROWER,

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC. and

MORGAN STANLEY SENIOR FUNDING INC.,

as Joint Lead Arrangers

 

 

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1. DEFINITIONS

     1  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Terms Generally      38  

Section 1.03.

  Accounting Terms; GAAP      39  

Section 1.04.

  Divisions      39  

SECTION 2. AMOUNT AND TERMS OF CREDIT

     39  

Section 2.01.

  Commitments of the Lenders; Term Loans      39  

Section 2.02.

  [Intentionally Omitted]      40  

Section 2.03.

  Requests for Loans      40  

Section 2.04.

  Funding of Loans      41  

Section 2.05.

  Interest Elections      41  

Section 2.06.

  Limitation on Eurodollar Tranches      42  

Section 2.07.

  Interest on Loans      43  

Section 2.08.

  Default Interest      43  

Section 2.09.

  Alternate Rate of Interest      43  

Section 2.10.

  Repayment of Loans; Evidence of Debt      44  

Section 2.11.

  [Intentionally Omitted]      45  

Section 2.12.

  Mandatory Prepayment of Loans      45  

Section 2.13.

  Optional Prepayment of Loans      46  

Section 2.14.

  Increased Costs      47  

Section 2.15.

  Break Funding Payments      48  

Section 2.16.

  Taxes      49  

Section 2.17.

  Payments Generally; Pro Rata Treatment      52  

Section 2.18.

  Mitigation Obligations; Replacement of Lenders      53  

Section 2.19.

  Certain Fees      54  

Section 2.20.

  [Intentionally Omitted]      54  

Section 2.21.

  [Intentionally Omitted]      54  

Section 2.22.

  Nature of Fees      54  

Section 2.23.

  Right of Set-Off      54  

Section 2.24.

  [Intentionally Omitted]      55  

Section 2.25.

  Payment of Obligations      55  

Section 2.26.

  Defaulting Lenders      55  

Section 2.27.

  [Intentionally Omitted]      57  

Section 2.28.

  Extension of Term Loans      57  

 

UAL Term Loan Credit Agreement 2020

i



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

     59  

Section 3.01.

  Organization and Authority      59  

Section 3.02.

  Air Carrier Status      59  

Section 3.03.

  Due Execution      60  

Section 3.04.

  Statements Made      60  

Section 3.05.

  Financial Statements; Material Adverse Change      61  

Section 3.06.

  Ownership of Subsidiaries      61  

Section 3.07.

  Liens      61  

Section 3.08.

  Use of Proceeds      61  

Section 3.09.

  Litigation and Compliance with Laws      61  

Section 3.10.

  [Intentionally Omitted]      62  

Section 3.11.

  [Intentionally Omitted]      62  

Section 3.12.

  [Intentionally Omitted]      62  

Section 3.13.

  Margin Regulations; Investment Company Act      62  

Section 3.14.

  Ownership of Collateral      62  

Section 3.15.

  Perfected Security Interests      62  

Section 3.16.

  Payment of Taxes      63  

Section 3.17.

  Anti-Corruption Laws and Sanctions      63  

SECTION 4. CONDITIONS OF LENDING

     63  

Section 4.01.

  Conditions Precedent to Closing      63  

Section 4.02.

  Conditions Precedent to Each Loan      66  

Section 4.03.

  Conditions Subsequent.      67  

SECTION 5. AFFIRMATIVE COVENANTS

     67  

Section 5.01.

  Financial Statements, Reports, etc.      67  

Section 5.02.

  Taxes      69  

Section 5.03.

  Stay, Extension and Usury Laws      69  

Section 5.04.

  Corporate Existence      69  

Section 5.05.

  Compliance with Laws      70  

Section 5.06.

  Designation of Restricted and Unrestricted Subsidiaries.      70  

Section 5.07.

  Delivery of Appraisals      70  

Section 5.08.

  Regulatory Cooperation      71  

Section 5.09.

  Regulatory Matters; Citizenship; Utilization; Collateral Requirements      71
 

Section 5.10.

  Collateral Ownership      71  

Section 5.11.

  [Intentionally Omitted]      71  

Section 5.12.

  Additional Guarantors; Grantors; Collateral      71  

Section 5.13.

  Access to Books and Records      72  

Section 5.14.

  Further Assurances      73  

 

UAL Term Loan Credit Agreement 2020

ii



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

     73  

Section 6.01.

  Restricted Payments      73  

Section 6.02.

  [Intentionally Omitted]      79  

Section 6.03.

  [Intentionally Omitted]      79  

Section 6.04.

  Disposition of Collateral      79  

Section 6.05.

  Transactions with Affiliates      79  

Section 6.06.

  Liens      81  

Section 6.07.

  Business Activities      81  

Section 6.08.

  Liquidity      81  

Section 6.09.

  Collateral Coverage Ratio      82  

Section 6.10.

  Merger, Consolidation, or Sale of Assets      83  

Section 6.11.

  Use of Proceeds      84  

SECTION 7. EVENTS OF DEFAULT

     84  

Section 7.01.

  Events of Default      84  

SECTION 8. THE AGENTS

     87  

Section 8.01.

  Administration by Agents      87  

Section 8.02.

  Rights of Administrative Agent      88  

Section 8.03.

  Liability of Agents      88  

Section 8.04.

  Reimbursement and Indemnification      89  

Section 8.05.

  Successor Agents      90  

Section 8.06.

  Independent Lenders      90  

Section 8.07.

  Advances and Payments      91  

Section 8.08.

  Sharing of Setoffs      91  

Section 8.09.

  Withholding Taxes      92  

Section 8.10.

  Appointment by Secured Parties      92  

SECTION 9. GUARANTY

     92  

Section 9.01.

  Guaranty.      92  

Section 9.02.

  No Impairment of Guaranty      93  

Section 9.03.

  Continuation and Reinstatement, etc.      93  

Section 9.04.

  Subrogation      94  

Section 9.05.

  Discharge of Guaranty.      94  

 

UAL Term Loan Credit Agreement 2020

iii



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

     94  

Section 10.01.

  Notices      94  

Section 10.02.

  Successors and Assigns      95  

Section 10.03.

  Confidentiality      100  

Section 10.04.

  Expenses; Indemnity; Damage Waiver      100  

Section 10.05.

  Governing Law; Jurisdiction; Consent to Service of Process      103  

Section 10.06.

  No Waiver      103  

Section 10.07.

  Extension of Maturity      103  

Section 10.08.

  Amendments, etc.      103  

Section 10.09.

  Severability      106  

Section 10.10.

  Headings      106  

Section 10.11.

  Survival      106  

Section 10.12.

  Execution in Counterparts; Integration; Effectiveness      106  

Section 10.13.

  USA Patriot Act      107  

Section 10.14.

  New Value      107  

Section 10.15.

  WAIVER OF JURY TRIAL      107  

Section 10.16.

  No Fiduciary Duty      107  

Section 10.17.

  Registrations with International Registry      108  

Section 10.18.

  [Intentionally Omitted].      108  

Section 10.19.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      108
 

Section 10.20.

  Certain ERISA Matters      108  

 

ANNEX A    LENDERS AND COMMITMENTS ANNEX B    LIST OF AIRCRAFT APPRAISERS ANNEX
C    CLOSING DATE COLLATERAL EXHIBIT A    FORM OF AIRCRAFT MORTGAGE EXHIBIT B   
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER EXHIBIT C    FORM OF ASSIGNMENT AND
ACCEPTANCE EXHIBIT D    FORM OF LOAN REQUEST SCHEDULE 3.06     SUBSIDIARIES OF
UNITED AIRLINES HOLDINGS, INC.

 

 

UAL Term Loan Credit Agreement 2020

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AND GUARANTY AGREEMENT, dated as of March 9, 2020, among UNITED
AIRLINES, INC., a Delaware corporation (the “Borrower”), UNITED AIRLINES
HOLDINGS, INC., a Delaware corporation (“Parent”), the direct and indirect
Domestic Subsidiaries of the Parent from time to time party hereto other than
the Borrower, each of the several banks and other financial institutions or
entities from time to time party hereto as a lender (the “Lenders”), JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as administrative agent for the Lenders (together
with its permitted successors in such capacity, the “Administrative Agent”), and
JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. and
MORGAN STANLEY SENIOR FUNDING INC., as joint lead arrangers (in such capacities,
the “Joint Lead Arrangers”).

INTRODUCTORY STATEMENT

The Borrower has applied to the Lenders for a term loan facility of up to
$2,000,000,000 as set forth herein.

The proceeds of the Loans will be used to pay related transaction costs, fees
and expenses, and for working capital and other general corporate purposes of
the Parent and its Subsidiaries.

To provide guarantees and security for the repayment of the Loans and the
payment of the other obligations of the Borrower and the Guarantors hereunder
and under the other Loan Documents, the Borrower and the Guarantors will, among
other things, provide to the Administrative Agent and the Lenders the following
(each as more fully described herein):

(a) a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and

(b) a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each other Grantor (if any) pursuant to the
Collateral Documents.

Accordingly, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

Section 1.01. Defined Terms.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.

“Account Debtor” shall mean the Person obligated on an Account.

“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Administrative Agent (and subject to an Account Control Agreement), (b) any
airframes, aircraft, engines and spare parts of the Borrower or any Grantor that
are eligible for the benefits of Section 1110, (c) Eligible Accounts of the
Borrower or any Grantor, (d) [intentionally omitted], (e) Ground Support
Equipment, Real Property Assets, QEC Kits, Tooling and Flight Simulators which
shall be reasonably acceptable to the Administrative Agent, and (f) any other
assets acceptable to the Required Lenders, and all of which assets shall (i)
(other than Additional Collateral of the type described in clause (a) above) be
valued by a new Appraisal at the time the Parent designates such assets as
Additional Collateral and (ii) as of any date of addition of such assets as
Collateral, be subject, to the extent purported to be created by the applicable
Collateral Document, to a perfected first priority Lien and/or mortgage (or
comparable Lien), in favor of the Administrative Agent and otherwise subject
only to Permitted Liens (excluding those referred to in clauses (5) and (11) of
the definition of “Permitted Lien” and, until the time such assets actually
become subject to such Lien on such date, clause (2) of the definition of
“Permitted Liens”).

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

“Administrative Agent Fee Letter” shall have the meaning given to such term in
Section 2.19.

“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.

“Affiliate Transaction” shall have the meaning given such term in
Section 6.05(a).

 

UAL Term Loan Credit Agreement 2020

 

2



--------------------------------------------------------------------------------

“Agreement” shall mean this Term Loan Credit and Guaranty Agreement, as the same
may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the aggregate then
outstanding principal amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Aircraft Mortgage” means the Mortgage and Security Agreement, in substantially
the form of Exhibit A, entered into by the Borrower (or any other applicable
Grantor) and the Administrative Agent, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.

“Aircraft Appraiser” shall mean (i) any appraisal firm listed on Annex B hereof
or (ii) any other independent appraisal firm appointed by the Borrower and
satisfactory to the Administrative Agent.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.

“Airline/Parent Merger” means the merger or consolidation, if any, of the
Borrower and Parent.

“Airlines Merger” means the merger or consolidation of Continental and United.

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus 1⁄2 of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%; provided, in no event shall the
Alternate Base Rate be less than 2%; provided further, that, if at any time
LIBOR is not identifiable as a result of the circumstances described in, and
after giving effect to, clause (ii) of the definition of “LIBO Rate” and
Section 2.09, then clause (c) above shall be disregarded for purposes of
determining the “Alternate Base Rate” at such time. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the One-Month LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.

 

UAL Term Loan Credit Agreement 2020

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

 

Period

   Applicable Margin
Eurodollar Loans     Applicable Margin
ABR Loans  

Closing Date to and excluding the 180th day thereafter

     2.00 %      1.00 % 

From the 180th day following the Closing Date to and excluding the 270th day
after the Closing Date

     2.25 %      1.25 % 

From the 270th day after the Closing Date to the Term Loan Maturity Date

     2.50 %      1.50 % 

“Appraisal” means any appraisal, dated the date of delivery thereof, prepared
by, in the case of aircraft, airframes, or engines, an Aircraft Appraiser or, in
the case of other assets MBA, ICF or another independent appraisal firm
appointed by the Borrower and reasonably satisfactory to the Administrative
Agent, which certifies, at the time of determination, in reasonable detail the
Appraised Value of Collateral and, (x) in the case of aircraft, airframes or
engines, is a “desk-top” appraisal assuming half-life condition, except that any
such equipment that is Stored shall have an assumed value of zero and (y) in the
case of assets other than aircraft, airframes and engines, which is in form and
substance reasonably satisfactory to the Administrative Agent.

“Appraised Value” shall mean, as of any date of determination, the sum of
(a) the aggregate fair market value of all Collateral (other than cash and Cash
Equivalents pledged as Collateral) of the Borrower or any of the Grantors as of
such date, as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Collateral in accordance with this
Agreement as of that date (for the avoidance of doubt, calculated after giving
effect to any additions to or eliminations from the Collateral since the date of
delivery of such Appraisal), (b) 160% of the amount of cash and Cash Equivalents
of the type described in clause (1) of the definition thereof pledged at such
time as Collateral and (c) 100% of the amount of Cash Equivalents of the type
described in clauses (2) through (11) of the definition thereof pledged at such
time as Collateral; provided that in the case of any Appraisal of aircraft,
airframes and engines delivered after the Closing Date, (x) such Appraisal
shall, at the Borrower’s expense, be prepared by the Aircraft Appraiser listed
in clause (i) of the definition of “Aircraft Appraiser” (or, if such Aircraft
Appraiser is not willing or able to provide such Appraisal on a timely basis,
such other Aircraft Appraiser approved by the Administrative Agent, which
approval shall not be unreasonably withheld or delayed) and (y) the Borrower
shall have the right to obtain a second Appraisal from an Aircraft Appraiser
referred to in either clause (ii) or (iii) of the definition of

 

UAL Term Loan Credit Agreement 2020

 

4



--------------------------------------------------------------------------------

“Aircraft Appraiser” no later than 30 days after the Appraisal referred to in
the preceding clause (x) shall have been delivered to the Administrative Agent,
in which case the Appraised Value of the applicable aircraft, airframes or
engines shall be the average of the Appraisals provided by such two Aircraft
Appraisers; provided, further, that when used in reference to any particular
item of Collateral, “Appraised Value” shall mean the fair market value of such
item of Collateral as reflected in such most recent Appraisal of such
Collateral.

“Approved Fund” shall have the meaning given such term in Section 10.02(b).

“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.

“Arranger Fee Letter” shall have the meaning given to such term in Section 2.19.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the

 

UAL Term Loan Credit Agreement 2020

 

5



--------------------------------------------------------------------------------

reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members,
manager or managers or any controlling committee of managing members or managers
thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

UAL Term Loan Credit Agreement 2020

 

6



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing” shall mean the incurrence, conversion or continuation of the Term
Loans made from all the Lenders on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are required or authorized to
remain closed; provided, however, that when used in connection with the
borrowing or repayment of a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.

“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.

“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(a)(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

UAL Term Loan Credit Agreement 2020

 

7



--------------------------------------------------------------------------------

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(2) direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;

(3) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;

(4) Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;

(5) Investments in certificates of deposit (including Investments made through
an intermediary, such as the certificated deposit account registry service),
banker’s acceptances, time deposits, eurodollar time deposits and overnight bank
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States or any State thereof that
has a combined capital and surplus and undivided profits of not less than
$100.0 million;

(6) fully collateralized repurchase agreements with a term of not more than six
months for underlying securities that would otherwise be eligible for
investment;

 

UAL Term Loan Credit Agreement 2020

 

8



--------------------------------------------------------------------------------

(7) Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses
(1) through (6) above. This could include, but not be limited to, money market
funds or short-term and intermediate bonds funds;

(8) money market funds that (A) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (B) are rated AAA (or
the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s
and (C) have portfolio assets of at least $5.0 billion;

(9) deposits available for withdrawal on demand with commercial banks organized
in the United States (or any foreign jurisdiction in which Parent or any
Restricted Subsidiary operates) having capital and surplus in excess of
$100.0 million;

(10) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or A3 by
Moody’s; and

(11) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet.

“Certificate Delivery Date” shall have the meaning given such term in
Section 6.09(a).

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender through which Loans are issued or maintained or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof shall be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented.

 

UAL Term Loan Credit Agreement 2020

 

9



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or

(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (measured by voting
power rather than number of shares), other than (A) any such transaction where
the Voting Stock of Parent (measured by voting power rather than number of
shares) outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of Parent with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); provided that the occurrence of the Airline/Parent
Merger shall not be deemed to constitute a Change of Control.

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) once established, the Collateral Proceeds Account,
together with all amounts on deposit therein and all proceeds thereof.

“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Eligible Collateral as of such date to (ii) the aggregate
principal amount of all Term Loans then outstanding.

“Collateral Coverage Ratio Certificate” shall mean an Officer’s Certificate of
the Borrower setting forth in reasonable detail the calculation of the
Collateral Coverage Ratio.

 

UAL Term Loan Credit Agreement 2020

 

10



--------------------------------------------------------------------------------

“Collateral Documents” shall mean, collectively, any Account Control Agreements,
the Aircraft Mortgage and other agreements, instruments or documents that create
or purport to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties, in each case so long as such agreement, instrument or
document shall not have been terminated in accordance with its terms.

“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Recovery Event may be deposited in accordance with the provisions of this
Agreement.

“Collateral Sale” shall mean any sale of Collateral; provided that, for the
avoidance of doubt, a Permitted Disposition shall not constitute a Collateral
Sale.

“Commitment” shall mean the commitment of each Lender to make Term Loans
hereunder in an aggregate principal amount equal to the amount set forth under
the heading “Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
it being understood that the “Commitment” of a Lender shall remain in effect
until the Term Loans have been funded in full in accordance with this Agreement.
The aggregate amount of the Commitments is $2,000,000,000.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

(1) all net after tax extraordinary, non-recurring or unusual gains or losses
and all gains or losses realized in connection with any Disposition of assets of
such Person or the disposition of securities by such Person or the early
extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;

(2) the net income (but not loss) of any Person that is not the specified Person
or a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included for such period only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;

(3) the net income (but not loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

 

UAL Term Loan Credit Agreement 2020

 

11



--------------------------------------------------------------------------------

(4) the cumulative effect of a change in accounting principles on such Person
will be excluded;

(5) the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815 – Derivatives and Hedging will be
excluded;

(6) any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;

(7) the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction
(including but not limited to any one or more of the Continental/UAL Merger, the
Airlines Merger and the Airline/Parent Merger) or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
of Financial Accounting Standards Board Accounting Standards Codifications 205 –
Presentation of Financial Statements, 350 – Intangibles – Goodwill and Other,
360 – Property, Plant and Equipment and 805 – Business Combinations (excluding
any such non-cash item to the extent that it represents an accrual of or reserve
for cash expenditures in any future period except to the extent such item is
subsequently reversed), will be excluded; and

(8) any provision for income tax reflected on such Person’s financial statements
for such period will be excluded to the extent such provision exceeds the actual
amount of taxes paid in cash during such period by such Person and its
consolidated Subsidiaries.

“Consolidated Tangible Assets” means, as of any date of determination,
Consolidated Total Assets of Parent and its consolidated Restricted Subsidiaries
excluding goodwill, patents, trade names, trademarks, copyrights, franchises and
any other assets properly classified as intangible assets in accordance with
GAAP.

“Consolidated Total Assets” means, as of any date of determination, the sum of
the amounts that would appear on a consolidated balance sheet of the Parent and
its consolidated Restricted Subsidiaries as the total assets of the Parent and
its consolidated Restricted Subsidiaries in accordance with GAAP.

“Continental” means Continental Airlines, Inc., a Delaware corporation, into
which United was merged in the Airlines Merger.

“Continental/UAL Merger” means the merger in which Continental became a
Subsidiary of Parent.

 

UAL Term Loan Credit Agreement 2020

 

12



--------------------------------------------------------------------------------

“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.

“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within two (2) Business Day of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Loans or (y) any other amount
required to be paid by it hereunder to the Administrative Agent or any other
Lender (or its banking Affiliates), unless, in the case of clause (x) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) on or prior to the Closing Date, generally under
other agreements in which it commits to extend credit, (c) [intentionally
omitted], or (d) has become, or has had its Parent Company become, the subject
of a Bankruptcy Event or a Bail-In Action. If the Administrative Agent
determines that a Lender is a Defaulting Lender under any of clauses (a) through
(d) above, such Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower
and the Lenders.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Term Loan
Maturity Date then in effect. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require Parent to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that Parent may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 6.01
hereof. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that Parent and its
Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends.

“Dollars” and “$” shall mean lawful money of the United States of America.

 

UAL Term Loan Credit Agreement 2020

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees, or pledges any property or assets
to secure, any Obligations.

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean any Account owned by the Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Borrower and the Administrative Agent at the time of the initial pledge of
Accounts to the Administrative Agent pursuant to the applicable Collateral
Document.

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, (d) an Approved Fund of any Lender and
(e) any other Person (other than a Defaulting Lender or natural Person or a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of natural persons) reasonably satisfactory to the
Administrative Agent; provided, that so long as no Event of Default has occurred
and is continuing, no (i) airline, commercial air freight carrier, air freight
forwarder or entity engaged in the business of parcel transport by air or
(ii) Affiliate of any Person described in clause (i) above (other than any
Affiliate of such Person as a result of common control by a Governmental
Authority or instrumentality thereof, any Affiliate of such Person who becomes a
Lender with the consent of the Borrower in accordance with Section 10.02(b), and
any Affiliate of such Person under common control with such Person which
Affiliate is not actively involved in the management and/or operations of such
Person), shall constitute an Eligible Assignee; provided, further, that neither
the Borrower nor any Guarantor shall constitute an Eligible Assignee.

 

UAL Term Loan Credit Agreement 2020

 

14



--------------------------------------------------------------------------------

“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens.

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“Escrow Accounts” shall mean accounts of Parent or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to:
(a) federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges, (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees, (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts or funds established in connection with the ARB Indebtedness.

 

UAL Term Loan Credit Agreement 2020

 

15



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Term Loan Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default” shall have the meaning given such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means net cash proceeds received by Parent after the
Closing Date from:

(1) contributions to its common equity capital (other than from any Subsidiary);
or

(2) the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Parent or any Subsidiary) of Qualifying Equity Interests,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof.

“Excluded Subsidiary” means each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation of either the Borrower or any Guarantor hereunder or under any Loan
Document, (a) any Taxes based on (or measured by) its net income, profits or
capital, or any franchise taxes, imposed (i) by the United States of America or
any political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) as a result of a present or former connection between such recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
recipient’s having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Loan Document, or sold or assigned an interest in this
Agreement or any Loan

 

UAL Term Loan Credit Agreement 2020

 

16



--------------------------------------------------------------------------------

Document), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in which such recipient is
located, (c) in the case of a Foreign Lender, any withholding Tax or gross
income Tax that is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except, and then only to the extent that, such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 2.16(a), (d) in the
case of a Lender, any withholding Tax that is attributable to such Lender’s
failure to deliver the documentation described in Section 2.16(f) or 2.16(g) and
(e) any U.S. withholding Tax that is imposed by reason of FATCA.

“Extended Term Loan” shall have the meaning given to such term in
Section 2.28(a)(ii).

“Extension” shall have the meaning given to such term in Section 2.28(a).

“Extension Amendment” shall have the meaning given to such term in
Section 2.28(d).

“Extension Offer” shall have the meaning given to such term in Section 2.28(a).

“Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a)(i).

“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements implementing
any of the foregoing (together with any Law implementing such agreement
involving any U.S. or non-U.S. regulations or official guidance).

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

UAL Term Loan Credit Agreement 2020

 

17



--------------------------------------------------------------------------------

“Fees” shall collectively mean fees referred to in Section 2.19.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus

(2) the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus

(3) any interest expense actually paid in cash for such period by such specified
Person on Indebtedness of another Person that is guaranteed by such specified
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such specified Person or one of its Restricted Subsidiaries; plus

(4) the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to Parent or a Restricted Subsidiary of Parent, times (B) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP; plus

(5) the aircraft rent expense of such Person and its Restricted Subsidiaries for
such period to the extent that such aircraft rent expense is payable in cash,

all as determined on a consolidated basis in accordance with GAAP.

“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any other applicable Grantor (including, without limitation,
any such simulators or training devices located on a Real Property Asset).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

UAL Term Loan Credit Agreement 2020

 

18



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.

“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.

“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.

“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).

“Guaranteed Obligations” shall have the meaning given such term in
Section 9.01(a).

“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12 a party to the Guarantee
contained in Section 9. As of the Closing Date, Parent is the sole Guarantor.

“Guaranty Obligations” shall have the meaning given such term in
Section 9.01(a).

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.

 

UAL Term Loan Credit Agreement 2020

 

19



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.

“ICF” means ICF International.

“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.5%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 7.5% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations, or (2) owns any properties or assets that constitute
Collateral.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or

(6) representing any Hedging Obligations,

 

UAL Term Loan Credit Agreement 2020

 

20



--------------------------------------------------------------------------------

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.

“Indemnitee” shall have the meaning given such term in Section 10.04(b).

“Initial Appraisals” shall mean the Appraisals of the Collateral delivered
pursuant to Section 4.03.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one or three months, the last day of such Interest Period,
(b) as to any Eurodollar Loan having an Interest Period of more than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(c) with respect to ABR Loans, the 29th day of each March, June, September and
December.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day to the date of such Borrowing (or if there is no corresponding
day, the last day) in the calendar month that is (subject to clause (ii) below)
one, three or six months thereafter, as the Borrower may elect in the related
notice delivered pursuant to Section 2.03 or 2.05; provided that (i) if any
Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) the final Interest Period selected by the Borrower may end on, but not
later than, the Term Loan Maturity Date and (iii) no Interest Period shall end
later than the Termination Date.

 

UAL Term Loan Credit Agreement 2020

 

21



--------------------------------------------------------------------------------

“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.

“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.

“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and similar advances to officers, employees and consultants made in
the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities of other
Persons, together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP. If Parent or any Restricted
Subsidiary of Parent sells or otherwise disposes of any Equity Interests of any
direct or indirect Restricted Subsidiary of Parent after the Closing Date such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of Parent, Parent will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Parent’s Investments in such Subsidiary that were not sold or disposed
of in an amount determined as provided in Section 6.01 hereof. Notwithstanding
the foregoing, any Equity Interests retained by Parent or any of its
Subsidiaries after a disposition or dividend of assets or Capital Stock of any
Person in connection with any partial “spin-off” of a Subsidiary or similar
transactions shall not be deemed to be an Investment. The acquisition by Parent
or any Restricted Subsidiary of Parent after the Closing Date of a Person that
holds an Investment in a third Person will be deemed to be an Investment by
Parent or such Restricted Subsidiary in such third Person in an amount equal to
the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 6.01 hereof. Except
as otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Joint Lead Arrangers” has the meaning set forth in the first paragraph of this
Agreement.

“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date of any Term Loan.

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (i) the rate per annum appearing on Reuters
Pages LIBOR01 or LIBOR02 (or on any successor or substitute page(s) of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent in its reasonable discretion

 

UAL Term Loan Credit Agreement 2020

 

22



--------------------------------------------------------------------------------

from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period or (ii) in the event that the rate identified in the
foregoing clause (i) is not available at such time for any reason (any such
Interest Period, an “Impacted Interest Period”), then such rate shall be the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period for which the LIBO Rate is available for Dollars that is shorter
than the Impacted Interest Period; and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if less than 1%, the
LIBO Rate shall be deemed to be 1% for the purposes of this Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (f) of the definition of
“Permitted Disposition”), including any conditional sale or other title
retention agreement, any option or other agreement to sell or give a security
interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities of the Parent and its Restricted Subsidiaries and (iii) the scheduled
net proceeds (after giving effect to any expected repayment of existing
Indebtedness using such proceeds) of any Capital Markets Offering of the Parent
or any of its Restricted Subsidiaries that has priced but has not yet closed
(until the earliest of the closing thereof, the termination thereof without
closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).

“Loan Documents” shall mean this Agreement, the Collateral Documents, the
Administrative Agent Fee Letter, the Arranger Fee Letter and any other
instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by the Borrower or a Guarantor to the Administrative
Agent or any Lender, in each case, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time in
accordance with the terms hereof.

“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.

“Loans” shall mean the Term Loans.

 

UAL Term Loan Credit Agreement 2020

 

23



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning given such term in Section 3.13(a).

“Marketing and Service Agreements” shall mean any business, marketing and/or
service agreements among the Borrower (or any Guarantor) and/or any of its
Subsidiaries and such other parties from time to time that include, but are not
limited to, code-sharing, pro-rate, capacity purchase, service, frequent flyer,
ground handling and marketing agreements, in each case that are entered into in
the ordinary course of business.

“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations.

“Material Indebtedness” shall mean Indebtedness of the Borrower and/or
Guarantors (other than the Loans) outstanding under the same agreement in a
principal amount exceeding $200,000,000.

“MBA” means Morten Beyer & Agnew.

“Minimum Extension Condition” shall have the meaning given such term in
Section 2.28(c).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Supplement” shall have the meaning set forth in the Aircraft Mortgage.

“Net Proceeds” means the aggregate cash and Cash Equivalents received by Parent
or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by Parent or a Restricted
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale or Recovery Event, taxes paid or
payable as a result of the Collateral Sale or Recovery Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements; (b) any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in
accordance with GAAP; and (c) any portion of the purchase price from a
Collateral Sale placed in escrow pursuant to the terms of such Collateral Sale
(either as a reserve for adjustment of the purchase price, or for satisfaction
of indemnities in respect of such Collateral Sale) until the termination of such
escrow.

 

UAL Term Loan Credit Agreement 2020

 

24



--------------------------------------------------------------------------------

“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Extending Lender” shall have the meaning given such term in
Section 10.08(g).

“Non-Recourse Debt” shall mean Indebtedness:

(1) as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and

(2) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of Parent or any of its Restricted Subsidiaries (other
than the Equity Interests of an Unrestricted Subsidiary).

“Non-Recourse Financing Subsidiary” shall mean any Subsidiary of Parent that
(a) has no Indebtedness other than Non-Recourse Debt and (b) engages in no
activities other than those relating to the financing of specified assets and
other activities incidental thereto.

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, and all other obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
the Administrative Agent or any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower or Parent by an Officer of the Borrower or Parent, respectively.

“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on pages LIBOR01 or LIBOR 02 of the Reuters screen as
of 11:00 a.m., London time, on such day; provided that, if such rate shall be
less than 1%, the One-Month LIBOR shall be deemed to be 1% for purposes of this
Agreement; provided further, that, for purposes of determining “One-Month
LIBOR”, clause (ii) of the definition of “LIBO Rate” and Section 2.09 shall be
given effect in the event of the circumstances described in each such provision.

 

UAL Term Loan Credit Agreement 2020

 

25



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” shall have the meaning given such term in Section 10.02(d).

“Participant Register” shall have the meaning given such term in
Section 10.02(d).

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

“Payroll Accounts” shall mean depository accounts used only for payroll.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which Parent
and its Restricted Subsidiaries are engaged on the date of this Agreement.

“Permitted Disposition” shall mean any of the following:

(a) the Disposition of Collateral permitted under the applicable Collateral
Documents (including, as to aircraft, airframes, engines and parts, as permitted
under the Aircraft Mortgage);

(b) the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor;

(c) in the case of Collateral other than aircraft or engines, sales or
dispositions (but without in any way limiting the effect of clause (a) above) of
surplus, obsolete, negligible or uneconomical assets no longer used in the
business of the Borrower and the other Grantors;

 

UAL Term Loan Credit Agreement 2020

 

26



--------------------------------------------------------------------------------

(d) Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:

(i) such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,

(ii) concurrently therewith, the Grantors shall execute any documents and take
any actions reasonably required to create, grant, establish, preserve or perfect
such Lien in accordance with the other provisions of this Agreement or the
Collateral Documents,

(iii) concurrently therewith or promptly thereafter, the Administrative Agent,
for the benefit of the Secured Parties, shall receive an Officer’s Certificate,
with respect to the matters described in clauses (i) and (ii) hereof and, if
reasonably requested by the Administrative Agent, an opinion of counsel to the
Borrower (which may be in-house counsel) as to the validity and perfection of
such Lien on the Collateral, in each case in form and substance reasonably
satisfactory to the Administrative Agent,

(iv) concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b), and

(v) the preceding provisions of clauses (i) through (iv) shall not be applicable
to any Disposition resulting from a merger or consolidation permitted by
Section 6.10; and

(e) [Intentionally omitted]; and

(f) the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent.

“Permitted Investments” shall mean:

(1) any Investment in Parent or in a Restricted Subsidiary of Parent;

(2) any Investment in cash, Cash Equivalents and any foreign equivalents;

(3) any Investment by Parent or any Restricted Subsidiary of Parent in a Person,
if as a result of such Investment:

(A) such Person becomes a Restricted Subsidiary of Parent; or

 

UAL Term Loan Credit Agreement 2020

 

27



--------------------------------------------------------------------------------

(B) such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Parent or a Restricted Subsidiary of Parent;

(4) any Investment made as a result of the receipt of non-cash consideration
from a Disposition of assets;

(5) any acquisition of assets or Capital Stock in exchange for the issuance of
Qualifying Equity Interests;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Restricted Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (B) litigation, arbitration or
other disputes;

(7) Investments represented by Hedging Obligations;

(8) loans or advances to officers, directors or employees made in the ordinary
course of business of Parent or any Restricted Subsidiary of Parent in an
aggregate principal amount not to exceed $20.0 million at any one time
outstanding;

(9) prepayment of any Loans in accordance with the terms and conditions of this
Agreement;

(10) any guarantee of Indebtedness other than a guarantee of Indebtedness of an
Affiliate of Parent that is not a Restricted Subsidiary of Parent;

(11) any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Closing Date; provided that the amount of
any such Investment may be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;

(12) Investments acquired after the Closing Date as a result of the acquisition
by Parent or any Restricted Subsidiary of Parent of another Person, including by
way of a merger, amalgamation or consolidation with or into Parent or any of its
Restricted Subsidiaries in a transaction that is not prohibited by Section 6.10
hereof after the Closing Date to the extent that such Investments were not made
in contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

UAL Term Loan Credit Agreement 2020

 

28



--------------------------------------------------------------------------------

(13) the acquisition by a Receivables Subsidiary in connection with a Qualified
Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by Parent or a Subsidiary of Parent in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction;

(14) accounts receivable arising in the ordinary course of business;

(15) Investments in connection with outsourcing initiatives in the ordinary
course of business; and

(16) Investments having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (16) that are at the time outstanding, not to exceed 30% of the
total consolidated assets of the Parent and its Restricted Subsidiaries at the
time of such Investment.

“Permitted Liens” means:

(1) Liens held by the Administrative Agent securing the Obligations;

(2) in each case as it relates to any aircraft, airframe or engine (and, in each
case, related Collateral), Liens reflected on the records of the FAA or of the
International Registry, or the UCC records of Delaware (or other applicable
jurisdiction), for which the underlying obligations have been paid in full and
the Liens thereunder have been terminated subject only to discharge on the
applicable records, and with respect to which the applicable Grantor is
diligently pursuing such discharge;

(3) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(4) Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

(5) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;

(6) Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;

 

UAL Term Loan Credit Agreement 2020

 

29



--------------------------------------------------------------------------------

(7) (A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, and (B) Liens arising by operation of law or that are
contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of any deposit or securities accounts pledged in favor
of the Administrative Agent;

(8) licenses, sublicenses, leases and subleases by any Grantor as they relate to
any aircraft, airframe, engine or any Additional Collateral and to the extent
(A) such licenses, sublicenses, leases or subleases do not interfere in any
material respect with the business of Parent and its Restricted Subsidiaries,
taken as a whole, and in each case, such license, sublicense, lease or sublease
is to be subject and subordinate to the Liens granted to the Administrative
Agent pursuant to the Collateral Documents, and in each case, would not result
in a Material Adverse Effect or (B) otherwise expressly permitted by the
Collateral Documents;

(9) salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine or any Additional Collateral, if any;

(10) in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;

(11) Liens incurred in the ordinary course of business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $10.0 million at any one time outstanding; and

(12) Liens on Collateral permitted under the Collateral Document granting a Lien
on such Collateral.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;

 

UAL Term Loan Credit Agreement 2020

 

30



--------------------------------------------------------------------------------

(2) if such Permitted Refinancing Indebtedness has a maturity date that is after
the latest Term Loan Maturity Date then in effect (with any amortization payment
comprising such Permitted Refinancing Indebtedness being treated as maturing on
its amortization date), such Permitted Refinancing Indebtedness has a Weighted
Average Life to Maturity that is (A) equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged or (B) more than 60 days after the
latest Term Loan Maturity Date then in effect;

(3) if the Indebtedness being renewed, refunded, extended, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Loans on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged;

(4) no Restricted Subsidiary that is not the Borrower or a Guarantor shall be an
obligor with respect to such Permitted Refinancing Indebtedness unless such
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and

(5) notwithstanding that the Indebtedness being renewed, refunded, refinanced,
extended, replaced, defeased or discharged may have been repaid or discharged by
Parent or any of its Restricted Subsidiaries prior to the date on which the new
Indebtedness is incurred, Indebtedness that otherwise satisfies the requirements
of this definition may be designated as Permitted Refinancing Indebtedness so
long as such renewal, refunding, refinancing, extension, replacement, defeasance
or discharge occurred not more than 36 months prior to the date of such
incurrence of Permitted Refinancing Indebtedness.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.

“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no

 

UAL Term Loan Credit Agreement 2020

 

31



--------------------------------------------------------------------------------

longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QEC Kits” means the quick engine change kits of any Grantor.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of Parent or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, other than
assets that constitute Collateral or proceeds of Collateral.

“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c), (e) and (f) of the definition of “Additional
Collateral”.

“Qualifying Equity Interests” means Equity Interests of Parent other than
Disqualified Stock.

“Real Property Assets” shall mean those parcels of real property owned in fee by
the Borrower or any other Grantor designated by Parent and together with, in
each case, all buildings, improvements, facilities, appurtenant fixtures and
equipment, easements and other property and rights incidental or appurtenant to
the ownership of such parcel of real property.

“Receivables Subsidiary” means a Subsidiary of Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of Parent (as provided below)
as a Receivables Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (1) is guaranteed by Parent or
any Restricted Subsidiary of Parent (other than comprising a pledge of the
Capital Stock or other interests in such Receivables Subsidiary (an “incidental
pledge”), and excluding any guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction), (2) is recourse to or
obligates Parent or any Restricted Subsidiary of Parent in any way other than

 

UAL Term Loan Credit Agreement 2020

 

32



--------------------------------------------------------------------------------

through an incidental pledge or pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction or (3) subjects any property
or asset of Parent or any Subsidiary of Parent (other than accounts receivable
and related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither
Parent nor any Subsidiary of Parent has any material contract, agreement,
arrangement or understanding (other than pursuant to the Qualified Receivables
Transaction) other than (i) on terms no less favorable to Parent or such
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent, and (ii) fees payable in the ordinary course of
business in connection with servicing accounts receivable and (c) with which
neither Parent nor any Subsidiary of Parent has any obligation to maintain or
preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results. Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).

“Reference Date” shall have the meaning set forth in Section 6.09(a).

“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

“Replacement Term Loans” shall have the meaning set forth in Section 10.08(e).

 

UAL Term Loan Credit Agreement 2020

 

33



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the aggregate principal amount of all Term Loans outstanding. The outstanding
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining the “Required Lenders” at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means an Officer.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” shall have the meaning set forth in Section 6.01(a).

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Closing Date
include Crimea, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“SEC” shall mean the United States Securities and Exchange Commission.

“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.

“Secured Parties” shall mean the Administrative Agent, the Lenders and all other
holders of Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Significant Subsidiary” means any Restricted Subsidiary of Parent that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.

 

UAL Term Loan Credit Agreement 2020

 

34



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by Parent or any Subsidiary (other than a Receivables Subsidiary), which
are customary in connection with any Qualified Receivables Transaction.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.

“Stored” shall mean, as to any aircraft, airframe, or engine, that such
aircraft, airframe or engine has been stored (a) with a low expectation of a
return to service within the one year following commencement of such storage and
(b) in a manner intended to minimize the rate of environmental degradation of
the structure and components of such aircraft, airframe or engine (as the case
may be) during such storage.

“Subject Company” shall have the meaning set forth in Section 6.10(a).

“Subsidiary” shall mean, with respect to any Person

(1) any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and

 

UAL Term Loan Credit Agreement 2020

 

35



--------------------------------------------------------------------------------

(2) any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” shall mean the earlier to occur of (a) the Term Loan Maturity
Date and (b) the acceleration of the Term Loans in accordance with the terms
hereof.

“Term Loans” has the meaning set forth in Section 2.01(b).

“Term Loan Facility” shall mean the Commitments and the Term Loans made
thereunder.

“Term Loan Maturity Date” shall mean, with respect to (a) Term Loans that have
not been extended pursuant to Section 2.28, March 8, 2021 and (b) Extended Term
Loans, the final maturity date therefor as specified in the applicable Extension
Offer accepted by the respective Lenders (as the same may be further extended
pursuant to Section 2.28).

“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.

“Tooling” shall mean tooling inventory owned by the Borrower or, if applicable,
any other Grantor, including but not limited to dies, molds, tooling, casting
patterns, gauges, jigs, racks and stands for engines, cowls, radome and wheels,
aircraft jacks, test benches, test equipment, lathes, welders, grinders,
presses, punches and hoists and other similar items (whether or not completed or
fixed or handheld).

“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

UAL Term Loan Credit Agreement 2020

 

36



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United” means United Air Lines, Inc., a Delaware corporation.

“United States Citizen” shall have the meaning set forth in Section 3.02.

“Unrestricted Subsidiary” means any Subsidiary of Parent that is designated by
the Board of Directors of Parent as an Unrestricted Subsidiary in compliance
with Section 5.06 hereof pursuant to a resolution of the Board of Directors, but
only if such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 6.05 hereof, is not party to any agreement,
contract, arrangement or understanding with Parent or any Restricted Subsidiary
of Parent unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Parent or such Restricted Subsidiary than
those that might be obtained at the time from Persons who are not Affiliates of
Parent;

(3) is a Person with respect to which neither Parent nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Parent or any of its Restricted Subsidiaries;
and

(5) does not own any assets or properties that constitute Collateral.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

UAL Term Loan Credit Agreement 2020

 

37



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (A) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.

 

UAL Term Loan Credit Agreement 2020

 

38



--------------------------------------------------------------------------------

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Parent’s consolidated
financial condition shall be the same after such accounting changes as if such
accounting changes had not occurred.

Section 1.04. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 2.

AMOUNT AND TERMS OF CREDIT

Section 2.01. Commitments of the Lenders; Term Loans.

(a) [Intentionally Omitted].

(b) Closing Date; Commitments. Each Lender severally, and not jointly with the
other Lenders, agrees, upon the terms and subject to the conditions herein set
forth, to make a term loan denominated in Dollars (each a “Term Loan” and
collectively the “Term Loans”) to the Borrower on the Closing Date in an
aggregate principal amount equal to the Commitment of such Lender, which Term
Loans shall constitute Term Loans for all purposes of this Agreement and shall
be repaid in accordance with the provisions of this Agreement. Any amount
borrowed under this Section 2.01(b) and subsequently repaid or prepaid may not
be reborrowed. Each Lender’s Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding by such
Lender of the Term Loans to be made by it on such date.

(c) Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. There may be multiple
Borrowings converted or continued on the same day.

 

UAL Term Loan Credit Agreement 2020

 

39



--------------------------------------------------------------------------------

(d) Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type may be outstanding at the same time.

(e) Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing of a Term Loan if the Interest Period requested with
respect thereto would end after the applicable Term Loan Maturity Date.

Section 2.02. [Intentionally Omitted].

Section 2.03. Requests for Loans.

(a) [Intentionally Omitted]

(b) Term Loans. Unless otherwise agreed to by the Administrative Agent, to
request the Term Loans on the Closing Date, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Loan, not later than 2:00 p.m., New York City time, two (2) Business
Days before the Closing Date and (ii) in the case of an ABR Loan, not later than
1:00 p.m., New York City time one (1) Business Day before the Closing Date. Such
telephonic Loan request shall be irrevocable and shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Loan Request
signed by the Borrower. Such telephonic and written Loan Request shall specify
the following information in compliance with Section 2.01(b):

(i) the aggregate amount of the requested Loan (which shall comply with
Section 2.01(d));

(ii) the date of such Loan, which shall be a Business Day;

(iii) whether such Loan is to be an ABR Borrowing or a Eurodollar Loan; and

(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of the Loan
Request in accordance with this Section 2.03(b), the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Loan.

 

UAL Term Loan Credit Agreement 2020

 

40



--------------------------------------------------------------------------------

Section 2.04. Funding of Loans.

(a) [Intentionally Omitted].

(b) Each Lender shall make each Term Loan to be made by it hereunder on the
Closing Date by wire transfer of immediately available funds by 12:00 p.m., New
York City time, or such earlier time as may be reasonably practicable, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent will make the proceeds of
the Loans to the Borrower by promptly crediting such proceeds so received, in
like funds, to an account designated by the Borrower in the applicable Loan
Request.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(b) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate otherwise
applicable to such Loan. If such Lender pays such amount to the Administrative
Agent, then (x) such amount shall constitute such Lender’s Loan included in such
Loan and the Borrower shall not be obligated to repay such amount pursuant to
the preceding sentence if not previously repaid and (y) if such amount was
previously repaid by the Borrower, the Administrative Agent shall promptly make
a corresponding amount available to the Borrower.

Section 2.05. Interest Elections.

(a) The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.

(b) To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery or by electronic mail of a written Interest
Election Request by the time that the Loan Request would be required under
Section 2.03(b) if the Borrower were requesting a Loan of the Type resulting
from such election to be made on the effective date of such election, provided
that the initial Interest Election Request may be incorporated into the Loan
Request on the Closing Date. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the same form as the Loan Request signed by
the Borrower.

 

UAL Term Loan Credit Agreement 2020

 

41



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

 

UAL Term Loan Credit Agreement 2020

 

42



--------------------------------------------------------------------------------

Section 2.07. Interest on Loans.

(a) Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days or 366 days in a leap year) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date and thereafter on
written demand and upon any repayment or prepayment thereof (on the amount
repaid or prepaid); provided that in the event of any conversion of any
Eurodollar Loan to an ABR Loan, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(d) Notwithstanding anything to the contrary herein, the Borrower may elect to
deliver the Loan Request for an initial ABR Loan Borrowing together with an
Interest Election Request to convert such ABR Loan Borrowing into a Eurodollar
Loan Borrowing on the date falling two Business Days after the Closing Date,
and, in such case, interest accrued and unpaid as of such date of conversion
shall not be payable on such date, but shall instead be payable on the Interest
Payment Date corresponding to such initial Eurodollar Loan Borrowing.

Section 2.08. Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder, whether at stated
maturity, by acceleration or otherwise, the Borrower or such Guarantor, as the
case may be, shall on written demand of the Administrative Agent from time to
time pay interest, to the extent permitted by law, on all overdue amounts up to
(but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days or, when the Alternate Base Rate is
applicable, a year of 365 days or 366 days in a leap year) equal to (a) with
respect to the principal amount of any Loan, the rate then applicable for such
Borrowings plus 2.0%, and (b) in the case of all other amounts, the rate
applicable for ABR Loans plus 2.0%.

Section 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
Notwithstanding any provision to the contrary set forth in this Agreement, in
the

 

UAL Term Loan Credit Agreement 2020

 

43



--------------------------------------------------------------------------------

event the (i) Administrative Agent determines, pursuant to and in accordance
with this Section 2.09, that reasonable means do not exist for ascertaining the
applicable LIBO Rate and the Administrative Agent and the Borrower mutually
determine that the syndicated loan market has broadly accepted a replacement
standard for the LIBO Rate, (ii) the Administrative Agent determines that,
except as set forth in clause (ii) of the definition of “LIBO Rate”, dollar
deposits are not being offered in the London interbank market for the applicable
Interest Period or (iii) a public statement or publication of information by or
on behalf of the administrator of the LIBO Rate announcing that such
administrator has ceased or will, prior to the Term Loan Maturity Date, cease to
publish the LIBO Rate, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate and the LIBO Rate will not be otherwise
determinable in accordance with this Agreement; then the Administrative Agent
and Borrower may, without the consent of any Lender, amend this Agreement to
adopt such new broadly accepted market standard and to make such other changes
as shall be necessary or appropriate in the good faith determination of the
Administrative Agent and the Borrower in order to implement such new market
standard herein and in the other Loan Documents so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such replacement standard is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower unconditionally promises to pay the then unpaid principal
amount of the Term Loans in a single installment on the Termination Date to the
Administrative Agent for the ratable account of each Lender.

(b) [Intentionally Omitted].

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

UAL Term Loan Credit Agreement 2020

 

44



--------------------------------------------------------------------------------

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.02) be represented by one or more promissory notes in such form
payable to such payee and its registered assigns.

Section 2.11. [Intentionally Omitted].

Section 2.12. Mandatory Prepayment of Loans.

(a) Within five (5) Business Days of Parent or any of its Subsidiaries
(i) receiving any Net Proceeds as a result of a Collateral Sale in respect of
Collateral, the Borrower shall prepay Loans in an amount equal to the amount of
such received Net Proceeds in accordance with the requirements of
Section 2.12(c) or (ii) receiving any Net Proceeds as a result of a Recovery
Event in respect of Collateral, the Borrower shall, subject to the terms of the
subject to the terms of the applicable Collateral Documents (as to Collateral
covered thereby), deposit cash in an amount (the “Net Proceeds Amount”) equal to
the amount of such received Net Proceeds into the Collateral Proceeds Account
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso) to prepay Loans in accordance with the requirements of
Section 2.12(c); provided that (x) the Borrower may use such Net Proceeds Amount
to (aa) replace the assets (other than any airframe) which are the subject of
such Recovery Event with Qualified Replacement Assets, or (bb) repair the assets
which are the subject of such Recovery Event, in each case, within 365 days
after such deposit is made, (y) all such Net Proceeds Amounts may, at the option
of the Borrower at any time, be applied in accordance with the requirements of
Section 2.12(c), and (z) upon the occurrence of an Event of Default, the amount
of any such deposit may be applied by the Administrative Agent in accordance
with Section 2.12(c). For purposes of the foregoing, the Borrower and the
Administrative Agent agree to establish the Collateral Proceeds Account as soon
as practicable after the Closing Date.

(b) The Borrower shall prepay the Loans when and in an amount necessary to
comply with Section 6.09(a).

(c) Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) and (b) shall be applied to prepay the outstanding Term Loans in
accordance with Section 2.17(e)(ii), in each case as directed by the Borrower.
The application of any prepayment pursuant to this Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Term Loans prepaid
pursuant to this Section 2.12 may not be reborrowed.

(d) [Intentionally Omitted]

(e) [Intentionally Omitted].

(f) All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any accrued and unpaid Fees and any losses, costs and
expenses, as more fully described in Sections 2.15 hereof.

 

UAL Term Loan Credit Agreement 2020

 

45



--------------------------------------------------------------------------------

(g) If a Change of Control occurs, within thirty (30) days following the
occurrence of such Change of Control, the Borrower shall prepay all of the
outstanding Loans at a prepayment price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of prepayment.

Section 2.13. Optional Prepayment of Loans.

(a) The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice or
notice by electronic mail) to the Administrative Agent or (B) written or
facsimile notice (or notice by electronic mail) to the Administrative Agent, in
any case received by 1:00 p.m., New York City time, three (3) Business Days
prior to the proposed date of prepayment and (ii) with respect to ABR Loans,
upon written or facsimile notice (or notice by electronic mail) to the
Administrative Agent received by 1:00 p.m., New York City time, one Business Day
prior to the proposed date of prepayment; provided that ABR Loans may be prepaid
on the same day notice is given if such notice is received by the Administrative
Agent by 12:00 noon, New York City time; provided further, however, that
(A) each such partial prepayment shall be in an amount not less than $1,000,000
and in integral multiples of $1,000,000 in the case of Eurodollar Loans and
integral multiples of $100,000 in the case of ABR Loans, (B) no prepayment of
Eurodollar Loans shall be permitted pursuant to this Section 2.13(a) other than
on the last day of an Interest Period applicable thereto unless such prepayment
is accompanied by the payment of the amounts described in Section 2.15, and
(C) no partial prepayment of a Eurodollar Tranche shall result in the aggregate
principal amount of the Eurodollar Loans remaining outstanding pursuant to such
Eurodollar Tranche being less than $1,000,000.

(b) Any prepayments under Section 2.13(a) shall be applied to prepay the
outstanding principal amount of the Term Loans. All prepayments under
Section 2.13(a) shall be accompanied by accrued but unpaid interest on the
principal amount being prepaid to (but not including) the date of prepayment,
plus any Fees and any losses, costs and expenses, as more fully described in
Sections 2.15 hereof. Term Loans prepaid pursuant to Section 2.13(a) may not be
reborrowed.

(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Loan by the amount and on the date stated
therein; provided that the Borrower may revoke any notice of prepayment under
this Section 2.13 if such prepayment would have resulted from a refinancing of
any or all of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

 

UAL Term Loan Credit Agreement 2020

 

46



--------------------------------------------------------------------------------

(d) [Intentionally Omitted]

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement subject to Section 2.14(c)); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Loan (whether of principal, interest or otherwise), then, upon the
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) If any Lender reasonably determines in good faith that any Change in Law
affecting such Lender or such Lender’s holding company regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Eurodollar Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts, in each case as
documented by such Lender to the Borrower as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; it being understood
that to the extent duplicative of the provisions in Section 2.16, this
Section 2.14(b) shall not apply to Taxes.

(c) Solely to the extent arising from a Change in Law, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined

 

UAL Term Loan Credit Agreement 2020

 

47



--------------------------------------------------------------------------------

by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give written notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.14 and the basis for calculating such
amount or amounts shall be delivered to the Borrower and shall be prima facie
evidence of the amount due. The Borrower shall pay such Lender the amount due
within fifteen (15) days after receipt of such certificate.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.14 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The protection of
this Section 2.14 shall be available to each Lender regardless of any possible
contention as to the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.

(f) The Borrower shall not be required to make payments under this Section 2.14
to any Lender if (A) a claim hereunder arises solely through circumstances
peculiar to such Lender and which do not affect commercial banks in the
jurisdiction of organization of such Lender generally, (B) the claim arises out
of a voluntary relocation by such Lender of its applicable Lending Office (it
being understood that any such relocation effected pursuant to Section 2.18 is
not “voluntary”), or (C) such Lender is not seeking similar compensation for
such costs to which it is entitled from its borrowers generally in commercial
loans of a similar size.

(g) Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender of
amounts owed pursuant to this Section 2.14 to such Lender due to any such Change
in Law shall be made in good faith in a manner generally consistent with such
Lender’s standard practice.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last

 

UAL Term Loan Credit Agreement 2020

 

48



--------------------------------------------------------------------------------

day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, or Section 10.08(d), then, in any such event,
at the request of such Lender, the Borrower shall compensate such Lender for the
loss, cost and expense sustained by such Lender attributable to such event;
provided that in no case shall this Section 2.15 apply to any payment pursuant
to Section 2.10(b). Such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined in good faith by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the applicable
rate of interest for such Loan (excluding, however the Applicable Margin
included therein, if any), for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be prima facie evidence of the
amount due. The Borrower shall pay such Lender the amount due within fifteen
(15) days after receipt of such certificate.

Section 2.16. Taxes.

(a) Any and all payments by or on account of any Obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender, as
determined in good faith by the applicable Withholding Agent, then (i) the sum
payable by the Borrower or applicable Guarantor shall be increased as necessary
so that after making all required deductions for any Indemnified Taxes or Other
Taxes (including deductions for any Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section 2.16), the Administrative Agent,
Lender or any other recipient of such payments (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by or on behalf of or withheld or deducted
from payments owing to the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified

 

UAL Term Loan Credit Agreement 2020

 

49



--------------------------------------------------------------------------------

Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

(f) Any Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law and as reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law or requested by the Borrower
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Lender is not legally
able to deliver.

(g) (1) Without limiting the generality of the foregoing, each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter when the previously delivered certificates and/or forms
expire, or upon request of the Borrower or the Administrative Agent) whichever
of the following is applicable:

(i) two (2) duly executed originals of the applicable Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor form), claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(ii) two (2) duly executed originals of Internal Revenue Service Form W-8ECI (or
any successor form),

 

UAL Term Loan Credit Agreement 2020

 

50



--------------------------------------------------------------------------------

(iii) two (2) duly executed originals of Internal Revenue Service Form W-8IMY
(or any successor form), accompanied by Internal Revenue Service Form W-8ECI (or
any successor form), the applicable Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), Internal Revenue Service Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable,

(iv) in the case of such Lender claiming the benefits of exemption for portfolio
interest under Section 881(c) of the Code (the “Portfolio Interest Exemption”),
(x) a certificate to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (D) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected (such
certificate, a “Certificate Re: Non-Bank Status”), or if such Foreign Lender is
an entity treated as a partnership, an Internal Revenue Service Form W-8IMY (or
any successor form), together with a Certificate Re: Non-Bank Status on behalf
of any beneficial owners claiming the Portfolio Interest Exemption, and (y) two
(2) duly executed originals of the applicable Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor form), or in
the case of a Foreign Lender that is treated as a partnership, two (2) duly
executed originals of Internal Revenue Service Form W-8IMY (or any successor
form), together with the appropriate Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (or any successor form) on behalf of each
beneficial owner claiming the Portfolio Interest Exemption, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.

A Lender shall not be required to deliver any form or statement pursuant to this
Section 2.16(g) that such Lender is not legally able to deliver.

(2) Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.

(3) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the

 

UAL Term Loan Credit Agreement 2020

 

51



--------------------------------------------------------------------------------

Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
reasonably exercised, that it has received a refund of any Taxes or Other Taxes
from the Governmental Authority to which such Taxes or Other Taxes were paid and
as to which it has been indemnified by the Borrower or a Guarantor or with
respect to which the Borrower or a Guarantor has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Borrower or
such Guarantor (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such Guarantor under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
obtaining such refund (including Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower or such
Guarantor, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrower or such Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) if,
and then only to the extent, the payment of such amount would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.17. Payments Generally; Pro Rata Treatment.

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.14 or 2.15, or otherwise) prior to 1:00 p.m., New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, NY 10017, pursuant to wire
instructions to be provided by the Administrative Agent, except that payments
pursuant to Sections 2.14, 2.15 and 10.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day (and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension), unless such
next succeeding Business Day would fall in the next calendar month, in which
case the date for payment shall be the next preceding Business Day. All payments
hereunder shall be made in U.S. Dollars.

 

UAL Term Loan Credit Agreement 2020

 

52



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and towards payment of interest then due on account
of the Term Loans ratably among the parties entitled thereto in accordance with
the amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of principal of the Term Loans then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 2.04(c), 8.04 or 10.04(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(e) Pro Rata Treatment. (i) Each payment by the Borrower in respect of the Loans
shall be applied to the amounts of such obligations owing to the Lenders pro
rata according to the respective amounts then due and owing to the Lenders.

(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If the Borrower is required to pay any additional amount to any Lender under
Section 2.14 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, to file any certificate or document reasonably
requested by the Borrower or to take other reasonable measures, if, in the
judgment

 

UAL Term Loan Credit Agreement 2020

 

53



--------------------------------------------------------------------------------

of such Lender, such designation, assignment, filing or other measures (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section 2.18
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.14 or 2.16.

(b) If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) prepay such Lender’s outstanding Loans, or
(ii) require such Lender to assign, without recourse (in accordance with and
subject to the restrictions contained in Section 10.02), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), in any case as of a Business Day specified in such notice from the
Borrower; provided that (i) such terminated or assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts due, owing and
payable to it hereunder at the time of such termination or assignment, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees in the case of an assignment) or the Borrower (in the case of all other
amounts) and (ii) in the case of an assignment due to payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments.

Section 2.19. Certain Fees. The Borrower shall pay (i) to the Administrative
Agent the fees set forth in that certain Administrative Agent Fee Letter dated
as of March 9, 2020, between the Administrative Agent and the Borrower (the
“Administrative Agent Fee Letter”) and (ii) to each Joint Lead Arranger, the
fees to which it is entitled as set forth in the Arranger Fee Letter, dated as
of March 9, 2020 (the “Arranger Fee Letter”), in each case at the times set
forth therein.

Section 2.20. [Intentionally Omitted]

Section 2.21. [Intentionally Omitted]

Section 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the Administrative Agent Fee Letter, provided that Fees payable under the
Arranger Fee Letter shall be paid as provided therein. Once paid, none of the
Fees shall be refundable under any circumstances.

Section 2.23. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in accounts pledged to secure other
Indebtedness of the Borrower or any Guarantor, the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other

 

UAL Term Loan Credit Agreement 2020

 

54



--------------------------------------------------------------------------------

indebtedness at any time owing by the Administrative Agent and each such Lender
(or any of such banking Affiliates) to or for the credit or the account of the
Borrower or any Guarantor against any and all of any such overdue amounts owing
under the Loan Documents, irrespective of whether or not the Administrative
Agent or such Lender shall have made any demand under any Loan Document;
provided that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.26(g) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Administrative Agent agree
promptly to notify the Borrower and Guarantors after any such set-off and
application made by such Lender or the Administrative Agent (or any of such
banking Affiliates), as the case may be, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and the Administrative Agent under this Section 2.23 are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.

Section 2.24. [Intentionally Omitted]

Section 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.

Section 2.26. Defaulting Lenders.

(a) If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.

(b) Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender’s outstanding
Commitments and Loans, and (ii) deliver any documentation evidencing such Loans
to the Borrower or the Administrative Agent. Pursuant to such Assignment and
Acceptance, (A) the assignee Lender shall acquire all or a portion, as specified
by the Borrower and such assignee, of the assigning Lender’s outstanding
Commitments and Loans, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Commitments and Loans so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Acceptance (including, without limitation, any amounts owed under
Section 2.15 due to such replacement occurring on a day other than the last day
of an Interest Period), and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate

 

UAL Term Loan Credit Agreement 2020

 

55



--------------------------------------------------------------------------------

documentation executed by the Borrower in connection with previous Borrowings,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Commitments and Loans, except with respect to indemnification provisions under
this Agreement, which shall survive as to such assigning Lender; provided that
an assignment contemplated by this Section 2.26(b) shall become effective
notwithstanding the failure by the Lender being replaced to deliver the
Assignment and Acceptance contemplated by this Section 2.26(b), so long as the
other actions specified in this Section 2.26(b) shall have been taken.

(c) [Intentionally Omitted].

(d) [Intentionally Omitted]

(e) [Intentionally Omitted]

(f) [Intentionally Omitted].

(g) Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.26(i)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,

second, [Intentionally Omitted],

third, to the payment of the default interest and then current interest due and
payable to the Lenders which are Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them,

fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,

fifth, to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them,

sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,

seventh, [Intentionally Omitted], and

 

UAL Term Loan Credit Agreement 2020

 

56



--------------------------------------------------------------------------------

eighth, after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

(h) The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than ten (10) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.26(g) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, or any
Lender may have against such Defaulting Lender.

(i) If the Borrower and the Administrative Agent agree in writing that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.26(g)), such Lender shall
purchase at par such portions of outstanding Loans of the other Lenders, and/or
make such other adjustments, as the Administrative Agent may determine to be
necessary to cause the Lenders to hold Loans on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender shall cease to be a
Defaulting Lender and will be a Non-Defaulting Lender; provided that no
adjustments shall be made retroactively with respect to fees accrued while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(j) Notwithstanding anything to the contrary herein, the Administrative Agent
may not be replaced hereunder except in accordance with the terms of
Section 8.05.

Section 2.27. [Intentionally Omitted]

Section 2.28. Extension of Term Loans. (a)Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, a “Extension
Offer”), made from time to time by the Borrower to all Lenders holding Term
Loans with like maturity date, on a pro rata basis (based on the aggregate
Commitments with like maturity date) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the scheduled maturity date with respect to all or a portion of any
outstanding principal amount of such Lender’s Term Loans and otherwise modify
the terms of such Term Loans pursuant to the terms of the relevant Extension
Offer (including, without limitation, by changing the interest rate or fees
payable in respect of such Commitments) (each, a “ Extension”, and each group of
Term Loans, as so extended, as well as the original Term Loans not so extended,
being a “tranche of Term Loans”, and any Extended Term Loan shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied:

 

UAL Term Loan Credit Agreement 2020

 

57



--------------------------------------------------------------------------------

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
applicable Lenders (the “Extension Offer Date”);

(ii) except as to interest rates, fees, scheduled amortization payments of
principal and final maturity (which shall be as set forth in the relevant
Extension Offer), the Term Loan of any Lender that agrees to an Extension with
respect to such Term Loan extended pursuant to an Extension Amendment (an
“Extended Term Loan”), shall be a Term Loan with the same terms as the original
Term Loans; provided that (1) the permanent repayment of Extended Term Loans
after the applicable Extension shall be made on a pro rata basis with all other
Term Loans, except that the Borrower shall be permitted to permanently repay any
such tranche of Term Loans on a better than a pro rata basis as compared to any
other tranche of Term Loans with a later maturity date than such tranche of Term
Loans, (2) assignments and participations of Extended Term Loans shall be
governed by the same assignment and participation provisions applicable to Term
Loans, (3) the relevant Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of such Extension Amendment (immediately prior to
the establishment of such Extended Term Loans), (4) Extended Term Loans may have
call protection as may be agreed by the Borrower and the applicable Lenders of
such Extended Term Loans, (5) no Extended Term Loans may be optionally prepaid
prior to the date on which all Term Loans with an earlier Term Loan Maturity
Date are repaid in full, unless such optional prepayment is accompanied by a pro
rata optional prepayment of such other Term Loans and (6) at no time shall there
be Term Loans hereunder (including Extended Term Loans and any original Term
Loans) which have more than five different maturity dates;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing; and

(iv) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower. For the avoidance of doubt, no Lender shall be obligated to
accept any Extension Offer.

(b) [Intentionally Omitted].

(c) Minimum Extension Condition. With respect to all Extensions consummated by
the Borrower pursuant to this Section 2.28, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.12 or Section 2.13 and (ii) each Extension Offer shall specify the
minimum amount of Term Loans to be tendered, which shall be a minimum amount
approved by the Administrative Agent (a “Minimum Extension Condition”). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.28 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Section 2.11, 2.12, 2.17 and 8.08) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.28.

 

UAL Term Loan Credit Agreement 2020

 

58



--------------------------------------------------------------------------------

(d) Extension Amendment. The consent of the Administrative Agent shall be
required to effectuate any Extension, such consent not to be unreasonably
withheld. No consent of any Lender shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Term Loans (or a portion thereof), as applicable.
All Extended Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (each, an “Extension Amendment”) with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.28.

(e) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make Loans hereunder, the Borrower and each of
the Guarantors jointly and severally represent and warrant as follows:

Section 3.01. Organization and Authority. The Borrower and the Guarantors (a) is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) under the laws of the
jurisdiction of its organization and is duly qualified and in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect and (b) has the requisite corporate or limited liability company
power and authority to effect the Transactions, to own or lease and operate its
properties and to conduct its business as now or currently proposed to be
conducted.

Section 3.02. Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States

 

UAL Term Loan Credit Agreement 2020

 

59



--------------------------------------------------------------------------------

Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.

Section 3.03. Due Execution. The execution, delivery and performance by the
Borrower and the Guarantors of each of the Loan Documents to which it is a party
(a) are within the respective corporate or limited liability company powers of
the Borrower and the Guarantors, have been duly authorized by all necessary
corporate or limited liability company action, including the consent of
shareholders or members where required, and do not (i) contravene the charter,
by-laws or limited liability company agreement (or equivalent documentation) of
the Borrower or the Guarantors, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934) or regulation
(including, without limitation, Regulations T, U or X of the Board), or any
order or decree of any court or Governmental Authority, other than violations by
the Borrower or the Guarantors which would not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage or deed of trust or
any material lease, agreement or other instrument binding on the Borrower or the
Guarantors or any of their properties, which, in the aggregate, would reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon any of the property of the Borrower or
the other Grantors other than the Liens granted pursuant to this Agreement or
the other Loan Documents; and (b) do not require the consent, authorization by
or approval of or notice to or filing or registration with any Governmental
Authority or any other Person, other than (i) the filing of financing statements
under the UCC, (ii) the filings and consents contemplated by the Collateral
Documents, (iii) approvals, consents and exemptions that have been obtained on
or prior to the Closing Date and remain in full force and effect, (iv) consents,
approvals and exemptions that the failure to obtain in the aggregate would not
be reasonably expected to result in a Material Adverse Effect and (v) routine
reporting obligations. Each Loan Document to which the Borrower or a Guarantor
is a party has been duly executed and delivered by the Borrower and the
Guarantors party thereto. This Agreement and the other Loan Documents to which
the Borrower or any of the Guarantors is a party, each is a legal, valid and
binding obligation of the Borrower and each Guarantor party thereto, enforceable
against the Borrower and the Guarantors, as the case may be, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 3.04. Statements Made.

(a) The written information furnished by or on behalf of the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement (as modified or supplemented by other written
information so furnished), together with the Annual Report on Form 10-K for 2019
of Parent and the Borrower filed with the SEC and all Quarterly Reports on Form
10-Q or Current Reports on Form 8-K that have been filed after December 31,
2019, by Parent or the Borrower, with the SEC (as amended), taken as a whole as
of the Closing Date did not contain any untrue statement of a material fact or
omit to

 

UAL Term Loan Credit Agreement 2020

 

60



--------------------------------------------------------------------------------

state a material fact necessary to make the statements made therein not
misleading in light of the circumstances in which such information was provided;
provided that, with respect to projections, estimates or other forward-looking
information the Borrower and the Guarantors represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

(b) The Annual Report on Form 10-K of Parent most recently filed with the SEC,
and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of Parent
filed with the SEC subsequently and prior to the date that this representation
and warranty is being made, did not as of the date filed with the SEC (giving
effect to any amendments thereof made prior to the date that this representation
and warranty is being made) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

Section 3.05. Financial Statements; Material Adverse Change.

(a) The audited consolidated financial statements of Parent and its Subsidiaries
for the fiscal year ended December 31, 2019, included in Parent’s Annual Report
on Form 10-K for 2019 filed with the SEC, as amended, present fairly, in all
material respects, in accordance with GAAP, the financial condition, results of
operations and cash flows of Parent and its Subsidiaries on a consolidated basis
as of such date and for such period.

(b) Except as disclosed in Parent’s Annual Report on Form 10-K for 2019 or any
report filed after December 31, 2019, by Parent on Form 10-Q or Form 8-K with
the SEC, since December 31, 2019, there has been no Material Adverse Change.

Section 3.06. Ownership of Subsidiaries. As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.

Section 3.07. Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

Section 3.08. Use of Proceeds. The proceeds of the Loans shall be used for
working capital or other general corporate purposes of the Borrower, the
Guarantors and their respective Subsidiaries (including the payment of
transaction costs, fees and expenses as contemplated hereby and as referred to
in Sections 2.19 and 2.20).

Section 3.09. Litigation and Compliance with Laws.

(a) Except as disclosed in Parent’s Annual Report on Form 10-K for 2019 or any
report filed by Parent on Form 10-Q or Form 8-K with the SEC after December 31,
2019, there are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower or the Guarantors, threatened against the Borrower
or the Guarantors or any of their respective properties (including any
properties or assets that constitute Collateral under the terms of the Loan
Documents), before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that (i) are likely to
have a Material Adverse Effect or (ii) could reasonably be expected to affect
the legality, validity, binding effect or enforceability of the Loan Documents
or, in any material respect, the rights and remedies of the Administrative Agent
or the Lenders thereunder or in connection with the Transactions.

 

UAL Term Loan Credit Agreement 2020

 

61



--------------------------------------------------------------------------------

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower and each Guarantor to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.

Section 3.10. [Intentionally Omitted].

Section 3.11. [Intentionally Omitted].

Section 3.12. [Intentionally Omitted].

Section 3.13. Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Guarantor is engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board, “Margin Stock”), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.

(b) Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended. Neither the making of any Loan, nor
the application of the proceeds of any Loan or repayment of any Loan by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.

Section 3.14. Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.

Section 3.15. Perfected Security Interests. The Collateral Documents, taken as a
whole, are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all of the Collateral to the extent purported to be created thereby, subject
as to enforceability to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law. With respect to the Collateral as of the Closing
Date, at such time as (a) financing statements in appropriate form are filed in
the appropriate offices (and the appropriate fees are paid), (b) the execution
of any Account Control Agreement, if applicable, and (c) the appropriate filings
with the FAA (including filing for recordation of the Aircraft Mortgage and
corresponding Mortgage Supplement) and registrations with the International
Registry, as applicable, are made, the Administrative Agent, for the benefit of
the Secured Parties, shall have a first priority perfected security interest
and/or mortgage (or comparable Lien) in all of such Collateral to the extent
that

 

UAL Term Loan Credit Agreement 2020

 

62



--------------------------------------------------------------------------------

the Liens on such Collateral may be perfected upon the filings, registrations or
recordations or upon the taking of the actions described in clauses (a), (b) and
(c) above, subject in each case only to Permitted Liens, and such security
interest is entitled to the benefits, rights and protections afforded under the
Collateral Documents applicable thereto (subject to the qualification set forth
in the first sentence of this Section 3.15).

Section 3.16. Payment of Taxes. Each of Parent and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
or (b) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.17. Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.

SECTION 4.

CONDITIONS OF LENDING

Section 4.01. Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):

(a) Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:

(i) a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;

(ii) a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings hereunder, the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
other Loan Documents and any other documents required or contemplated hereunder
or thereunder,

 

UAL Term Loan Credit Agreement 2020

 

63



--------------------------------------------------------------------------------

and the granting of the Liens contemplated hereby or the other Loan Documents
(in each case to the extent applicable to such entity), (C) that the certificate
of incorporation or formation of that entity has not been amended since the date
of the last amendment thereto indicated on the certificate of the Secretary of
State furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of that entity executing this Agreement and
the Loan Documents or any other document delivered by it in connection herewith
or therewith (such certificate to contain a certification by another officer of
that entity as to the incumbency and signature of the officer signing the
certificate referred to in this clause (ii)); and

(iii) an Officer’s Certificate from the Borrower certifying (A) as to the truth
in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Transactions) and (B) as to the absence of
any event occurring and continuing, or resulting from the Transactions, that
constitutes an Event of Default.

(b) Term Loan Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.

(c) Aircraft Mortgage. The Borrower shall have duly executed and delivered to
the Administrative Agent the Aircraft Mortgage, and a corresponding Mortgage
Supplement with respect to the Collateral listed on Annex C, in form and
substance reasonably acceptable to the Administrative Agent and all financing
statements in form and substance reasonably acceptable to the Administrative
Agent, and shall have filed (or the parties shall have arranged for such filing
on the Closing Date) for recordation the Aircraft Mortgage and corresponding
Mortgage Supplement, as may be required to grant, continue and maintain an
enforceable security interest in the applicable Collateral (subject to the terms
hereof and of the other Loan Documents) in accordance with applicable law,
provided if the Borrower is unable to deliver an Aircraft Mortgage and/or
Mortgage Supplement for any Collateral listed on Annex C, the Collateral
Coverage Ratio (with reference to the Fair Market Value of the Collateral or, if
available, the Appraised Value of any such Collateral) after giving effect to
the Borrowings on the Closing Date shall be no less than 2.0:1.

(d) Aircraft Documents. The Administrative Agent shall have received the
following (with applicable defined terms in the Aircraft Mortgage used in this
Section and not otherwise defined herein having the respective meanings ascribed
in the Aircraft Mortgage):

(i) UCC financing statements in respect of each Mortgage and/or Mortgage
Supplement;

(ii) evidence of compliance with respect to the Collateral with the insurance
provisions of Section 3.06 of the Aircraft Mortgage;

 

UAL Term Loan Credit Agreement 2020

 

64



--------------------------------------------------------------------------------

(iii) evidence that (A) each Airframe shall have been duly certified by the FAA
as to type and airworthiness (provided that such evidence of airworthiness shall
not be required to be delivered as a condition precedent to the Closing Date
with respect to (x) not more than 10 airframes for which such certificates may
be delivered within 15 days after the Closing Date, (y) not more than 10
airframes which are in the process of, or in temporary storage pending,
induction into the fleet of the Borrower and (z) any airframe that is Stored as
of the Closing Date), (B) unless already registered with the FAA in the name of
Borrower, the application for registration of the Airframe shall have been duly
made with the FAA or other applicable Aviation Authority and the Borrower shall
have authority to operate the Airframe and (C) the Borrower shall have caused,
or the Administrative Agent shall be reasonably satisfied that the Borrower will
cause shortly after the closing, the sale of such Airframe to the Borrower (if
occurring after February 28, 2006, unless the Cape Town Treaty otherwise did not
apply to such sale, and subject to such exceptions as would not reasonably be
expected to impair marketability of such Airframe in any material respect) and
the International Interest granted under the Mortgage Supplement in favor of the
Administrative Agent with respect to such Airframe, each to be registered on the
International Registry as a sale or an International Interest, respectively;

(e) Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:

(i) a written opinion of David Olaussen, Senior Managing Counsel – Finance,
Fleet & Loyalty for the Borrower, in a form and substance reasonably
satisfactory to the Administrative Agent and the Lenders;

(ii) a written opinion of Hughes Hubbard & Reed LLP, special New York counsel to
the Borrower and the Guarantors, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders;

(iii) a written opinion of Milbank LLP, special New York counsel to the
Administrative Agent, dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) a written opinion of Lytle Soule & Felty, special FAA counsel to the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.

(f) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Joint Lead Arrangers and the Lenders the then unpaid
balance of all accrued and unpaid Fees due, owing and payable under and pursuant
to this Agreement, as referred to in Sections 2.19 and Section 2.20, and all
reasonable and documented out-of-pocket expenses of the Administrative Agent
(including reasonable attorneys’ fees of Milbank LLP) for which invoices have
been presented at least one Business Day prior to the Closing Date.

(g) Lien Searches. The Administrative Agent shall have received aircraft
registry lien searches conducted with the FAA and the International Registry (or
shall otherwise be satisfied that such searches have been conducted by special
FAA counsel to the Borrower) reflecting the absence of Liens and encumbrances on
the assets of the Borrower to be pledged as Collateral on the Closing Date,
other than Permitted Liens.

 

UAL Term Loan Credit Agreement 2020

 

65



--------------------------------------------------------------------------------

(h) Consents. All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.

(i) Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Transactions, as though made on and as of such date (except to the
extent any such representation or warranty by its terms is made as of a
different specified date, in which case as of such specified date); provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects, as though made on and as of the applicable date, before and after
giving effect to the Transactions.

(j) No Event of Default. Before and after giving effect to the Transactions, no
Event of Default shall have occurred and be continuing on the Closing Date.

(k) Patriot Act. The Lenders shall have received at least five (5) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or Guarantor prior to such date.

(l) [Intentionally Omitted].

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

Section 4.02. Conditions Precedent to Each Loan. The obligation of the Lenders
to make the Loans on the Closing Date is subject to the satisfaction (or waiver
in accordance with Section 10.08) of the following conditions precedent:

(a) Notice. The Administrative Agent shall have received the Loan Request
pursuant to Section 2.03 with respect to such Borrowing.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) [Intentionally Omitted].

 

UAL Term Loan Credit Agreement 2020

 

66



--------------------------------------------------------------------------------

(e) No Going Concern Qualification. On the date of such Loan hereunder, the
opinion of the independent public accountants (after giving effect to any
reissuance or revision of such opinion) on the most recent audited consolidated
financial statements delivered by the Parent pursuant to Section 5.01(a) shall
not include a “going concern” qualification under GAAP as in effect on the date
of this Agreement or, if there is a change in the relevant provisions of GAAP
thereafter, any like qualification or exception under GAAP after giving effect
to such change.

The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.

Section 4.03. Conditions Subsequent.

(a) The Borrower shall deliver, within thirty (30) days of the Closing Date, the
Initial Appraisals in respect of all Collateral listed on Annex C (solely to the
extent the applicable Aircraft (including corresponding Engines) constitute
Collateral on the date of such Initial Appraisals).

(b) To the extent the Borrower is unable, notwithstanding the use of
commercially reasonable efforts, to deliver an Aircraft Mortgage and/or Mortgage
Supplement in respect of any of the Collateral listed on Annex C on the Closing
Date, the Borrower shall deliver Mortgage Supplements in respect of such
Collateral no later than March 16, 2020.

SECTION 5.

AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect, the
principal of or interest on any Loan is owing (or any other amount that is due
and unpaid on the first date that none of the foregoing is in effect,
outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

Section 5.01. Financial Statements, Reports, etc. The Borrower shall deliver to
the Administrative Agent on behalf of the Lenders:

(a) Within ninety (90) days after the end of each fiscal year, Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of Parent and its Subsidiaries on a consolidated
basis as of the close of such fiscal year and the results of their respective
operations during such year, the consolidated statement of Parent to be audited
for Parent by independent public accountants of recognized national standing and
to be accompanied by an opinion of such accountants (without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Annual Report on Form 10-K for such fiscal year, which is available to the
public via EDGAR or any similar successor system;

 

UAL Term Loan Credit Agreement 2020

 

67



--------------------------------------------------------------------------------

(b) Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, Parent’s consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of Parent
and its Subsidiaries on a consolidated basis as of the close of such fiscal
quarter and the results of their operations during such fiscal quarter and the
then elapsed portion of the fiscal year, each certified by a Responsible Officer
of the Parent as fairly presenting in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, which is available to the
public via EDGAR or any similar successor system;

(c) Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of Parent certifying that, to the knowledge of such
Responsible Officer, no Event of Default has occurred and is continuing, or, if,
to the knowledge of such Responsible Officer, such an Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

(d) Within the time period under (a) and (b) of this Section 5.01, a certificate
of a Responsible Officer demonstrating in reasonable detail compliance with
Section 6.08 as of the end of the preceding fiscal quarter;

(e) A Collateral Coverage Ratio Certificate, as and when required under Sections
6.09(a) or 6.04(ii)(C).

(f) Promptly after the occurrence thereof, written notice of the termination of
a Plan of the Borrower pursuant to Section 4042 of ERISA to the extent such
termination would constitute an Event of Default;

(g) So long as any Commitment, Loan is outstanding, promptly after the Chief
Financial Officer or the Treasurer of the Parent becoming aware of the
occurrence of a Default or an Event of Default that is continuing, an Officer’s
Certificate specifying such Default or Event of Default and what action the
Parent and its Subsidiaries are taking or propose to take with respect thereto;
and

(h) Promptly, from time to time, such other information regarding the Collateral
and the operations, business affairs and financial condition of the Borrower or
any Guarantor, in each case as the Administrative Agent, at the request of any
Lender, may reasonably request.

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been

 

UAL Term Loan Credit Agreement 2020

 

68



--------------------------------------------------------------------------------

posted on the Borrower’s general commercial website on the Internet (to the
extent such information has been posted or is available as described in such
notice), as such website may be specified by the Borrower to the Administrative
Agent from time to time. Information required to be delivered pursuant to this
Section 5.01 shall be in a format which is suitable for transmission.

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.

Section 5.02. Taxes. Parent shall pay, and cause each of its Subsidiaries to
pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect on Parent.

Section 5.03. Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.

Section 5.04. Corporate Existence. Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, partnership or other existence
of each of its Restricted Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of
Parent or any such Restricted Subsidiary; and

(2) the rights (charter and statutory) and material franchises of Parent and its
Restricted Subsidiaries; provided, however, that Parent shall not be required to
preserve any such right or franchise, or the corporate, partnership or other
existence of it or any of its Restricted Subsidiaries, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of Parent and its Subsidiaries, taken as a whole, and
that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.

 

UAL Term Loan Credit Agreement 2020

 

69



--------------------------------------------------------------------------------

For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).

Section 5.05. Compliance with Laws. Parent shall comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where such noncompliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Parent will
maintain in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of Parent may designate any Restricted Subsidiary of
it (other than the Borrower) to be an Unrestricted Subsidiary if that
designation would not cause a Default. If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by Parent and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation. That designation will be
permitted only if the Investment would be permitted at that time under
Section 6.01 and if the Restricted Subsidiary otherwise meets the definition of
an “Unrestricted Subsidiary.”

(b) The Board of Directors of Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of Parent; provided that such
designation will be permitted only if no Default or Event of Default would be in
existence following such designation.

Section 5.07. Delivery of Appraisals. The Borrower shall:

(1) within ten (10) Business Days of September 9, 2020;

(2) on the date upon which any Additional Collateral is pledged as Collateral to
the Administrative Agent to secure the Obligations, but only with respect to
such Additional Collateral; and

(3) promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing;

deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Collateral; provided, however, that in the case of clause
(2) above, only an Appraisal with respect to the Additional Collateral shall be
required to be delivered. The Borrower may from time to time cause subsequent
Appraisals to be delivered to the Administrative Agent if it believes that any
affected item of Collateral has a higher Appraised Value than that reflected in
the most recent Appraisals delivered pursuant to this Section 5.07.

 

UAL Term Loan Credit Agreement 2020

 

70



--------------------------------------------------------------------------------

Section 5.08. Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, Parent will, and will cause its Restricted
Subsidiaries to, reasonably cooperate in good faith with the Administrative
Agent or its designee in obtaining all regulatory licenses, consents and other
governmental approvals necessary or (in the reasonable opinion of the
Administrative Agent or its designee) reasonably advisable to conduct all
aviation operations with respect to the Collateral and will, at the reasonable
request of the Administrative Agent and in good faith, continue to operate and
manage the Collateral and maintain all applicable regulatory licenses with
respect to the Collateral until such time as the Administrative Agent or its
designee obtain such licenses, consents and approvals, and at such time Parent
will, and will cause its Restricted Subsidiaries to, cooperate in good faith
with the transition of the aviation operations with respect to the Collateral to
any new aviation operator (including, without limitation, the Administrative
Agent or its designee).

Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.

(a) The Borrower will:

(1) maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;

(2) be a United States Citizen; and

(3) maintain at all times its status at the FAA as an “air carrier” and hold an
air carrier operating certificate under Section 44705 of Title 49 and operations
specifications issued by the FAA pursuant to Parts 119 and 121 of Title 14 as
currently in effect or as may be amended or recodified from time to time.

(b) [Intentionally Omitted].

Section 5.10. Collateral Ownership. Subject to the provisions described
(including the actions permitted) under Sections 6.04 and 6.10 hereof, each
Grantor will continue to maintain its interest in and right to use all property
and assets so long as such property and assets constitute Collateral.

Section 5.11. [Intentionally Omitted].

Section 5.12. Additional Guarantors; Grantors; Collateral.

(a) If the Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date, then the Parent will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.

 

UAL Term Loan Credit Agreement 2020

 

71



--------------------------------------------------------------------------------

(b) If Parent or any Restricted Subsidiary of Parent desires or is required
pursuant to the terms of this Agreement to add Additional Collateral after the
Closing Date, Parent shall, in each case at its own expense, (A) cause any such
Restricted Subsidiary to become a party to the Guarantee contained in Section 9
hereof (to the extent such Restricted Subsidiary is not already a party thereto)
and cause any such Grantor to become a party to each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a first priority Lien (subject to Permitted Liens)
in favor of the Administrative Agent for the benefit of the Secured Parties
applicable to such Additional Collateral, by executing and delivering to the
Administrative Agent an Instrument of Assumption and Joinder substantially in
the form attached hereto as Exhibit B and/or joinders to all applicable
Collateral Documents or pursuant to new Collateral Documents, as the case may
be, in form and substance reasonably satisfactory to the Administrative Agent
(it being understood, that in the case of Additional Collateral of a type that
has not been theretofore included in the Collateral, such Additional Collateral
may be subject to such additional terms and conditions as may be customarily
required by lenders in similar financings of a similar size for similarly
situated borrowers secured by the same type of Collateral, as agreed by the
Borrower and the Administrative Agent in their reasonable discretion), (B)
promptly execute and deliver (or cause such Restricted Subsidiary to execute and
deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.06 and the filing of UCC financing statements, filings with the
FAA and registrations with the International Registry, as applicable) in favor
of the Administrative Agent for the benefit of the Secured Parties on such
assets of Parent or such Restricted Subsidiary, as applicable, to secure the
Obligations to the extent required under the applicable Collateral Documents or
reasonably requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Permitted Liens and
(C) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent, for the benefit of the Secured Parties, a written opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) to Parent or such Restricted Subsidiary, as applicable, with respect to
the matters described in clauses (A) and (B) hereof, in each case within twenty
(20) Business Days after the addition of such Collateral and in form and
substance reasonably satisfactory to the Administrative Agent.

Section 5.13. Access to Books and Records.

(a) The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.

(b) The Borrower and the Guarantors will permit, to the extent not prohibited by
applicable law or contractual obligations, any representatives designated by the
Administrative Agent or any Governmental Authority that is authorized to
supervise or regulate the operations of a Lender, as designated by such Lender,
upon reasonable prior written notice and, so long as no Event of Default has
occurred and is continuing, at no out-of-pocket cost to the Borrower and the
Guarantors, to (x) visit and inspect the Collateral (other than the Collateral
covered by the

 

UAL Term Loan Credit Agreement 2020

 

72



--------------------------------------------------------------------------------

Aircraft Mortgage, as to which the provisions of Section 3.03 of the Aircraft
Mortgage shall apply) and the properties of the Borrower and the Guarantors,
(y) examine its books and records, and (z) discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during normal business hours and as often as reasonably requested (it
being understood that a representative of the Borrower will be present) subject
to any restrictions in any applicable Collateral Document; provided that if an
Event of Default has occurred and is continuing, the Borrower and the Guarantors
shall be responsible for the reasonable costs and expenses of any visits of the
Administrative Agent and the Lenders, acting together (but not separately);
provided, further, that with respect to Collateral (other than the Collateral
covered by the Aircraft Mortgage) and matters relating thereto, the rights of
Administrative Agent and the Lenders under this Section 5.13 shall, subject to
the inspection provisions of the applicable Collateral Documents, be limited to
the following: upon the request of the Administrative Agent, the applicable
Grantor will permit the Administrative Agent or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to (x) visit during normal business hours its offices, sites and properties and
(y) inspect any documents relating to (i) the existence of such Collateral,
(ii) with respect to Collateral, the condition of such Collateral, and (iii) the
validity, perfection and priority of the Liens on such Collateral, and to
discuss such matters with its officers, except to the extent the disclosure of
any such document or any such discussion would result in the applicable
Grantor’s violation of its contractual or legal obligations. All confidential or
proprietary information obtained in connection with any such visit, inspection
or discussion shall be held confidential by the Administrative Agent and each
agent or representative thereof and shall not be furnished or disclosed by any
of them to anyone other than their respective bank examiners, auditors,
accountants, agents and legal counsel, and except as may be required by any
court or administrative agency or by any statute, rule, regulation or order of
any Governmental Authority.

Section 5.14. Further Assurances. The Borrower and each Guarantor shall execute
any and all further documents and instruments, and take all further actions,
that may be required or advisable under applicable law, or by the FAA, or that
the Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.

SECTION 6.

NEGATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect or
principal of or interest on any Loan is owing (or any other amount that is due
and unpaid on the first date that none of the foregoing is in effect,
outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

Section 6.01. Restricted Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

UAL Term Loan Credit Agreement 2020

 

73



--------------------------------------------------------------------------------

(i) declare or pay any dividend or make any other payment or distribution on
account of Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Parent or any of its Restricted Subsidiaries) or to the
direct or indirect holders of Parent’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than (A) dividends,
distributions or payments payable in Qualifying Equity Interests or in the case
of preferred stock of Parent, an increase in the liquidation value thereof and
(B) dividends, distributions or payments payable to Parent or a Restricted
Subsidiary of Parent);

(ii) purchase, redeem or otherwise acquire or retire for value any Equity
Interests of Parent;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this clause
(iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among Parent and any of its Restricted Subsidiaries),
except any scheduled payment of interest and any purchase within two years of
the Stated Maturity thereof; or

(iv) make any Restricted Investment,

(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing as of such
time; and

(2) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Parent and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payments permitted by clauses (2) through
(20) of Section 6.01(b) hereof), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Parent for the period (taken as one
accounting period) from July 1, 2011 to the end of Parent’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent since May 7, 2013 as a contribution to
its common equity capital or from the issue or sale of Qualifying Equity
Interests (other than Qualifying Equity Interests sold to a Subsidiary of Parent
and excluding Excluded Contributions); plus

 

UAL Term Loan Credit Agreement 2020

 

74



--------------------------------------------------------------------------------

(C) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent or a Restricted Subsidiary of Parent
from the issue or sale of convertible or exchangeable Disqualified Stock of
Parent or a Restricted Subsidiary of Parent or convertible or exchangeable debt
securities of Parent or a Restricted Subsidiary of Parent (regardless of when
issued or sold) or in connection with the conversion or exchange thereof, in
each case that have been converted into or exchanged since May 7, 2013 for
Qualifying Equity Interests (other than Qualifying Equity Interests and
convertible or exchangeable Disqualified Stock or debt securities sold to a
Subsidiary of Parent); plus

(D) to the extent that any Restricted Investment that was made after May 7, 2013
(other than in reliance on clause (16) of Section 6.01(b)) is (i) sold for cash
or otherwise cancelled, liquidated or repaid for cash or (ii) made in an entity
that subsequently becomes a Restricted Subsidiary of Parent, the initial amount
of such Restricted Investment (or, if less, the amount of cash received upon
repayment or sale); plus

(E) to the extent that any Unrestricted Subsidiary of Parent designated as such
after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the lesser of (i) the Fair Market Value of Parent’s Restricted
Investment in such Subsidiary (made other than in reliance on clause (16) of
Section 6.01(b)) as of the date of such redesignation or (ii) such Fair Market
Value as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the Closing Date; plus

(F) 100% of any dividends received in cash by Parent or a Restricted Subsidiary
of Parent after May 7, 2013 from an Unrestricted Subsidiary of Parent, to the
extent that such dividends were not otherwise included in the Consolidated Net
Income of Parent for such period.

(b) The provisions of Section 6.01(a) hereof will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;

(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Parent) of, Qualifying Equity Interests or from the substantially
concurrent contribution of common equity capital to Parent; provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will not be considered to be net proceeds of Qualifying Equity Interests
for purposes of clause (a)(2)(B) of Section 6.01 hereof and will not be
considered to be Excluded Contributions;

 

UAL Term Loan Credit Agreement 2020

 

75



--------------------------------------------------------------------------------

(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution), distribution or payment by a
Restricted Subsidiary of Parent to the holders of its Equity Interests on a pro
rata basis;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;

(5) the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of Parent or any Restricted Subsidiary of Parent held by any
current or former officer, director, consultant or employee (or their estates or
beneficiaries of their estates) of Parent or any of its Restricted Subsidiaries
pursuant to any management equity plan or equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $50.0 million in any 12-month period (except to
the extent such repurchase, redemption, acquisition or retirement is in
connection with (x) the acquisition of a Permitted Business or merger,
consolidation or amalgamation otherwise permitted by this Agreement and in such
case the aggregate price paid by Parent and its Restricted Subsidiaries may not
exceed $100.0 million in connection with such acquisition of a Permitted
Business or merger, consolidation or amalgamation or (y) the Continental/UAL
Merger, in which case no dollar limitation shall be applicable); provided
further that Parent or any of its Restricted Subsidiaries may carry over and
make in subsequent 12-month periods, in addition to the amounts permitted for
such 12-month period, up to $25.0 million of unutilized capacity under this
clause (5) attributable to the immediately preceding twelve-month period;

(6) the repurchase of Equity Interests or other securities deemed to occur upon
(A) the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities or (B) the withholding of a
portion of Equity Interests issued to employees and other participants under an
equity compensation program of Parent or its Subsidiaries to cover withholding
tax obligations of such persons in respect of such issuance;

(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of Parent or any preferred stock of any Restricted
Subsidiary of Parent;

 

UAL Term Loan Credit Agreement 2020

 

76



--------------------------------------------------------------------------------

(8) payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by Parent or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (A) the
exercise of options or warrants, (B) the conversion or exchange of Capital Stock
of any such Person or (C) the conversion or exchange of Indebtedness or hybrid
securities into Capital Stock of any such Person;

(9) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Parent or any Disqualified Stock or preferred stock of
any Restricted Subsidiary of Parent to the extent such dividends are included in
the definition of “Fixed Charges” for such Person;

(10) in the event of a Change of Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance or other
acquisition or retirement of any subordinated Indebtedness of the Borrower or
any Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such subordinated Indebtedness, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Borrower (or a
third party to the extent permitted by this Agreement) has prepaid the Loans in
accordance with Section 2.12(g) (it being agreed that the Borrower or any
Guarantor may pay, purchase, redeem, defease or otherwise acquire or retire such
subordinated Indebtedness even if the purchase price exceeds 101% of the
principal amount of such subordinated Indebtedness; provided that the amount
paid in excess of 101% of such principal amount is otherwise permitted under the
Restricted Payments covenant);

(11) Restricted Payments made with Excluded Contributions;

(12) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Parent or any of its Restricted Subsidiaries by, any
Unrestricted Subsidiary;

(13) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions; provided that (A) if such Subsidiary is not a Guarantor, no
Default or Event of Default is continuing and (B) the assets distributed or
dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;

(14) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $600.0 million
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;

 

UAL Term Loan Credit Agreement 2020

 

77



--------------------------------------------------------------------------------

(15) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $1.0 billion,
such aggregate amount to be calculated from the Closing Date;

(16) so long as no Default or Event of Default has occurred and is continuing,
any Restricted Investment by Parent and/or any Restricted Subsidiary of Parent;

(17) the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
Parent or any Restricted Subsidiary of Parent;

(18) so long as no Default or Event of Default has occurred and is continuing,
Restricted Payments (i) made to purchase or redeem Equity Interests of Parent or
(ii) consisting of payments in respect of any Indebtedness (whether for purchase
or prepayment thereof or otherwise);

(19) any Restricted Payment so long as both before and after giving effect to
such Restricted Payment, Parent and its Restricted Subsidiaries have Liquidity
in the aggregate of at least $3,500,000,000; and

(20) Restricted Payments in an aggregate amount which do not exceed 5.0% of the
Consolidated Tangible Assets of Parent and its Restricted Subsidiaries
(calculated at the time of such Restricted Payment).

In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment.

For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (20) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.

For the avoidance of doubt, the following shall not constitute Restricted
Payments and therefore will not be subject to any of the restrictions described
in this Section 6.01:

(a) the payment on or with respect to, or purchase, redemption, defeasance or
other acquisition or retirement for value of any Indebtedness of Parent or any
Restricted Subsidiary of Parent that is not contractually subordinated to the
Obligations;

(b) the payment of regularly scheduled amounts in respect of, and the issuance
of common stock of Parent upon conversion of, the 6% Convertible Preferred
Securities, Term Income Deferred Equity Securities (TIDES) SM issued by
Continental Airlines Finance Trust II or the underlying 6% Convertible Junior
Subordinated Debentures due 2030 issued by Continental; and

 

UAL Term Loan Credit Agreement 2020

 

78



--------------------------------------------------------------------------------

(c) the conversion of the Capital Stock of the Borrower pursuant to the Airlines
Merger or the conversion of the Capital Stock of the Borrower or Parent pursuant
to the Airline/Parent Merger.

Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.

Section 6.02. [Intentionally Omitted].

Section 6.03. [Intentionally Omitted].

Section 6.04. Disposition of Collateral. Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted in the case of (i) a Permitted Disposition or
(ii) any other sale or Disposition, provided that, in the case of this clause
(ii), (A) such sale or Disposition is for cash consideration for Fair Market
Value, (B) no Event of Default shall have occurred and be continuing, (C) the
Net Proceeds of such sale or Disposition are applied pursuant to Section 2.12
and (D) the Collateral Coverage Ratio is no less than 1.6 to 1.0 after giving
effect to such sale or Disposition and the application of Net Proceeds in
accordance with Section 2.12; provided that nothing contained in this
Section 6.04 is intended to excuse performance by the Borrower or any Guarantor
of any requirement of any Collateral Document that would be applicable to a
Disposition permitted hereunder. A Disposition of Collateral referred to in
clause (d) or (f) of the definition of “Permitted Disposition” shall not result
in the automatic release of such Collateral from the security interest of the
applicable Collateral Document, and the Collateral subject to such Disposition
shall continue to constitute Collateral for all purposes of the Loan Documents
(without prejudice to the rights of the Borrower to release any such Collateral
pursuant to Section 6.09(c)).

Section 6.05. Transactions with Affiliates.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent (each
an “Affiliate Transaction”) involving aggregate payments or consideration in
excess of $50.0 million, unless:

(1) the Affiliate Transaction is on terms that are not materially less favorable
to the Parent or the relevant Restricted Subsidiary (taking into account all
effects Parent or such Restricted Subsidiary expects to result from such
transaction whether tangible or intangible) than those that would have been
obtained in a comparable transaction by Parent or such Restricted Subsidiary
with an unrelated Person; and

 

UAL Term Loan Credit Agreement 2020

 

79



--------------------------------------------------------------------------------

(2) Parent delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $200.0 million, an
opinion as to the fairness to Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:

(1) any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Parent or
any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;

(2) transactions between or among Parent and/or its Restricted Subsidiaries
(including without limitation in connection with any full or partial “spin-off”
or similar transactions);

(3) transactions with a Person (other than an Unrestricted Subsidiary of Parent)
that is an Affiliate of Parent solely because Parent owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;

(4) payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or on behalf of officers, directors, employees or consultants of
Parent or any of its Restricted Subsidiaries;

(5) any issuance of Qualifying Equity Interests to Affiliates of Parent or any
increase in the liquidation preference of preferred stock of Parent;

(6) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in the ordinary course of business or transactions with joint
ventures, alliances, alliance members or Unrestricted Subsidiaries entered into
in the ordinary course of business;

(7) Permitted Investments and Restricted Payments that do not violate
Section 6.01 hereof;

 

UAL Term Loan Credit Agreement 2020

 

80



--------------------------------------------------------------------------------

(8) loans or advances to employees in the ordinary course of business not to
exceed $20.0 million in the aggregate at any one time outstanding;

(9) transactions pursuant to agreements or arrangements in effect on the Closing
Date or any amendment, modification or supplement thereto or replacement thereof
and any payments made or performance under any agreement as in effect on the
Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);

(10) transactions between or among Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

(11) any transaction effected as part of a Qualified Receivables Transaction;

(12) any purchase by Parent’s Affiliates of Indebtedness of Parent or any of its
Restricted Subsidiaries, the majority of which Indebtedness is offered to
Persons who are not Affiliates of Parent;

(13) transactions pursuant to, in connection with or contemplated by any
Marketing and Service Agreement;

(14) transactions between Parent or any of its Restricted Subsidiaries and any
employee labor union or other employee group of Parent or such Restricted
Subsidiary provided such transactions are not otherwise prohibited by this
Agreement;

(15) transactions with captive insurance companies of Parent or any of its
Restricted Subsidiaries; and

(16) transactions between a Non-Recourse Financing Subsidiary and any Person in
which the Non-Recourse Financing Subsidiary has an Investment.

Section 6.06. Liens. Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.

Section 6.07. Business Activities. Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole.

Section 6.08. Liquidity. Parent will not permit the aggregate amount of
Liquidity at the close of any Business Day to be less than $2,000,000,000.

 

UAL Term Loan Credit Agreement 2020

 

81



--------------------------------------------------------------------------------

Section 6.09. Collateral Coverage Ratio.

(a) Within five (5) Business Days after delivery of the Initial Appraisals and
of each Appraisal that is required to be delivered pursuant to Section 5.07(1)
in any applicable calendar year (such date of delivery, a “Reference Date,” and
the fifth (5th) Business Day after a Reference Date, the “Certificate Delivery
Date”), the Borrower will deliver to the Administrative Agent a Collateral
Coverage Ratio Certificate containing a calculation of the Collateral Coverage
Ratio with respect to such Reference Date. If the Collateral Coverage Ratio with
respect to the applicable Reference Date is less than 1.6 to 1.0, the Parent
shall, no later than twenty (20) Business Days after the Certificate Delivery
Date, designate Additional Collateral as additional Eligible Collateral and
comply with Section 5.12 and/or prepay or cause to be prepaid the Loans in
accordance with Section 2.12(b), such that, following such actions, the
Collateral Coverage Ratio shall be no less than 1.6 to 1.0.

(b) Notwithstanding anything to the contrary contained herein, if the Collateral
Coverage Ratio shall be less than 1.6 to 1.0 solely as a result of damage to or
loss of any Collateral covered by insurance (pursuant to which the
Administrative Agent is named as loss payee and with respect to which payments
are to be delivered directly to the Administrative Agent) for which the insurer
thereof has been notified of the relevant claim and has not challenged such
coverage, any calculation of the Collateral Coverage Ratio made pursuant to this
Agreement shall deem the relevant Grantor to have received Net Proceeds (and to
have taken all steps necessary to have pledged such Net Proceeds as Additional
Collateral) in an amount equal to the expected coverage amount (as determined by
Parent in good faith and updated from time to time to reflect any agreements
reached with the applicable insurer) and net of any amounts required to be paid
out of such proceeds and secured by a Lien until the earliest of (i) the date
any such Net Proceeds are actually received by the Administrative Agent,
(ii) the date that is 270 days after such damage and (iii) the date on which any
such insurer denies such claim; provided further that, prior to giving effect to
this clause (b), the Appraised Value of the Collateral shall be no less than
150% of the aggregate principal amount of all Term Loans then outstanding. It is
understood and agreed that if the Administrative Agent should receive any Net
Proceeds directly from the insurer in respect of a Recovery Event, such proceeds
shall be applied or deposited, as applicable, in accordance with
Section 2.12(a).

(c) Notwithstanding anything to the contrary herein, at the Parent’s request, at
any time, the Lien on any asset or type or category of asset (including
after-acquired assets of that type or category) included in the Collateral will
be promptly released, provided the Appraised Value (or, prior to delivery of the
Initial Appraisals, the Fair Market Value) of all Collateral released pursuant
to this Section 6.09(c) shall not exceed $100,000,000. In connection herewith,
the Administrative Agent agrees to promptly provide any documents or releases
reasonably requested by Parent to evidence such release.

(d) Notwithstanding anything to the contrary herein, at the Parent’s request, at
any time, the Lien on any asset or type or category of asset (including
after-acquired assets of that type or category) included in the Collateral will
be promptly released, provided Parent or the Borrower shall add Additional
Collateral having an Appraised Value at least equal to the Appraised Value (or,
prior to delivery of the Initial Appraisals, the Fair Market Value) of all
Collateral released pursuant to this Section 6.09(d); provided, further, that
the Appraised Value

 

UAL Term Loan Credit Agreement 2020

 

82



--------------------------------------------------------------------------------

(or, prior to delivery of the Initial Appraisals, the Fair Market Value) of all
Collateral released pursuant to this Section 6.09(d) shall not exceed
$100,000,000. In connection herewith, the Administrative Agent agrees to
promptly provide any documents or releases reasonably requested by Parent to
evidence such release. For the avoidance of doubt, nothing contained in the
foregoing shall prohibit any substitution of engines or other parts on an
aircraft if such substitution is permitted or required under the Aircraft
Mortgage, and any such substitution shall not be considered for purposes of the
basket contained in this clause (d).

Section 6.10. Merger, Consolidation, or Sale of Assets.

(a) Neither Parent nor the Borrower (whichever is applicable, the “Subject
Company”) shall directly or indirectly: (i) consolidate or merge with or into
another Person (whether or not such Subject Company is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

(1) either:

(A) the Subject Company is the surviving corporation; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; and, if such entity is not a corporation, a co-obligor of
the Loans is a corporation organized or existing under any such laws;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents by operation of law
(if the surviving Person is the Borrower) or pursuant to agreements reasonably
satisfactory to the Administrative Agent;

(3) immediately after such transaction, no Event of Default exists; and

(4) the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.

In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.

(b) Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Parent and/or
its Restricted Subsidiaries.

 

UAL Term Loan Credit Agreement 2020

 

83



--------------------------------------------------------------------------------

Clauses (3) and (4) of Section 6.10(a) will not apply to the Airlines Merger,
the Airline/Parent Merger or any merger, consolidation or transfer of assets:

(1) between or among Parent and any of Parent’s Restricted Subsidiaries;

(2) between or among any of Parent’s Restricted Subsidiaries; or

(3) with or into an Affiliate solely for the purpose of reincorporating a
Subject Company in another jurisdiction.

(c) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of any Subject Company in a transaction that is subject to, and that
complies with the provisions of, Section 6.10(a), the successor Person formed by
such consolidation or into or with which such Subject Company is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Agreement referring to such Subject
Company shall refer instead to the successor Person and not to such Subject
Company), and may exercise every right and power of such Subject Company under
this Agreement with the same effect as if such successor Person had been named
as such Subject Company herein; provided, however, that the predecessor Subject
Company, if applicable, shall not be relieved from the obligation to pay the
principal of, and interest, if any, on the Loan except in the case of a sale of
all of such Subject Company’s assets in a transaction that is subject to, and
that complies with the provisions of, Section 6.10(a) hereof.

Section 6.11. Use of Proceeds. Parent will not use, and will not permit any of
its Subsidiaries to use, lend, make payments of, contribute or otherwise make
available, all or any part of the proceeds of any Borrowing (A) in violation of
any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country (except to the extent permitted by
applicable law), or (C) in any manner that would result in the violation of any
Sanctions applicable to Parent or any of its Subsidiaries.

SECTION 7.

EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):

(a) any representation or warranty made by the Borrower or any Guarantor in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made, and such representation or
warranty, to the extent capable of being corrected, is not corrected within ten
(10) Business Days after the earlier of (A) a Responsible Officer of the
Borrower obtaining knowledge of such default or (B) receipt by the Borrower of
notice from the Administrative Agent of such default; or

 

UAL Term Loan Credit Agreement 2020

 

84



--------------------------------------------------------------------------------

(b) default shall be made in the payment of (i) any principal of the Loans when
and as the same shall become due and payable; (ii) any interest on the Loans and
such default shall continue unremedied for more than five (5) Business Days; or
(iii) any other amount payable hereunder when due and such default shall
continue unremedied for more than ten (10) Business Days after receipt of
written notice by the Borrower from the Administrative Agent of the default in
making such payment when due; or

(c) (i) default shall be made by Parent in the due observance of the covenant
contained in Section 6.09(a) hereof, or (ii) default shall be made by Parent in
the due observance of the covenant in Section 6.08 and such default shall
continue unremedied for more than ten (10) Business Days after receipt of
written notice by the Borrower from the Administrative Agent of such default; or

(d) default shall be made by the Borrower, Parent or any Restricted Subsidiary
of Parent in the due observance or performance of any other covenant, condition
or agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than sixty (60) days after receipt of written notice by the
Borrower from the Administrative Agent of such default; or

(e) (A) any material provision of any Loan Document to which the Borrower or a
Guarantor is a party ceases to be a valid and binding obligation of the Borrower
or Guarantor for a period of sixty (60) consecutive days after the Borrower
receives written notice thereof from the Administrative Agent, or (B) the Lien
on any material portion of the Collateral (having an Appraised Value (or, prior
to delivery of the Initial Appraisals with respect to such Collateral, a Fair
Market Value) in excess of $100,000,000 in the aggregate) intended to be created
by the Loan Documents shall cease to be or shall not be a valid and perfected
Lien having the priorities contemplated hereby or thereby (subject to Permitted
Liens and except as permitted by the terms of this Agreement or the Collateral
Documents or other than as a result of the action, delay or inaction of the
Administrative Agent) for a period of sixty (60) consecutive days after the
Borrower receives written notice thereof from the Administrative Agent; or

(f) Parent, the Borrower, any Significant Subsidiary or any group of Restricted
Subsidiaries of Parent that, taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law:

(1) commences a voluntary case,

(2) consents to the entry of an order for relief against it in an involuntary
case,

(3) consents to the appointment of a custodian of it or for all or substantially
all of its property,

(4) makes a general assignment for the benefit of its creditors, or

(5) admits in writing its inability generally to pay its debts; or

 

UAL Term Loan Credit Agreement 2020

 

85



--------------------------------------------------------------------------------

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(1) is for relief against Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary in an involuntary case;

(2) appoints a custodian of Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of Parent, the Borrower, any Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary; or

(3) orders the liquidation of Parent, the Borrower, any Significant Subsidiary
or any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or

(h) failure by Parent, the Borrower or any of Parent’s Restricted Subsidiaries
to pay final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $150,000,000 (determined net of amounts covered by
insurance policies issued by creditworthy insurance companies or by third party
indemnities or a combination thereof), which judgments are not paid, discharged,
bonded, satisfied or stayed for a period of sixty (60) days; or

(i) (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall have caused such Material Indebtedness to become due prior to its
scheduled final maturity date or (2) the Borrower or any Guarantor shall default
in the payment of the outstanding principal amount due on the scheduled final
maturity date of any Indebtedness outstanding under one or more agreements of
the Borrower or a Guarantor, any applicable grace periods shall have expired and
any applicable notice requirements shall have been complied with and such
failure to make payment when due shall be continuing for a period of more than
five (5) consecutive Business Days following the applicable scheduled final
maturity date thereunder, in an aggregate principal amount at any single time
unpaid exceeding $200,000,000; or

(j) a termination of a Plan of the Borrower pursuant to Section 4042 of ERISA
that would reasonably be expected to result in a Material Adverse Effect;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:

(i) terminate forthwith the Commitments;

 

UAL Term Loan Credit Agreement 2020

 

86



--------------------------------------------------------------------------------

(ii) declare the Loans or any portion thereof then outstanding to be forthwith
due and payable, whereupon the principal of the Loans and other Obligations
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding;

(iii) [Intentionally Omitted];

(iv) set-off amounts in any accounts (other than accounts pledged to secure
other Indebtedness of the Borrower or any Guarantor, Escrow Accounts, Payroll
Accounts, or other accounts held in trust for an identified beneficiary)
maintained with the Administrative Agent (or any of its affiliates) and apply
such amounts to the obligations of the Borrower and the Guarantors hereunder and
in the other Loan Documents; and

(v) exercise any and all remedies under the Loan Documents and under applicable
law available to the Administrative Agent and the Lenders.

In case of any event with respect to Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and
(iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).

SECTION 8.

THE AGENTS

Section 8.01. Administration by Agents.

(a) Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

(b) Each of the Lenders hereby authorizes the Administrative Agent, in its sole
discretion:

(i) in connection with the sale or other disposition of any asset that is part
of the Collateral of the Borrower or any other Grantor, as the case may be, to
the extent permitted by the terms of this Agreement, to release a Lien granted
to the Administrative Agent, for the benefit of the Secured Parties, on such
asset;

 

UAL Term Loan Credit Agreement 2020

 

87



--------------------------------------------------------------------------------

(ii) to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;

(iii) to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;

(iv) to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;

(v) to enter into any intercreditor and/or subordination agreements in
accordance with Sections 6.06 and 10.18 on terms reasonably acceptable to the
Administrative Agent, and in each case to perform its obligations thereunder and
to take such action and to exercise the powers, rights and remedies granted to
it thereunder and with respect thereto; and

(vi) to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.

Section 8.02. Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower, Parent or any Subsidiary or other Affiliate of
Parent as if it were not an Administrative Agent hereunder.

Section 8.03. Liability of Agents.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower, Parent or any of Parent’s Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or any of its
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of

 

UAL Term Loan Credit Agreement 2020

 

88



--------------------------------------------------------------------------------

its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.08) or in the absence of its
own gross negligence, bad faith or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower,
Parent or a Lender, and the Administrative Agent shall not be responsible for,
or have any duty to ascertain or inquire into, (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(b) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or Parent), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

(c) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through its Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities as Administrative
Agent.

(d) Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

Section 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and

 

UAL Term Loan Credit Agreement 2020

 

89



--------------------------------------------------------------------------------

employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the operations or enforcement thereof, not
reimbursed by the Borrower or the Guarantors and (b) to indemnify and hold
harmless the Administrative Agent and any of its Related Parties, on demand, in
the amount equal to such Lender’s Aggregate Exposure Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of this Agreement or any of
the Loan Documents or any action taken or omitted by it or any of them under
this Agreement or any of the Loan Documents to the extent not reimbursed by the
Borrower or the Guarantors (except such as shall result from its gross
negligence or willful misconduct).

Section 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation by the Administrative Agent, the Required Lenders shall have the
right, with the consent (provided no Event of Default or Default has occurred
and is continuing) of the Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, with the consent
(provided no Event of Default or Default has occurred or is continuing) of the
Borrower (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.

Section 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

UAL Term Loan Credit Agreement 2020

 

90



--------------------------------------------------------------------------------

Section 8.07. Advances and Payments.

(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Commitment hereunder. Should
the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 8.04 and 10.04), the application of which is not
otherwise provided for in this Agreement, shall be applied in accordance with
Section 2.17(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

Section 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Loans as a result of which
the unpaid portion of its Loans is proportionately less than the unpaid portion
of the Loans of any other Lender (a) it shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from such other Lender a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of each Lender’s Loans and its participation in Loans of the
other Lenders shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to the obtaining of such payment was to the principal amount of all Loans
outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside, such purchase of
participations shall be rescinded (without interest). The Borrower expressly
consents to the foregoing arrangements and agrees, to the fullest extent
permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan acquired pursuant to this Section or any of its banking
Affiliates may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender as fully as if such Lender was the original obligee thereon, in the
amount of such participation. The provisions of this Section 8.08 shall not be
construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

 

UAL Term Loan Credit Agreement 2020

 

91



--------------------------------------------------------------------------------

Section 8.09. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.

Section 8.10. Appointment by Secured Parties. Each Secured Party that is not a
party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).

SECTION 9.

GUARANTY

Section 9.01. Guaranty.

(a) Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several. Each of the Guarantors
further agrees that its guaranty hereunder is a primary obligation of such
Guarantor and not merely a contract of surety.

(b) To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.

 

UAL Term Loan Credit Agreement 2020

 

92



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.

(d) To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.

(e) To the extent permitted by applicable law, each Guarantor’s guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative Agent nor any of the Lenders makes any representation
or warranty in respect to any such circumstances or shall have any duty or
responsibility whatsoever to any Guarantor in respect of the management and
maintenance of the Obligations.

(f) Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.

Section 9.02. No Impairment of Guaranty. To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.

Section 9.03. Continuation and Reinstatement, etc. Each Guarantor further agrees
that its guaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, any
Lender or any other Secured Party upon the bankruptcy or reorganization of the
Borrower or a Guarantor, or otherwise.

 

UAL Term Loan Credit Agreement 2020

 

93



--------------------------------------------------------------------------------

Section 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.

Section 9.05. Discharge of Guaranty.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor (other than Parent), by way of merger, consolidation
or otherwise, or a sale or other disposition of all Capital Stock of any
Guarantor (other than Parent), in each case to a Person that is not (either
before or after giving effect to such transactions) Parent or a Restricted
Subsidiary of Parent or the merger or consolidation of a Guarantor with or into
the Borrower or another Guarantor, in each case, in a transaction permitted
under this Agreement, then such Guarantor (in the event of a sale or other
disposition, by way of merger, consolidation or otherwise, of all of the Capital
Stock of such Guarantor) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be automatically released and relieved of any obligations under
its Guarantee of the Guaranteed Obligations.

(b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is an Immaterial Subsidiary shall be promptly
released; provided that (i) no Event of Default shall have occurred and be
continuing or shall result therefrom and (ii) the Borrower shall have delivered
a certificate of a Responsible Officer certifying that such Subsidiary is an
Immaterial Subsidiary.

(c) The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any such Guarantor may reasonably request to evidence the release of the
guarantee of such Guarantor provided herein.

SECTION 10.

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein or under any other Loan Document shall
be in writing (including by facsimile or electronic mail), and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any Guarantor, to it at United Airlines, 233 South
Wacker Drive, Chicago, Illinois 60606, Telecopier No.: 872-825-3211, email:
pam.hendry@united.com; in each case Attention: Treasurer;

 

UAL Term Loan Credit Agreement 2020

 

94



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713,
Attention of Loan and Agency Services Group (Fax No. 1 (302) 634-3301); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications; provided, further, that no such approval shall be required
for any notice delivered to the Administrative Agent by electronic mail pursuant
to Section 2.05(b) or Section 2.13(a).

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee;

 

UAL Term Loan Credit Agreement 2020

 

95



--------------------------------------------------------------------------------

(B) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing, (II) if
the assignee is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender, in each case so long as such assignee is an Eligible Assignee, or (III)
[intentionally omitted], in each case so long as such assignee is an Eligible
Assignee; provided, further, that the Borrower’s consent will be deemed given
with respect to a proposed assignment if no response is received within ten
(10) Business Days after having received a written request from such Lender
pursuant to this Section 10.02(b); and

(C) [Intentionally Omitted].

(ii) Assignments shall be subject to the following additional conditions:

(A) any assignment of any portion of the Commitment and Term Loans shall be made
to an Eligible Assignee;

(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of such Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, and
after giving effect to such assignment, the portion of the Loan or Commitment
held by the assigning Lender of the same tranche as the assigned portion of the
Loan or Commitment shall not be less than $5,000,000, in each case unless the
Borrower and the Administrative Agent otherwise consent; provided that no
consent of the Borrower shall be required with respect to such assignment if an
Event of Default has occurred and is continuing; provided, further, that any
such assignment shall be in increments of $500,000 in excess of the minimum
amount described above;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;

 

UAL Term Loan Credit Agreement 2020

 

96



--------------------------------------------------------------------------------

(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require; and

(F) [Intentionally Omitted].

For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16 and 10.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.02
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.02.

(iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Guarantors, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment,

 

UAL Term Loan Credit Agreement 2020

 

97



--------------------------------------------------------------------------------

purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Borrower, Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Aggregate Exposure Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a) or (b), 8.04 or 10.04(d), the Administrative Agent
shall have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to Section 10.02(d)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.02(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to the requirements of
Section 8.08 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as

 

UAL Term Loan Credit Agreement 2020

 

98



--------------------------------------------------------------------------------

a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement or any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, the Borrower, a
Guarantor and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.

(g) [Intentionally Omitted].

(h) [Intentionally Omitted].

 

UAL Term Loan Credit Agreement 2020

 

99



--------------------------------------------------------------------------------

Section 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or its Affiliates who are or
are expected to become engaged in evaluating, approving, structuring, insuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
and their respective agents, directors and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential)
or to any other Lender, (b) upon the order of any court or administrative
agency, (c) upon the request or demand of any regulatory agency or authority
(including any self-regulatory authority), (d) which has been publicly disclosed
other than as a result of a disclosure by the Administrative Agent or any Lender
which is not permitted by this Agreement, (e) in connection with any litigation
to which the Administrative Agent, any Lender, or their respective Affiliates
may be a party to the extent reasonably required under applicable rules of
discovery, (f) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (g) to such Lender’s legal counsel, independent
auditors, accountants and other professional advisors, (h) on a confidential
basis to (I) any rating agency in connection with rating the Parent and its
Subsidiaries or the Term Loan Facility or (II) any direct or indirect provider
of credit protection to such Lender or its Affiliates (or its brokers), (i) with
the consent of the Borrower, (j) to any actual or proposed participant or
assignee of all or part of its rights hereunder or to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f) (with any reference to any
assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty for purposes of this
Section 10.03(j)), (k) to the extent that such information is received by such
Lender from a third party that is not, to such Lender’s knowledge, subject to
confidentiality obligations to the Borrower and (l) to the extent that such
information is independently developed by such Lender. If any Lender is in any
manner requested or required to disclose any of the information delivered or
made available to it by the Borrower or any of the Guarantors under clauses
(b) or (e) of this Section, such Lender will, to the extent permitted by law,
provide the Borrower or Guarantor with prompt notice, to the extent reasonable,
so that the Borrower or Guarantor may seek, at its sole expense, a protective
order or other appropriate remedy or may waive compliance with this
Section 10.03.

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) (i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent and the Joint Lead
Arrangers (including the reasonable fees, disbursements and other charges of
Milbank LLP, special counsel to the Administrative Agent) associated with the
preparation, execution and delivery of the Loan Documents and (in the case of
the Administrative Agent) any amendments, modifications or waivers of the
provisions hereof requested by the Borrower (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (B) in connection with
any enforcement of the Loan Documents, (i) all fees and out-of-pocket expenses
of the Administrative Agent (including the reasonable fees, disbursements and
other charges of a single counsel for the Administrative Agent) incurred during
the continuance of a Default, (ii) all such fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent and the
Lenders, which

 

UAL Term Loan Credit Agreement 2020

 

100



--------------------------------------------------------------------------------

may be separate counsel) incurred during the continuance of an Event of Default;
and (C) all reasonable, documented, out-of-pocket costs, expenses, taxes,
assessments and other charges (including the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent) incurred by the
Administrative Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Loan Document or
incurred in connection with any release or addition of Collateral after the
Closing Date.

(ii) All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
arising out of, in connection with, or as a result of any actual or prospective
claim, litigation, investigation or proceeding (including any investigating,
preparing for or defending any such claims, actions, suits, investigations or
proceedings, whether or not in connection with pending or threatened litigation
in which such Indemnitee is a party), whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto and
whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its Affiliates, its creditors or
any other person, relating to (i) the execution or delivery of this Agreement or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom or (iii) any actual or alleged presence or Release
of Hazardous Materials on or from any property owned or operated by the Parent
or any of its Subsidiaries, or any Environmental Liability related in any way
to, or asserted against, the Parent or any of its Subsidiaries; provided that
the foregoing indemnity will not, as to any Indemnitee (or its Related Parties),
be available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of, or breach of any Loan Document by, such
Indemnitee (or of any of its Related Parties), and in such case such Indemnitee
(and its Related Parties) shall repay the Borrower the amount of any expenses
previously reimbursed by the Borrower in connection with any such loss, claims,
damages, expenses or liability to such Indemnitee and, to the extent not repaid
by any of them, such Indemnitee’s Related Parties not a party to this Agreement
or (ii) result from any proceeding between or among Indemnitees that does not
involve an action or omission by the Borrower or its Affiliates (other than
claims against any Indemnitee in its capacity or in fulfilling its role as the
agent or arranger or any other similar role under the Term Loan Facility
(excluding its role as a Lender). This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.

 

UAL Term Loan Credit Agreement 2020

 

101



--------------------------------------------------------------------------------

(c) In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if
(i) no Event of Default shall have occurred and be continuing and (ii) such
action or proceeding does not involve any risk of criminal liability or material
risk of material civil money penalties being imposed on such Indemnitee. The
Borrower shall not enter into any settlement of any such action or proceeding
that admits any Indemnitee’s misconduct or negligence. The failure to so notify
the Borrower shall not affect any obligations the Borrower may have to such
Indemnitee under the Loan Documents or otherwise other than to the extent that
the Borrower is materially adversely affected by such failure. The Indemnitees
shall have the right to employ separate counsel in such action or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnitees unless: (i) the Borrower has agreed
to pay such fees and expenses, (ii) the Borrower has failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to the Indemnitees or (iii) the Indemnitees shall have been advised in writing
by counsel that under prevailing ethical standards there may be a conflict
between the positions of the Borrower and the Indemnitees in conducting the
defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrower, in which case, if the Indemnitees notify the Borrower in writing
that they elect to employ separate counsel at the expense of the Borrower, the
Borrower shall not have the right to assume the defense of such action or
proceeding on behalf of the Indemnitees; provided, however, that the Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be responsible
hereunder for the reasonable fees and expenses of more than one such firm of
separate counsel, in addition to any local counsel. The Borrower shall not be
liable for any settlement of any such action or proceeding effected without the
written consent of the Borrower (which shall not be unreasonably withheld).

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent
such portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.

(e) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions or any Loan or the use of the proceeds thereof;
provided that, nothing in this clause (e) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

UAL Term Loan Credit Agreement 2020

 

102



--------------------------------------------------------------------------------

Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
Section 10.05(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.06. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.08. Amendments, etc.

(a) No modification, amendment or waiver of any provision of this Agreement or
any Collateral Document (other than any Account Control Agreement), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:

 

UAL Term Loan Credit Agreement 2020

 

103



--------------------------------------------------------------------------------

(i) each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
shall be necessary for a waiver of default interest referred to in
Section 2.08), or extend any date for the payment of principal, interest or Fees
hereunder or reduce any Fees payable hereunder or extend the final maturity of
the Borrower’s obligations hereunder or (C) amend, modify or waive any provision
of Section 2.17(b);

(ii) all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.09 on the date hereof or by the terms of the
Collateral Documents), or release all or substantially all of the Guarantors
(except to the extent contemplated by Section 9.05);

(iii) [Intentionally Omitted]; and

(iv) all Lenders, reduce the percentage specified in the definition of “Required
Lenders”.

provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).

(b) No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent.

(c) No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.

 

UAL Term Loan Credit Agreement 2020

 

104



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in Section 10.08(a), (i)
in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders, then the Borrower may replace any non-consenting Lender in accordance
with an assignment pursuant to Section 10.02 (and such non-consenting Lender
shall reasonably cooperate in effecting such assignment); provided that (x) such
amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this clause (i)) and (y) such
non-consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
Fees and all other amounts due and payable to it under this Agreement from the
applicable assignee or the Borrower; (ii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that the Commitment and
the outstanding Loans or other extensions of credit held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders), (iii) [Intentionally Omitted] and (iv) if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days after written notice thereof to the Lenders.

(e) In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower (x) to permit the refinancing,
replacement or modification of all outstanding Term Loans of any tranche
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder and (y) to include appropriately the Lenders holding such
credit facilities in any determination of Required Lenders; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to the Lenders of such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the Latest Maturity Date in
effect immediately prior to such refinancing.

(f) [Intentionally Omitted].

 

UAL Term Loan Credit Agreement 2020

 

105



--------------------------------------------------------------------------------

(g) In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the applicable Term Loan Maturity Date
applicable to the Loans of such Non-Extending Lenders without the prior written
consent of Non-Extending Lenders that would constitute the Required Lenders if
the Non-Extending Lenders were the only Lenders hereunder at the time.

(h) [Intentionally Omitted].

Section 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder. The provisions of
Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments, or the termination of this Agreement or any provision
hereof.

Section 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

UAL Term Loan Credit Agreement 2020

 

106



--------------------------------------------------------------------------------

Section 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.

Section 10.14. New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan hereunder, shall be made as a contemporaneous exchange
for new value given by the Lenders to the Borrower.

Section 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

Section 10.16. No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates. The Borrower agrees that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The-Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

UAL Term Loan Credit Agreement 2020

 

107



--------------------------------------------------------------------------------

Section 10.17. Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft Mortgage, and (ii) covenants
and agrees that it will take all such action reasonably requested by the
Borrower or Administrative Agent in order to make any registrations with the
International Registry, including without limitation establishing a valid and
existing account with the International Registry and appointing an Administrator
and/or a Professional User reasonably acceptable to the Administrative Agent to
make registrations with respect to the Collateral and providing consents to any
registration as may be contemplated by the Loan Documents.

Section 10.18. [Intentionally Omitted].

Section 10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable Resolution
Authority.

Section 10.20. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each party to this Agreement, each Joint Lead Arranger and
their respective Affiliates, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or this Agreement,

 

UAL Term Loan Credit Agreement 2020

 

108



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
party to this Agreement, each Joint Lead Arranger and their respective
Affiliates, that, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

UAL Term Loan Credit Agreement 2020

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

UNITED AIRLINES, INC.,
as the Borrower By:  

/s/ Pamela S. Hendry

  Name: Pamela S. Hendry   Title: Vice President and Treasurer UNITED AIRLINES
HOLDINGS, INC.,
as a Guarantor By:  

/s/ Pamela S. Hendry

  Name: Pamela S. Hendry   Title: Vice President and Treasurer

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender By:  

/s/ Cristina Caviness

  Name: Cristina Caviness   Title: Vice President

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Tom Blouin

  Name: Tom Blouin   Title: Managing Director

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Matthew S. Burke

  Name: Matthew S. Burke   Title: Managing Director and Vice President

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

MORGAN STANLEYBANK, N.A.., as a Lender By:  

/s/ Chance Moreland

  Name: Chance Moreland   Title: Authorized Signatory

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

ANNEX A

to Term Loan Credit and Guaranty Agreement

LENDERS AND COMMITMENTS

A. Commitments

 

Lender    Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 500,000,000  

BARCLAYS BANK PLC

   $ 500,000,000  

CITIBANK, N.A.

   $ 500,000,000  

MORGAN STANLEY BANK, N.A.

   $ 500,000,000  

TOTAL:

   $ 2,000,000,000  

B. Lender Notices

 

JPMORGAN CHASE BANK, N.A. Contact:    JPMorgan Loan Services, Company:   
JPMorgan Chase Bank, N.A. Address:    500 Stanton Christiana Road, Ops 2, 3rd
Floor    Newark, DE 19713 Attn:    Loan and Agency Services Group Facsimile:   
(1)(302) 634-3301 BARCLAYS BANK PLC Contact:    US Loan Operations Company:   
Barclays Address:    700 Prides Crossing    Newark, DE 19713 Phone:    (1) (201)
499-0040 Facsimile:    (1) (972) 535-5728 Email:    19725355728@tls.ldsprod.com;
Anh.Tran@Barclays.com CITIBANK, N.A. Name:    Loan Admin Company:    Citibank
N.A. Title:    Securities Processing Analyst Address:    1 Penns Way, Ops II   
New Castle, DE 19720 Phone:    (201) 751-7566 Facsimile:   
GLOriginationOps@Citi.com Email:    LoanOrigination.Team3@Citi.com

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. Contact:    Morgan Stanley Loan Servicing Address:   
1300 Thames Street Wharf, 4th Floor    Baltimore, MD 21231 Phone:    (443)
627-4355 Facsimile:    (718) 233-2140 Email:   
msloanservicing@morganstanley.com

 

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

ANNEX B

to Term Loan Credit and Guaranty Agreement

LIST OF AIRCRAFT APPRAISERS

AVITAS, Inc.

Aviation Specialists Group, Inc.

IBA Group Ltd

ICF International

Morten, Beyer and Agnew

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

ANNEX C

to Term Loan Credit and Guaranty Agreement

CLOSING DATE COLLATERAL

(See Attached.)

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   777-200ER    777-224    N78001    27577    General Electric    GE90-90B   
900228    900229

Boeing

   777-200ER    777-224    N78002    27578    General Electric    GE90-90B   
900254    900235

Boeing

   777-200ER    777-224    N78003    27579    General Electric    GE90-90B   
900238    900239

Boeing

   777-200ER    777-224    N78004    27580    General Electric    GE90-90B   
900240    900241

Boeing

   777-200ER    777-224    N78005    27581    General Electric    GE90-90B   
900253    900248

Boeing

   777-200ER    777-224    N77006    29476    General Electric    GE90-90B   
900233    900256

Boeing

   777-200ER    777-224    N74007    29477    General Electric    GE90-90B   
900267    900269

Boeing

   777-200ER    777-224    N78008    29478    General Electric    GE90-90B   
900273    900274

Boeing

   777-200ER    777-224    N78009    29479    General Electric    GE90-90B   
900283    900284

Boeing

   777-200ER    777-224    N76010    29480    General Electric    GE90-90B   
900288    900289

Boeing

   777-200ER    777-224    N79011    29859    General Electric    GE90-90B   
900292    900293

Boeing

   777-200ER    777-224    N78013    29861    General Electric    GE90-90B   
900305    900306

Boeing

   777-200ER    777-224    N27015    28678    General Electric    GE90-90B   
900323    900324

Boeing

   777-200ER    777-224    N57016    28679    General Electric    GE90-90B   
900329    900330

Boeing

   777-200ER    777-224    N78017    31679    General Electric    GE90-90B   
900368    900372

Boeing

   777-200ER    777-224    N37018    31680    General Electric    GE90-90B   
900377    900378

Boeing

   777-200ER    777-224    N77019    35547    General Electric    GE90-90B   
900495    900496

Boeing

   777-200ER    777-224    N69020    31687    General Electric    GE90-90B   
900497    900498

Boeing

   777-200ER    777-224    N76021    39776    General Electric    GE90-90B   
900510    900511

Boeing

   777-200ER    777-224    N77022    39777    General Electric    GE90-90B   
900512    900513

Boeing

   767-400ER    767-424ER    N66051    29446    General Electric    CF6-80C2B   
706537    706144

Boeing

   767-400ER    767-424ER    N67052    29447    General Electric    CF6-80C2B   
706170    706171

Boeing

   767-400ER    767-424ER    N59053    29448    General Electric    CF6-80C2B   
706189    706190

Boeing

   767-400ER    767-424ER    N66056    29451    General Electric    CF6-80C2B   
706336    706666

Boeing

   767-400ER    767-424ER    N66057    29452    General Electric    CF6-80C2B   
706375    706376

Boeing

   767-400ER    767-424ER    N67058    29453    General Electric    CF6-80C2B   
706211    706396

Boeing

   767-400ER    767-424ER    N69059    29454    General Electric    CF6-80C2B   
706410    706411

Boeing

   767-400ER    767-424ER    N78060    29455    General Electric    CF6-80C2B   
706173    706351

Boeing

   767-400ER    767-424ER    N68061    29456    General Electric    CF6-80C2B   
706414    706432

Boeing

   767-400ER    767-424ER    N76062    29457    General Electric    CF6-80C2B   
706422    706196

Boeing

   767-400ER    767-424ER    N69063    29458    General Electric    CF6-80C2B   
706161    706440

Boeing

   767-400ER    767-424ER    N76064    29459    General Electric    CF6-80C2B   
706438    706441

Boeing

   767-400ER    767-424ER    N76065    29460    General Electric    CF6-80C2B   
706454    706455

Boeing

   767-400ER    767-424ER    N77066    29461    General Electric    CF6-80C2B   
706421    706419

Boeing

   757-200    757-224    N21108    27298    Rolls Royce    RB211-535    31301   
31302

Boeing

   757-200    757-224    N12109    27299    Rolls Royce    RB211-535    31307   
31308

Boeing

   757-200    757-224    N13110    27300    Rolls Royce    RB211-535    31311   
31312

Boeing

   757-200    757-224    N57111    27301    Rolls Royce    RB211-535    31305   
31316

Boeing

   757-200    757-224    N18112    27302    Rolls Royce    RB211-535    31317   
31320

Boeing

   757-200    757-224    N13113    27555    Rolls Royce    RB211-535    31350   
31351

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   757-200    757-224    N12114    27556    Rolls Royce    RB211-535    31319   
31278

Boeing

   757-200    757-224    N12116    27558    Rolls Royce    RB211-535    31402   
31403

Boeing

   757-200    757-224    N19117    27559    Rolls Royce    RB211-535    31407   
31408

Boeing

   757-200    757-224    N14118    27560    Rolls Royce    RB211-535    31457   
31453

Boeing

   757-200    757-224    N18119    27561    Rolls Royce    RB211-535    31469   
31470

Boeing

   757-200    757-224    N14120    27562    Rolls Royce    RB211-535    31479   
31480

Boeing

   757-200    757-224    N14121    27563    Rolls Royce    RB211-535    31487   
31488

Boeing

   757-200    757-224    N17122    27564    Rolls Royce    RB211-535    31492   
31493

Boeing

   757-200    757-224    N17126    27566    Rolls Royce    RB211-535    31526   
31527

Boeing

   757-200    757-224    N48127    28968    Rolls Royce    RB211-535    31533   
31530

Boeing

   757-200    757-224    N17128    27567    Rolls Royce    RB211-535    31546   
31536

Boeing

   757-200    757-224    N29129    28969    Rolls Royce    RB211-535    31537   
31540

Boeing

   757-200    757-224    N19130    28970    Rolls Royce    RB211-535    31500   
31545

Boeing

   757-200    757-224    N34131    28971    Rolls Royce    RB211-535    31520   
31534

Boeing

   757-200    757-224    N33132    29281    Rolls Royce    RB211-535    31557   
31564

Boeing

   757-200    757-224    N67134    29283    Rolls Royce    RB211-535    31556   
31619

Boeing

   757-200    757-224    N41135    29284    Rolls Royce    RB211-535    31600   
31601

Boeing

   757-200    757-224    N19136    29285    Rolls Royce    RB211-535    31628   
31629

Boeing

   757-200    757-224    N34137    30229    Rolls Royce    RB211-535    31681   
31682

Boeing

   757-200    757-224    N13138    30351    Rolls Royce    RB211-535    31686   
31687

Boeing

   757-200    757-224    N17139    30352    Rolls Royce    RB211-535    31690   
31691

Boeing

   757-200    757-224    N41140    30353    Rolls Royce    RB211-535    31696   
31697

Boeing

   757-200    757-224    N19141    30354    Rolls Royce    RB211-535    31733   
31734

Boeing

   737-800    737-824    N25201    28958    CFM International, Inc.   
CFM56-7B26    876161    877164

Boeing

   737-800    737-824    N33209    30581    CFM International, Inc.   
CFM56-7B26    876551    876552

Boeing

   737-800    737-824    N26210    28770    CFM International, Inc.   
CFM56-7B26    875220    875221

Boeing

   737-800    737-824    N24211    28771    CFM International, Inc.   
CFM56-7B26    874236    875237

Boeing

   737-800    737-824    N24212    28772    CFM International, Inc.   
CFM56-7B26    874244    875246

Boeing

   737-800    737-824    N27213    28773    CFM International, Inc.   
CFM56-7B26    874254    875258

Boeing

   737-800    737-824    N14214    28774    CFM International, Inc.   
CFM56-7B26    875279    875280

Boeing

   737-800    737-824    N26215    28775    CFM International, Inc.   
CFM56-7B26    874217    874275

Boeing

   737-800    737-824    N12216    28776    CFM International, Inc.   
CFM56-7B26    875287    875288

Boeing

   737-800    737-824    N16217    28777    CFM International, Inc.   
CFM56-7B26    874285    874286

Boeing

   737-800    737-824    N12218    28778    CFM International, Inc.   
CFM56-7B26    875293    874295

Boeing

   737-800    737-824    N14219    28781    CFM International, Inc.   
CFM56-7B26    874299    875315

Boeing

   737-800    737-824    N18220    28929    CFM International, Inc.   
CFM56-7B26    874422    874423

Boeing

   737-800    737-824    N12221    28930    CFM International, Inc.   
CFM56-7B26    875395    875398

Boeing

   737-800    737-824    N34222    28931    CFM International, Inc.   
CFM56-7B26    874460    874461

Boeing

   737-800    737-824    N18223    28932    CFM International, Inc.   
CFM56-7B26    874456    875475

Boeing

   737-800    737-824    N13227    28788    CFM International, Inc.   
CFM56-7B26    874685    874689

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   737-800    737-824    N14228    28792    CFM International, Inc.   
CFM56-7B26    874676    874737

Boeing

   737-800    737-824    N26232    28942    CFM International, Inc.   
CFM56-7B26    874800    874813

Boeing

   737-800    737-824    N16234    28946    CFM International, Inc.   
CFM56-7B26    875786    874854

Boeing

   737-800    737-824    N14235    28947    CFM International, Inc.   
CFM56-7B26    875842    874869

Boeing

   737-800    737-824    N35236    28801    CFM International, Inc.   
CFM56-7B26    875903    874247

Boeing

   737-800    737-824    N14237    28802    CFM International, Inc.   
CFM56-7B26    874916    874921

Boeing

   737-800    737-824    N14240    28952    CFM International, Inc.   
CFM56-7B26    875942    874958

Boeing

   737-800    737-824    N18243    28806    CFM International, Inc.   
CFM56-7B26    875965    875971

Boeing

   737-800    737-824    N17245    28955    CFM International, Inc.   
CFM56-7B26    876105    875908

Boeing

   737-800    737-824    N14250    28957    CFM International, Inc.   
CFM56-7B26    876148    877179

Boeing

   737-800    737-824    N37252    30583    CFM International, Inc.   
CFM56-7B26    876569    876570

Boeing

   737-800    737-824    N37253    30584    CFM International, Inc.   
CFM56-7B26    876585    877586

Boeing

   737-800    737-824    N76254    30779    CFM International, Inc.   
CFM56-7B26    876594    876595

Boeing

   737-800    737-824    N77258    30802    CFM International, Inc.   
CFM56-7B26    876680    876673

Boeing

   737-800    737-824    N35260    30855    CFM International, Inc.   
CFM56-7B26    888400    888390

Boeing

   737-800    737-824    N33266    32403    CFM International, Inc.   
CFM56-7B26    888528    888574

Boeing

   737-800    737-824    N36272    31590    CFM International, Inc.   
CFM56-7B26    888640    889658

Boeing

   737-800    737-824    N73276    31594    CFM International, Inc.   
CFM56-7B26    888730    888835

Boeing

   737-800    737-824    N37277    31595    CFM International, Inc.   
CFM56-7B26    888881    888681

Boeing

   737-800    737-824    N73278    31596    CFM International, Inc.   
CFM56-7B26    890591    890592

Boeing

   737-800    737-824    N79279    31597    CFM International, Inc.   
CFM56-7B26    890635    890639

Boeing

   737-800    737-824    N36280    31598    CFM International, Inc.   
CFM56-7B26    890661    890653

Boeing

   737-800    737-824    N37281    31599    CFM International, Inc.   
CFM56-7B26    890666    890667

Boeing

   737-800    737-824    N33286    31600    CFM International, Inc.   
CFM56-7B26    890838    890839

Boeing

   737-800    737-824    N37287    31636    CFM International, Inc.   
CFM56-7B26    890844    890845

Boeing

   737-800    737-824    N76288    33451    CFM International, Inc.   
CFM56-7B26    890861    890862

Boeing

   737-800    737-824    N33289    31607    CFM International, Inc.   
CFM56-7B26    891878    890917

Boeing

   737-800    737-824    N37290    31601    CFM International, Inc.   
CFM56-7B26    890971    890970

Boeing

   737-800    737-824    N33292    33455    CFM International, Inc.   
CFM56-7B26    892232    893218

Boeing

   737-800    737-824    N77295    34001    CFM International, Inc.   
CFM56-7B26    892521    892524

Boeing

   737-900    737-924    N35407    30124    CFM International, Inc.   
CFM56-7B26    888569    888573

Boeing

   737-900    737-924    N75410    30127    CFM International, Inc.   
CFM56-7B26    888714    888717

Boeing

   737-900    737-924    N71411    30128    CFM International, Inc.   
CFM56-7B26    888783    888800

Boeing

   737-900    737-924    N31412    30129    CFM International, Inc.   
CFM56-7B26    888900    888901

Boeing

   737-900ER    737-924ER    N37434    33528    CFM International, Inc.   
CFM56-7B26/3    802245    802249

Boeing

   737-900ER    737-924ER    N57439    33534    CFM International, Inc.   
CFM56-7B26/3    802454    802455

Boeing

   737-900ER    737-924ER    N45440    33535    CFM International, Inc.   
CFM56-7B26/3    802464    803457

Boeing

   737-900ER    737-924ER    N53441    30131    CFM International, Inc.   
CFM56-7B26/3    803490    803506

Boeing

   737-900ER    737-924ER    N53442    33536    CFM International, Inc.   
CFM56-7B26/3    802535    802536

Boeing

   737-800    737-824    N78501    31602    CFM International, Inc.   
CFM56-7B26    892966    892968

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   737-800    737-824    N76502    31603    CFM International, Inc.   
CFM56-7B26    894117    894118

Boeing

   737-800    737-824    N76503    33461    CFM International, Inc.   
CFM56-7B26    894131    894132

Boeing

   737-800    737-824    N76504    31604    CFM International, Inc.   
CFM56-7B26    894158    894161

Boeing

   737-800    737-824    N76505    32834    CFM International, Inc.   
CFM56-7B26    894192    894194

Boeing

   737-800    737-824    N78506    32832    CFM International, Inc.   
CFM56-7B26    894228    894229

Boeing

   737-800    737-824    N76519    30132    CFM International, Inc.   
CFM56-7B26/3    802764    802765

Boeing

   737-800    737-824    N77520    31658    CFM International, Inc.   
CFM56-7B26/3    803827    803830

Boeing

   737-800    737-824    N79521    31662    CFM International, Inc.   
CFM56-7B26/3    802840    802841

Boeing

   737-800    737-824    N76522    31660    CFM International, Inc.   
CFM56-7B26/3    802849    802771

Boeing

   737-800    737-824    N76523    37101    CFM International, Inc.   
CFM56-7B26/3    802936    802937

Boeing

   737-800    737-824    N78524    31642    CFM International, Inc.   
CFM56-7B26/3    802952    802966

Boeing

   737-800    737-824    N77525    31659    CFM International, Inc.   
CFM56-7B26/3    804110    804115

Boeing

   737-800    737-824    N76526    38700    CFM International, Inc.   
CFM56-7B26/3    805175    805182

Boeing

   737-800    737-824    N87527    38701    CFM International, Inc.   
CFM56-7B26/3    804222    804227

Boeing

   737-700    737-724    N25705    28766    CFM International, Inc.   
CFM56-7B24    874260    874209

Boeing

   737-700    737-724    N24706    28767    CFM International, Inc.   
CFM56-7B24    874212    874213

Boeing

   737-700    737-724    N23707    28768    CFM International, Inc.   
CFM56-7B24    875210    875211

Boeing

   737-700    737-724    N23708    28769    CFM International, Inc.   
CFM56-7B24    875214    875215

Boeing

   737-700    737-724    N16709    28779    CFM International, Inc.   
CFM56-7B24    875318    875319

Boeing

   737-700    737-724    N15710    28780    CFM International, Inc.   
CFM56-7B24    875320    875322

Boeing

   737-700    737-724    N54711    28782    CFM International, Inc.   
CFM56-7B24    874329    874335

Boeing

   737-700    737-724    N15712    28783    CFM International, Inc.   
CFM56-7B24    874326    874342

Boeing

   737-700    737-724    N33714    28785    CFM International, Inc.   
CFM56-7B24    874368    874369

Boeing

   737-700    737-724    N24715    28786    CFM International, Inc.   
CFM56-7B24    874390    874359

Boeing

   737-700    737-724    N13716    28787    CFM International, Inc.   
CFM56-7B24    875399    874455

Boeing

   737-700    737-724    N29717    28936    CFM International, Inc.   
CFM56-7B24    874500    874501

Boeing

   737-700    737-724    N13718    28937    CFM International, Inc.   
CFM56-7B24    875527    875528

Boeing

   737-700    737-724    N17719    28938    CFM International, Inc.   
CFM56-7B24    874537    875548

Boeing

   737-700    737-724    N13720    28939    CFM International, Inc.   
CFM56-7B24    875573    875578

Boeing

   737-700    737-724    N23721    28940    CFM International, Inc.   
CFM56-7B24    875586    875595

Boeing

   737-700    737-724    N27722    28789    CFM International, Inc.   
CFM56-7B24    874649    874650

Boeing

   737-700    737-724    N21723    28790    CFM International, Inc.   
CFM56-7B24    874660    874670

Boeing

   737-700    737-724    N39728    28944    CFM International, Inc.   
CFM56-7B24    874812    875796

Boeing

   737-700    737-724    N24729    28945    CFM International, Inc.   
CFM56-7B24    875802    875810

Boeing

   737-700    737-724    N14731    28799    CFM International, Inc.   
CFM56-7B24    874863    875847

Boeing

   737-700    737-724    N16732    28948    CFM International, Inc.   
CFM56-7B24    875861    874877

Boeing

   737-700    737-724    N27733    28800    CFM International, Inc.   
CFM56-7B24    874917    874918

Boeing

   737-700    737-724    N27734    28949    CFM International, Inc.   
CFM56-7B24    874955    875892

Boeing

   737-700    737-724    N14735    28950    CFM International, Inc.   
CFM56-7B24    875914    874924

Boeing

   737-700    737-724    N24736    28803    CFM International, Inc.   
CFM56-7B24    874928    874940

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   737-700    737-71Q    N15751    29047    CFM International, Inc.   
CFM56-7B24    875612    875613

Boeing

   737-700    737-71Q    N17752    29048    CFM International, Inc.   
CFM56-7B24    874745    874747

Boeing

   737-700    737-76N    N7714B    32679    CFM International, Inc.   
CFM56-7B22    892771    894336

Boeing

   737-700    737-76N    N7703A    32653    CFM International, Inc.   
CFM56-7B22    894363    892509

Boeing

   757-300    757-324    N75851    32810    Rolls Royce    RB211-535    31823   
31824

Boeing

   757-300    757-324    N57852    32811    Rolls Royce    RB211-535    31834   
31835

Boeing

   757-300    757-324    N75853    32812    Rolls Royce    RB211-535    31838   
31839

Boeing

   757-300    757-324    N75854    32813    Rolls Royce    RB211-535    31842   
31843

Boeing

   757-300    757-324    N57855    32814    Rolls Royce    RB211-535    31878   
31880

Boeing

   757-300    757-324    N74856    32815    Rolls Royce    RB211-535    31883   
31886

Boeing

   757-300    757-324    N57857    32816    Rolls Royce    RB211-535    31885   
31887

Boeing

   757-300    757-324    N75858    32817    Rolls Royce    RB211-535    31890   
31891

Boeing

   757-300    757-324    N56859    32818    Rolls Royce    RB211-535    31892   
31893

Airbus

   A320-200    A320-232    N1902U    2714    International Aero Engines   
V2527-A5    V12217    V12210

Boeing

   777-200ER    777-222    N204UA    28713    Pratt & Whitney    PW4090   
P222085    P222086

Boeing

   777-200ER    777-222    N206UA    30212    Pratt & Whitney    PW4090   
P222002    P222007

Boeing

   777-200ER    777-222    N209UA    30215    Pratt & Whitney    PW4090   
P222115    P222116

Boeing

   777-200    777-222    N210UA    30216    Pratt & Whitney    PW4077    P777054
   P777101

Boeing

   777-200    777-222    N215UA    30221    Pratt & Whitney    PW4077    P777111
   P777112

Boeing

   777-200ER    777-222    N218UA    30222    Pratt & Whitney    PW4090   
P222139    P222140

Boeing

   777-200ER    777-222    N219UA    30551    Pratt & Whitney    PW4090   
P222141    P222142

Boeing

   777-200ER    777-222    N220UA    30223    Pratt & Whitney    PW4090   
P222149    P222151

Boeing

   777-200ER    777-222    N221UA    30552    Pratt & Whitney    PW4090   
P222154    P222156

Boeing

   777-200ER    777-222    N222UA    30553    Pratt & Whitney    PW4090   
P222155    P222158

Boeing

   777-200ER    777-222    N224UA    30225    Pratt & Whitney    PW4090   
P222171    P222172

Boeing

   777-200ER    777-222    N225UA    30554    Pratt & Whitney    PW4090   
P222173    P222174

Boeing

   777-200ER    777-222    N226UA    30226    Pratt & Whitney    PW4090   
P222175    P222181

Boeing

   777-200ER    777-222    N227UA    30555    Pratt & Whitney    PW4090   
P222177    P222178

Airbus

   A320-200    A320-232    N423UA    504    International Aero Engines   
V2527-A5    V10086    V10087

Airbus

   A320-200    A320-232    N424UA    506    International Aero Engines   
V2527-A5    V10090    V10091

Airbus

   A320-200    A320-232    N425UA    508    International Aero Engines   
V2527-A5    V10092    V10093

Airbus

   A320-200    A320-232    N426UA    510    International Aero Engines   
V2527-A5    V10094    V10095

Airbus

   A320-200    A320-232    N430UA    568    International Aero Engines   
V2527-A5    V10143    V10144

Airbus

   A320-200    A320-232    N431UA    571    International Aero Engines   
V2527-A5    V10140    V10183

Airbus

   A320-200    A320-232    N432UA    587    International Aero Engines   
V2527-A5    V10162    V10163

Airbus

   A320-200    A320-232    N433UA    589    International Aero Engines   
V2527-A5    V10165    V10807

Airbus

   A320-200    A320-232    N434UA    592    International Aero Engines   
V2527-A5    V10670    V10171

Airbus

   A320-200    A320-232    N435UA    613    International Aero Engines   
V2527-A5    V10182    V10146

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Airbus

   A320-200    A320-232    N436UA    638    International Aero Engines   
V2527-A5    V10192    V10193

Airbus

   A320-200    A320-232    N437UA    655    International Aero Engines   
V2527-A5    V10191    V10197

Airbus

   A320-200    A320-232    N438UA    678    International Aero Engines   
V2527-A5    V10216    V10217

Airbus

   A320-200    A320-232    N439UA    683    International Aero Engines   
V2527-A5    V10218    V10219

Airbus

   A320-200    A320-232    N440UA    702    International Aero Engines   
V2527-A5    V10230    V10231

Airbus

   A320-200    A320-232    N441UA    751    International Aero Engines   
V2527-A5    V10289    V10290

Airbus

   A320-200    A320-232    N442UA    780    International Aero Engines   
V2527-A5    V10306    V10307

Airbus

   A320-200    A320-232    N443UA    820    International Aero Engines   
V2527-A5    V10344    V10058

Airbus

   A320-200    A320-232    N444UA    824    International Aero Engines   
V2527-A5    V10359    V10043

Airbus

   A320-200    A320-232    N445UA    826    International Aero Engines   
V2527-A5    V10351    V10304

Airbus

   A320-200    A320-232    N446UA    834    International Aero Engines   
V2527-A5    V10115    V10812

Airbus

   A320-200    A320-232    N447UA    836    International Aero Engines   
V2527-A5    V10358    V10357

Airbus

   A320-200    A320-232    N448UA    842    International Aero Engines   
V2527-A5    V10365    V10366

Airbus

   A320-200    A320-232    N449UA    851    International Aero Engines   
V2527-A5    V10375    V10376

Airbus

   A320-200    A320-232    N451UA    865    International Aero Engines   
V2527-A5    V10388    V10398

Airbus

   A320-200    A320-232    N452UA    0955    International Aero Engines   
V2527-A5    V10488    V10489

Airbus

   A320-200    A320-232    N453UA    1001    International Aero Engines   
V2527-A5    V10520    V10523

Airbus

   A320-200    A320-232    N454UA    1104    International Aero Engines   
V2527-A5    V10613    V10614

Airbus

   A320-200    A320-232    N455UA    1105    International Aero Engines   
V2527-A5    V10617    V10618

Airbus

   A320-200    A320-232    N456UA    1128    International Aero Engines   
V2527-A5    V10641    V10636

Airbus

   A320-200    A320-232    N457UA    1146    International Aero Engines   
V2527-A5    V10652    V10653

Airbus

   A320-200    A320-232    N458UA    1163    International Aero Engines   
V2527-A5    V10666    V10667

Airbus

   A320-200    A320-232    N459UA    1192    International Aero Engines   
V2527-A5    V10690    V10693

Airbus

   A320-200    A320-232    N460UA    1248    International Aero Engines   
V2527-A5    V10747    V10748

Airbus

   A320-200    A320-232    N461UA    1266    International Aero Engines   
V2527-A5    V10762    V10763

Airbus

   A320-200    A320-232    N462UA    1272    International Aero Engines   
V2527-A5    V10771    V10772

Airbus

   A320-200    A320-232    N463UA    1282    International Aero Engines   
V2527-A5    V10781    V10784

Airbus

   A320-200    A320-232    N464UA    1290    International Aero Engines   
V2527-A5    V10789    V10792

Airbus

   A320-200    A320-232    N465UA    1341    International Aero Engines   
V2527-A5    V10831    V10833

Airbus

   A320-200    A320-232    N466UA    1343    International Aero Engines   
V2527-A5    V10836    V10838

Airbus

   A320-200    A320-232    N467UA    1359    International Aero Engines   
V2527-A5    V10856    V10858

Airbus

   A320-200    A320-232    N468UA    1363    International Aero Engines   
V2527-A5    V10852    V10853

Airbus

   A320-200    A320-232    N469UA    1409    International Aero Engines   
V2527-A5    V10899    V10903

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Airbus

   A320-200    A320-232    N470UA    1427    International Aero Engines   
V2527-A5    V10923    V10925

Airbus

   A320-200    A320-232    N471UA    1432    International Aero Engines   
V2527-A5    V10927    V10928

Airbus

   A320-200    A320-232    N472UA    1435    International Aero Engines   
V2527-A5    V10929    V10930

Airbus

   A320-200    A320-232    N473UA    1469    International Aero Engines   
V2527-A5    V10960    V10962

Airbus

   A320-200    A320-232    N474UA    1475    International Aero Engines   
V2527-A5    V10957    V10968

Airbus

   A320-200    A320-232    N475UA    1495    International Aero Engines   
V2527-A5    V10980    V10979

Airbus

   A320-200    A320-232    N476UA    1508    International Aero Engines   
V2527-A5    V10991    V10992

Airbus

   A320-200    A320-232    N477UA    1514    International Aero Engines   
V2527-A5    V11000    V11002

Airbus

   A320-200    A320-232    N478UA    1533    International Aero Engines   
V2527-A5    V11019    V11023

Airbus

   A320-200    A320-232    N479UA    1538    International Aero Engines   
V2527-A5    V11022    V11024

Airbus

   A320-200    A320-232    N480UA    1555    International Aero Engines   
V2527-A5    V11041    V11043

Airbus

   A319-100    A319-132    N4866U    2404    International Aero Engines   
V2524-A5    V11863    V11853

Airbus

   A319-100    A319-132    N4868U    2655    International Aero Engines   
V2524-A5    V12147    V11864

Airbus

   A319-100    A319-132    N4869U    2738    International Aero Engines   
V2524-A5    V11868    V12429

Airbus

   A320-200    A320-232    N486UA    1620    International Aero Engines   
V2527-A5    V11114    V11119

Airbus

   A320-200    A320-232    N487UA    1669    International Aero Engines   
V2527-A5    V11146    V11139

Airbus

   A320-200    A320-232    N488UA    1680    International Aero Engines   
V2527-A5    V11158    V11153

Airbus

   A320-200    A320-232    N4901U    2680    International Aero Engines   
V2527-A5    V12176    V12180

Airbus

   A320-200    A320-232    N490UA    1728    International Aero Engines   
V2527-A5    V11183    V11185

Airbus

   A320-200    A320-232    N4912U    1933    International Aero Engines   
V2527-A5    V10842    V11633

Airbus

   A320-200    A320-232    N491UA    1741    International Aero Engines   
V2527-A5    V11203    V11208

Airbus

   A320-200    A320-232    N492UA    1755    International Aero Engines   
V2527-A5    V11213    V11215

Airbus

   A320-200    A320-232    N493UA    1821    International Aero Engines   
V2527-A5    V11270    V11272

Airbus

   A320-200    A320-232    N494UA    1840    International Aero Engines   
V2527-A5    V11294    V11296

Airbus

   A320-200    A320-232    N495UA    1842    International Aero Engines   
V2527-A5    V11291    V11293

Airbus

   A320-200    A320-232    N496UA    1845    International Aero Engines   
V2527-A5    V11276    V11283

Airbus

   A320-200    A320-232    N497UA    1847    International Aero Engines   
V2527-A5    V11298    V11300

Airbus

   A320-200    A320-232    N498UA    1865    International Aero Engines   
V2527-A5    V11323    V11326

Airbus

   A319-100    A319-132    N5867U    2631    International Aero Engines   
V2524-A5    V11911    V11915

Boeing

   757-200    757-222    N589UA    28707    Pratt & Whitney    PW2037    P727246
   P726673

Boeing

   757-200    757-222    N590UA    28708    Pratt & Whitney    PW2037    P727248
   P726699

Boeing

   757-200    757-222    N595UA    28748    Pratt & Whitney    PW2037    P727254
   P727255

Boeing

   757-200    757-222    N596UA    28749    Pratt & Whitney    PW2037    P726696
   P727260

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   757-200    757-222    N597UA    28750    Pratt & Whitney    PW2037    P727195
   P727300

Boeing

   757-200    757-222    N598UA    28751    Pratt & Whitney    PW2044    P728702
   P727880

Boeing

   767-300ER    767-322    N664UA    29236    Pratt & Whitney    PW4056   
P727702    P727788

Boeing

   767-300ER    767-322    N666UA    29238    Pratt & Whitney    PW4052   
P727814    P727699

Boeing

   767-300ER    767-322    N667UA    29239    Pratt & Whitney    PW4056   
P727816    P727817

Boeing

   767-300ER    767-322    N668UA    30024    Pratt & Whitney    PW4056   
P727743    P727870

Boeing

   767-300ER    767-322    N669UA    30025    Pratt & Whitney    PW4056   
P727908    P727792

Boeing

   767-300ER    767-322    N670UA    29240    Pratt & Whitney    PW4056   
P727932    P727933

Boeing

   767-300ER    767-322    N671UA    30026    Pratt & Whitney    PW4056   
P727916    P727939

Boeing

   767-300ER    767-322    N673UA    29241    Pratt & Whitney    PW4052   
727898    P727952

Boeing

   767-300ER    767-322    N674UA    29242    Pratt & Whitney    PW4052   
P727956    P727957

Boeing

   767-300ER    767-322    N675UA    29243    Pratt & Whitney    PW4056   
P727795    P727882

Boeing

   767-300ER    767-322    N676UA    30028    Pratt & Whitney    PW4056   
P727850    P729016

Boeing

   767-300ER    767-3CB    N684UA    33466    Pratt & Whitney    PW4060   
P729137    P729138

Boeing

   767-300ER    767-3CB    N685UA    33467    Pratt & Whitney    PW4060   
P729113    P729124

Boeing

   767-300ER    767-3CB    N686UA    33468    Pratt & Whitney    PW4060   
P729125    P729112

Boeing

   777-200    777-222    N768UA    26919    Pratt & Whitney    PW4077    P777021
   P777022

Boeing

   777-200    777-222    N769UA    26921    Pratt & Whitney    PW4077    P777025
   P777027

Boeing

   777-200    777-222    N771UA    26932    Pratt & Whitney    PW4077    P777036
   P777008

Boeing

   777-200    777-222    N772UA    26930    Pratt & Whitney    PW4077    P777034
   P777035

Boeing

   777-200    777-222    N773UA    26929    Pratt & Whitney    PW4077    P777006
   P777037

Boeing

   777-200    777-222    N774UA    26936    Pratt & Whitney    PW4077    P777002
   P777009

Boeing

   777-200    777-222    N775UA    26947    Pratt & Whitney    PW4077    P777026
   P777029

Boeing

   777-200    777-222    N776UA    26937    Pratt & Whitney    PW4077    P777003
   P777047

Boeing

   777-200    777-222    N777UA    26916    Pratt & Whitney    PW4077    P777019
   P777016

Boeing

   777-200    777-222    N778UA    26940    Pratt & Whitney    PW4077    P777011
   P777052

Boeing

   777-200    777-222    N779UA    26941    Pratt & Whitney    PW4077    P777053
   P777012

Boeing

   777-200    777-222    N780UA    26944    Pratt & Whitney    PW4077    P777014
   P777100

Boeing

   777-200    777-222    N781UA    26945    Pratt & Whitney    PW4077    P777031
   P777007

Boeing

   777-200ER    777-222    N782UA    26948    Pratt & Whitney    PW4090   
P222009    P222010

Boeing

   777-200ER    777-222    N783UA    26950    Pratt & Whitney    PW4090   
P222013    P222015

Boeing

   777-200ER    777-222    N784UA    26951    Pratt & Whitney    PW4090   
P222011    P222006

Boeing

   777-200ER    777-222    N785UA    26954    Pratt & Whitney    PW4090   
P222023    P222024

Boeing

   777-200ER    777-222    N786UA    26938    Pratt & Whitney    PW4090   
P222097    P222008

Boeing

   777-200ER    777-222    N787UA    26939    Pratt & Whitney    PW4090   
P222026    P222027

Boeing

   777-200ER    777-222    N788UA    26942    Pratt & Whitney    PW4090   
P222003    P222004

Boeing

   777-200ER    777-222    N791UA    26933    Pratt & Whitney    PW4090   
P222038    P222039

Boeing

   777-200ER    777-222    N792UA    26934    Pratt & Whitney    PW4090   
P222040    P222041

Boeing

   777-200ER    777-222    N793UA    26946    Pratt & Whitney    PW4090   
P222034    P222042

Boeing

   777-200ER    777-222    N794UA    26953    Pratt & Whitney    PW4090   
P222045    P222046

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Boeing

   777-200ER    777-222    N795UA    26927    Pratt & Whitney    PW4090   
P222050    P222052

Boeing

   777-200ER    777-222    N796UA    26931    Pratt & Whitney    PW4090   
P222049    P222053

Boeing

   777-200ER    777-222    N797UA    26924    Pratt & Whitney    PW4090   
P222054    P222001

Boeing

   777-200ER    777-222    N798UA    26928    Pratt & Whitney    PW4090   
P222055    P222047

Boeing

   777-200ER    777-222    N799UA    26926    Pratt & Whitney    PW4090   
P222059    P222061

Airbus

   A319-100    A319-131    N801UA    686    International Aero Engines   
V2522-A5    V10129    V10324

Airbus

   A319-100    A319-131    N802UA    690    International Aero Engines   
V2522-A5    V10170    V10353

Airbus

   A319-100    A319-131    N803UA    0748    International Aero Engines   
V2522-A5    V10280    V10173

Airbus

   A319-100    A319-131    N804UA    0759    International Aero Engines   
V2522-A5    V10291    V10292

Airbus

   A319-100    A319-131    N805UA    0783    International Aero Engines   
V2522-A5    V10352    V10305

Airbus

   A319-100    A319-131    N806UA    0788    International Aero Engines   
V2522-A5    V10002    V10008

Airbus

   A319-100    A319-131    N807UA    0798    International Aero Engines   
V2522-A5    V10323    V10227

Airbus

   A319-100    A319-131    N808UA    0804    International Aero Engines   
V2522-A5    V10226    V10328

Airbus

   A319-100    A319-131    N809UA    0825    International Aero Engines   
V2522-A5    V10346    V10350

Airbus

   A319-100    A319-131    N810UA    0843    International Aero Engines   
V2522-A5    V10367    V10368

Airbus

   A319-100    A319-131    N811UA    0847    International Aero Engines   
V2522-A5    V10373    V10374

Airbus

   A319-100    A319-131    N812UA    0850    International Aero Engines   
V2522-A5    V10355    V10378

Airbus

   A319-100    A319-131    N813UA    0858    International Aero Engines   
V2522-A5    V10389    V10387

Airbus

   A319-100    A319-131    N814UA    0862    International Aero Engines   
V2522-A5    V10394    V10399

Airbus

   A319-100    A319-131    N815UA    0867    International Aero Engines   
V2522-A5    V10401    V10402

Airbus

   A319-100    A319-131    N816UA    0871    International Aero Engines   
V2522-A5    V10406    V10395

Airbus

   A319-100    A319-131    N817UA    0873    International Aero Engines   
V2522-A5    V10428    V10409

Airbus

   A319-100    A319-131    N818UA    0882    International Aero Engines   
V2522-A5    V10411    V10419

Airbus

   A319-100    A319-131    N819UA    0893    International Aero Engines   
V2522-A5    V10435    V10438

Airbus

   A319-100    A319-131    N820UA    0898    International Aero Engines   
V2522-A5    V10444    V10450

Airbus

   A319-100    A319-131    N821UA    0944    International Aero Engines   
V2522-A5    V10484    V10473

Airbus

   A319-100    A319-131    N822UA    0948    International Aero Engines   
V2522-A5    V10482    V10483

Airbus

   A319-100    A319-131    N823UA    0952    International Aero Engines   
V2522-A5    V10497    V10487

Airbus

   A319-100    A319-131    N824UA    0965    International Aero Engines   
V2522-A5    V10499    V10501

Airbus

   A319-100    A319-131    N825UA    0980    International Aero Engines   
V2522-A5    V10511    V10513

Airbus

   A319-100    A319-131    N826UA    0989    International Aero Engines   
V2522-A5    V10517    V10521

Airbus

   A319-100    A319-131    N827UA    1022    International Aero Engines   
V2522-A5    V10545    V10546

Airbus

   A319-100    A319-131    N828UA    1031    International Aero Engines   
V2522-A5    V10555    V10556

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

AC

Manuf

   AC Type    FAA Model    FAA #    Serial #    Engine
Manufacturer   

Engine

Model

   ESN 1    ESN 2

Airbus

   A319-100    A319-131    N829UA    1211    International Aero Engines   
V2522-A5    V10710    V10712

Airbus

   A319-100    A319-131    N830UA    1243    International Aero Engines   
V2522-A5    V10742    V10741

Airbus

   A319-100    A319-131    N831UA    1291    International Aero Engines   
V2522-A5    V10785    V10788

Airbus

   A319-100    A319-131    N832UA    1321    International Aero Engines   
V2522-A5    V10809    V10806

Airbus

   A319-100    A319-131    N833UA    1401    International Aero Engines   
V2522-A5    V10876    V10870

Airbus

   A319-100    A319-131    N834UA    1420    International Aero Engines   
V2522-A5    V10822    V10883

Airbus

   A319-100    A319-131    N835UA    1426    International Aero Engines   
V2522-A5    V10895    V10897

Airbus

   A319-100    A319-131    N836UA    1460    International Aero Engines   
V2522-A5    V10931    V10932

Airbus

   A319-100    A319-131    N837UA    1474    International Aero Engines   
V2522-A5    V10945    V10948

Airbus

   A319-100    A319-131    N838UA    1477    International Aero Engines   
V2522-A5    V10947    V10949

Airbus

   A319-100    A319-131    N839UA    1507    International Aero Engines   
V2522-A5    V10967    V10972

Airbus

   A319-100    A319-131    N840UA    1522    International Aero Engines   
V2522-A5    V10981    V10989

Airbus

   A319-100    A319-131    N841UA    1545    International Aero Engines   
V2522-A5    V11015    V11018

Airbus

   A319-100    A319-131    N842UA    1569    International Aero Engines   
V2522-A5    V11045    V11047

Airbus

   A319-100    A319-131    N843UA    1573    International Aero Engines   
V2522-A5    V10470    V11052

Airbus

   A319-100    A319-131    N844UA    1581    International Aero Engines   
V2522-A5    V11042    V11059

Airbus

   A319-100    A319-131    N845UA    1585    International Aero Engines   
V2522-A5    V11064    V11063

Airbus

   A319-100    A319-131    N846UA    1600    International Aero Engines   
V2522-A5    V11086    V11087

Airbus

   A319-100    A319-131    N847UA    1627    International Aero Engines   
V2522-A5    V11126    V11121

Airbus

   A319-100    A319-131    N848UA    1647    International Aero Engines   
V2522-A5    V11148    V11150

Airbus

   A319-100    A319-131    N849UA    1649    International Aero Engines   
V2522-A5    V11152    V11154

Airbus

   A319-100    A319-131    N850UA    1653    International Aero Engines   
V2522-A5    V11151    V11160

Airbus

   A319-100    A319-131    N851UA    1664    International Aero Engines   
V2522-A5    V11163    V11170

Airbus

   A319-100    A319-131    N852UA    1671    International Aero Engines   
V2522-A5    V11182    V11175

Airbus

   A319-100    A319-132    N870UB    2739    International Aero Engines   
V2524-A5    V12255    V12256

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

EXHIBIT A

to Term Loan Credit and Guaranty Agreement

FORM OF AIRCRAFT MORTGAGE

 

UAL Term Loan Credit Agreement 2020



--------------------------------------------------------------------------------

EXHIBIT A

to Term Loan Credit and Guaranty Agreement

 

 

MORTGAGE AND SECURITY AGREEMENT

Dated as of March 9, 2020

Between

UNITED AIRLINES, INC.,

as Borrower,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01. Definitional Provisions

     1  

SECTION 1.02. Bankruptcy Defaults

     2  

ARTICLE II GRANT OF SECURITY INTEREST

     2  

SECTION 2.01. Grant of Security Interest

     2  

ARTICLE III COVENANTS OF THE BORROWER

     5  

SECTION 3.01. Liens

     5  

SECTION 3.02. Possession, Operation and Use, Maintenance, Registration and
Markings

     5  

SECTION 3.03. Inspection

     11  

SECTION 3.04. Replacement and Pooling of Parts, Alterations, Modifications and
Additions

     12  

SECTION 3.05. Loss, Destruction or Requisition; Addition of Airframes and
Engines

     14  

SECTION 3.06. Insurance

     19  

SECTION 3.07. Filings; Change of Office

     20  

ARTICLE IV REMEDIES

     20  

SECTION 4.01. Remedies

     20  

SECTION 4.02. Return of Collateral, Etc.

     21  

SECTION 4.03. Remedies Cumulative

     22  

SECTION 4.04. Discontinuance of Proceedings

     22  

SECTION 4.05. Waiver of Past Defaults

     23  

SECTION 4.06. Appointment of Receiver

     23  

SECTION 4.07. The Administrative Agent Authorized to Execute Bills of Sale, Etc.

     23  

SECTION 4.08. Limitations Under CRAF

     23  

SECTION 4.09. Allocation of Payments

     24  

ARTICLE V MISCELLANEOUS

     24  

SECTION 5.01. Termination of Mortgage

     24  

SECTION 5.02. No Legal Title to Collateral in Secured Parties

     25  

SECTION 5.03. Sale of Collateral by Administrative Agent Is Binding

     25  

SECTION 5.04. Mortgage for Benefit of the Borrower, Administrative Agent and
Secured Parties

     25  

SECTION 5.05. Notices

     25  

SECTION 5.06. Severability

     26  

SECTION 5.07. Waivers; Amendments

     26  

SECTION 5.08. Successors and Assigns

     26  

SECTION 5.09. Headings

     27  

SECTION 5.10. Counterpart Form

     27  

 

Mortgage and Security Agreement

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 5.11. Bankruptcy

     27  

SECTION 5.12. Governing Law

     27  

SECTION 5.13. Consent to Jurisdiction and Service of Process

     27  

SECTION 5.14. Intercreditor Agreement

     Error! Bookmark not defined.  

 

SCHEDULE I    Definitions ANNEX A    Permitted Countries ANNEX B    Insurance
ANNEX C    Foreign Registration EXHIBIT A    Form of Mortgage Supplement

 

 

Mortgage and Security Agreement

ii



--------------------------------------------------------------------------------

MORTGAGE AND SECURITY AGREEMENT

MORTGAGE AND SECURITY AGREEMENT, dated as of March 9, 2020 (the “Mortgage”),
between UNITED AIRLINES, INC., a Delaware corporation (together with its
permitted successors and assigns, the “Borrower”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (together with its successors and permitted
assigns, the “Administrative Agent”), for the benefit of the Secured Parties.

W I T N E S S E T H

WHEREAS, the Borrower, United Continental Holdings, Inc., a Delaware corporation
(“UCH”) and certain of its subsidiaries other than the Borrower, as guarantors,
the Lenders party thereto and the Administrative Agent are parties to that
certain Term Loan Credit and Guaranty Agreement dated as of March 9, 2020 (as
amended, modified and supplemented and in effect on the date hereof, the “Credit
Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Borrower has agreed to grant a
continuing Lien on the Collateral to secure the Secured Obligations; and

WHEREAS, all things necessary to make this Mortgage the valid, binding and legal
obligation of the Borrower for the uses and purposes herein set forth, in
accordance with its terms, have been done and performed and have happened;

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Mortgage
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitional Provisions.

(a) Unless otherwise specified herein or therein, all capitalized terms used in
this Mortgage or other document made or delivered pursuant hereto shall have the
meanings set forth in Schedule I hereto or, if not defined in such Schedule I,
in the Credit Agreement.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Mortgage shall refer to this Mortgage as a whole and not to
any particular provision of this Mortgage, and Section, subsection, Annex,
Schedule and Exhibit references are to this Mortgage unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

Mortgage and Security Agreement

 



--------------------------------------------------------------------------------

(d) References to any Person shall include such Person’s successors and assigns
subject to any limitations provided for herein or in the other Loan Documents.

(e) References to agreements shall include such agreements as amended, modified
or supplemented.

(f) Unless the context shall otherwise require, references to any law shall
include such law as amended, modified, supplemented, substituted, reissued or
reenacted from time to time.

SECTION 1.02. Bankruptcy Defaults.

For purposes of this Mortgage, the occurrence and continuance of a Bankruptcy
Event with respect to the Borrower shall not be deemed to prohibit the Borrower
from taking any action or exercising any right under this Mortgage that is
conditioned on no Special Default or Event of Default having occurred and be
continuing if such Special Default or Event of Default consists of the
institution of reorganization proceedings with respect to the Borrower under
Chapter 11 of the Bankruptcy Code and the trustee or debtor-in-possession in
such proceedings shall have entered into a Section 1110 Agreement and thereafter
shall have continued to perform such obligations so that it is entitled to
retain possession of all Airframes and Engines in accordance with Section 1110,
except that this Section 1.02 shall not apply to the following provisions of
this Mortgage: Section 3.02(e) (insofar as it relates to registration in a
country other than the U.S.), Section 3.03(a) (insofar as it relates to an
Inspecting Party’s right to inspect an Airframe or Engine and related Aircraft
Documents or Engine Documents, as applicable) and Annex B, Section B.1. (insofar
as it relates to the payment of insurance proceeds).

ARTICLE II

GRANT OF SECURITY INTEREST

SECTION 2.01. Grant of Security Interest. In order to secure the payment and
performance of the Secured Obligations from time to time outstanding according
to their tenor and effect and to secure the performance and observance by the
Borrower and each of the Guarantors of all the agreements, covenants and
provisions contained herein and in the other Loan Documents for the benefit of
the Secured Parties, and in consideration of the premises and of the covenants
herein contained, and for other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, the Borrower has granted, bargained,
sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and
does hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Administrative Agent, its successors and assigns, for the
security and benefit of the Secured Parties, a security interest (and, in the
case of each Airframe and each Engine, an International Interest) in all right,
title and interest of the Borrower in, to and under the following described
property, rights and privileges, whether now or hereafter acquired (which,
collectively, together with all property hereafter specifically subject to the
Lien of this Mortgage by the terms hereof or any supplement hereto, are included
within, and are referred to as, the “Collateral”), to wit:

(1) Each Airframe (such Airframes being more particularly described in each
applicable Mortgage Supplement executed and delivered by the Borrower as
provided herein) as the same is now and will hereafter be constituted, together
with (a) all Parts of whatever nature, which are from time to time included
within the definition of “Airframe”, including all substitutions, renewals and
replacements of and additions, improvements, accessions and accumulations to the
Airframes (other than additions, improvements, accessions and accumulations
which constitute appliances, parts, instruments, appurtenances, accessories,
furnishings or other equipment excluded from the definition of Parts) and
(b) all Airframe Documents;

 

Mortgage and Security Agreement

2



--------------------------------------------------------------------------------

(2) Each Engine, each of which Engines is a jet propulsion aircraft engine with
at least 1750 lbs of thrust or its equivalent (such Engines being more
particularly described in each applicable Mortgage Supplement executed and
delivered by the Borrower as provided herein) as the same is now and will
hereafter be constituted, and whether or not any such Engine shall be installed
on or attached to an Airframe or any other airframe, together with (a) all Parts
of whatever nature, which are from time to time included within the definition
of “Engines”, including all substitutions, renewals and replacements of and
additions, improvements, accessions and accumulations to the Engines (other than
additions, improvements, accessions and accumulations which constitute
appliances, parts, instruments, appurtenances, accessories, furnishings or other
equipment excluded from the definition of Parts) and (b) all Engine Documents;

(3) Any continuing rights of the Borrower (to the extent the Borrower may assign
or otherwise grant a Lien on them without the consent of any other Person) in
respect of any warranty, indemnity or agreement, express or implied, as to
title, materials, workmanship, design or patent infringement with respect to
such Airframes or Engines (reserving in each case to the Borrower, however, all
of the Borrower’s other rights and interest in and to such warranty, indemnity
or agreement) together in each case under this clause (3) with all rights,
powers, privileges, options and other benefits of the Borrower thereunder
(subject to such reservations) with respect to such Airframes or Engines,
including, without limitation, the right to make all waivers and agreements, to
give and receive all notices and other instruments or communications, to take
such action upon the occurrence of a default thereunder, including the
commencement, conduct and consummation of legal, administrative or other
proceedings, as shall be permitted thereby or by law, and to do any and all
other things which the Borrower is or may be entitled to do thereunder (subject
to such reservations);

(4) All proceeds with respect to the requisition of title to or use of any
Airframe or Engine by any Governmental Authority or from the sale or other
disposition of any Airframe or Engine or other property described in any of
these granting clauses by the Administrative Agent pursuant to the terms of this
Mortgage, and all insurance proceeds with respect to any Airframe or Engine or
part thereof, but excluding any insurance maintained by the Borrower and not
required under Section 3.06;

(5) Each Permitted Lease assignment and each assigned Permitted Lease (to the
extent assigned under such Permitted Lease assignment), and including, without
limitation, all rents or other payments of any kind made under such assigned
Permitted Lease (to the extent assigned under such Permitted Lease assignment);

 

Mortgage and Security Agreement

3



--------------------------------------------------------------------------------

(6) All monies and securities from time to time deposited or required to be
deposited with the Administrative Agent by or for the account of the Borrower
pursuant to any terms of this Mortgage held or required to be held by the
Administrative Agent hereunder, including the Collateral Proceeds Account, cash,
Cash Equivalents, and earnings thereon, and other financial assets held in the
Collateral Proceeds Account by the Administrative Agent, and all security
entitlements with respect thereto; and

(7) All proceeds of the foregoing.

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, (a) each of the
Secured Parties shall not (and shall not permit any of its Affiliates or other
Person claiming by, through or under it to) take or cause to be taken any action
contrary to the Borrower’s right to quiet enjoyment of the Airframes and
Engines, and to possess, use, retain and control the Airframes and Engines and
all revenues, income and profits derived therefrom without hindrance and (b) the
Borrower shall have the right, to the exclusion of the Administrative Agent and
the other Secured Parties, with respect to the Pledged Agreements, to exercise
in the Borrower’s name all rights and powers of the Borrower under the Pledged
Agreements (other than to amend, modify or waive any of the warranties or
indemnities contained therein, except in the exercise of the Borrower’s
reasonable business judgment) and to retain any recovery or benefit resulting
from the enforcement of any warranty or indemnity under the Pledged Agreements;
and provided further that, notwithstanding the occurrence or continuation of an
Event of Default, the Administrative Agent shall not enter into any amendment of
any Pledged Agreement which would increase the obligations of the Borrower
thereunder.

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, and its successors and assigns, in trust for the equal and
proportionate benefit and security of the Secured Parties, for the uses and
purposes and in all cases and as to all property specified in paragraphs
(1) through (7) inclusive above, subject to the terms and provisions set forth
in this Mortgage.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Borrower shall remain liable under the Pledged Agreements
to which it is a party to perform all of the obligations assumed by it
thereunder, except to the extent prohibited or excluded from doing so pursuant
to the terms and provisions thereof, and the Secured Parties shall have no
obligation or liability under the Pledged Agreements by reason of or arising out
of the assignment hereunder, nor shall the Secured Parties be required or
obligated in any manner to perform or fulfill any obligations of the Borrower
under or pursuant to the Pledged Agreements, or to make any payment, or to make
any inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

The Borrower does hereby designate the Administrative Agent, the true and lawful
attorney of the Borrower, irrevocably, granted for good and valuable
consideration and coupled with an interest and with full power of substitution,
and with full power (in the name of the Borrower or otherwise) to ask for,
require, demand, receive, compound and give acquittance

 

Mortgage and Security Agreement

4



--------------------------------------------------------------------------------

for any and all monies and claims for monies (in each case including insurance
and requisition proceeds) due and to become due under or arising out of the
Pledged Agreements, and all other property which now or hereafter constitutes
part of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or to
institute any proceedings which the Administrative Agent may deem to be
necessary or advisable in the premises; provided that the Administrative Agent
shall not exercise any such rights except upon the occurrence and during the
continuance of an Event of Default.

The Borrower agrees that at any time and from time to time, upon the written
request of the Administrative Agent, the Borrower will promptly and duly execute
and deliver or cause to be duly executed and delivered any and all such further
instruments and documents (including without limitation UCC continuation
statements) as the Administrative Agent may reasonably deem necessary to
perfect, preserve or protect the mortgage, security interests and assignments
created or intended to be created hereby or to obtain for the Administrative
Agent the full benefits of the assignment hereunder and of the rights and powers
herein granted.

ARTICLE III

COVENANTS OF THE BORROWER

SECTION 3.01. Liens.

The Borrower will not directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to the Borrower’s interest in the Collateral,
except Permitted Liens. The Borrower shall promptly, at its own expense, take
such action as may be necessary to duly discharge (by bonding or otherwise) any
such Lien other than a Permitted Lien arising at any time.

SECTION 3.02. Possession, Operation and Use, Maintenance, Registration and
Markings.

(a) General. Except as otherwise expressly provided herein, the Borrower and any
Permitted Lessee shall be entitled to operate, use, locate, employ or otherwise
utilize or not utilize any Airframe, Engine or Part in any lawful manner or
place in accordance with the Borrower’s or such Permitted Lessee’s business
judgment.

(b) Possession. The Borrower shall not, without the prior consent of the
Administrative Agent, lease or otherwise in any manner deliver, transfer or
relinquish possession of any Airframe or Engine, or install any Engine, or
permit any Engine to be installed, on any airframe other than an Airframe;
except that the Borrower may, without such prior written consent of the
Administrative Agent:

(i) Subject or permit any Permitted Lessee to subject (x) any Airframe to normal
interchange agreements and (y) any Engine to normal interchange, pooling,
borrowing or similar arrangements, in each case customary in the commercial
airline industry and entered into in writing by the Borrower or such Permitted
Lessee, as the case may be, in the ordinary course of business; provided,
however, that if the Borrower’s title to any such Engine is divested under any
such agreement or arrangement, then such Engine shall be deemed to have suffered
an Event of Loss as of the date of such divestiture, and the Borrower shall
comply with Section 3.05(a) in respect thereof;

 

Mortgage and Security Agreement

5



--------------------------------------------------------------------------------

(ii) Deliver or permit any Permitted Lessee to deliver possession of any
Aircraft, Airframe, Engine or Part (x) to the Manufacturer thereof or to any
third-party maintenance provider for testing, service, repair, maintenance or
overhaul work on any Airframe, Engine or Part, or, to the extent required or
permitted by Section 3.04, for alterations or modifications in or additions to
any Aircraft, Airframe or Engine or (y) to any Person for the purpose of
transport to a Person referred to in the preceding clause (x);

(iii) Install or permit any Permitted Lessee to install an Engine on an airframe
owned by the Borrower or such Permitted Lessee, as the case may be, free and
clear of all Liens, except (x) Permitted Liens and those that do not apply to
such Engine, and (y) the rights of third parties under normal interchange or
pooling agreements and arrangements of the type that would be permitted under
Section 3.02(b)(i);

(iv) Install or permit any Permitted Lessee to install an Engine on an airframe
leased to the Borrower or such Permitted Lessee, or owned by the Borrower or
such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement, but only if (x) such airframe is
free and clear of all Liens, except (A) the rights of the parties to such lease,
or any such secured financing arrangement, covering such airframe and (B) Liens
of the type permitted by clause (iii) above and (y) the Borrower or Permitted
Lessee, as the case may be, shall have received from the lessor, mortgagee,
secured party or conditional seller, in respect of such airframe, a written
agreement (which may be a copy of the lease, mortgage, security agreement,
conditional sale or other agreement covering such airframe), whereby such Person
agrees that it will not acquire or claim any right, title or interest in, or
Lien on, such Engine by reason of such Engine being installed on such airframe
at any time while such Engine is subject to the Lien of this Mortgage;

(v) Install or permit any Permitted Lessee to install an Engine on an airframe
leased to the Borrower or such Permitted Lessee or owned by the Borrower or such
Permitted Lessee subject to a mortgage, security agreement, conditional sale or
other secured financing arrangement under circumstances where neither clause
(iii) or (iv) above is applicable; provided, however, that any such installation
shall be deemed an Event of Loss with respect to such Engine, and the Borrower
shall comply with Section 3.05(a) in respect thereof;

(vi) Transfer or permit any Permitted Lessee to transfer possession of any
Airframe or Engine to the U.S. Government, in which event the Borrower shall
promptly notify the Administrative Agent in writing of any such transfer of
possession and, in the case of any transfer pursuant to CRAF, in such
notification shall identify by name, address and telephone numbers the
Contracting Office Representative or Representatives for the Military Airlift
Command of the United States Air Force to whom notices must be given and to whom
requests or claims must be made to the extent applicable under CRAF;

(vii) Enter into a Wet Lease or other similar arrangement with respect to any
Airframe or any other airframe on which any Engine may be installed (which, in
each such case, shall not be considered a transfer of possession hereunder);
provided that the Borrower’s obligations hereunder shall continue in full force
and effect notwithstanding any such Wet Lease or other similar arrangement;

 

Mortgage and Security Agreement

6



--------------------------------------------------------------------------------

(viii) So long as no Event of Default or Special Default shall have occurred and
be continuing, and subject to the provisions of the immediately following
paragraph (and, if applicable, Section 3.02(e)), enter into a lease with respect
to any Airframe (and, if applicable, any Engine associated therewith) or any
Engine to any Permitted Air Carrier that (x) is not then subject to any
bankruptcy, insolvency, liquidation, reorganization, dissolution or similar
proceeding and (y) does not then have substantially all of its property in the
possession of any liquidator, trustee, receiver or similar person or to any
other Person approved in writing by the Administrative Agent; provided that, in
the case only of a lease to a Permitted Foreign Air Carrier or any Manufacturer
Lessee not domiciled in the United States, (A) the United States maintains
normal diplomatic relations with the country of domicile of such Permitted
Foreign Air Carrier or Manufacturer Lessee, as the case may be, (B) the Borrower
shall have furnished the Administrative Agent a favorable opinion of reputable
counsel in the country of domicile of such Permitted Foreign Air Carrier
(subject to customary bankruptcy and equitable remedies exceptions and to other
qualifications and exceptions customary in foreign opinions generally),
reasonably satisfactory to the Administrative Agent, that (u) there exist no
possessory rights in favor of such Permitted Lessee which would, upon the
Borrower’s bankruptcy or insolvency or other default hereunder or under the
Credit Agreement (assuming that at such time such Permitted Lessee is not
subject to a proceeding or final order under applicable bankruptcy, insolvency
or reorganization laws of such jurisdiction), prevent the return of such
Airframe or any Engine subject to such Permitted Lease to the Administrative
Agent in accordance with the terms hereof, (v) the terms of such lease are the
legal, valid and binding obligations of the parties thereto enforceable under
the laws of such country, (w) it is not necessary for any Secured Party to
register or qualify to do business in such country, if not already so registered
or qualified, as a result, in whole or in part, of the proposed lease, (x) the
Lien created by this Mortgage in respect of such Airframe and any Engine subject
to such lease will be recognized as a first priority (subject to Permitted
Liens) security interest (or comparable Lien) and enforceable in such country
(including the Administrative Agent’s right to repossess the leased Airframe and
Engines), (y) the laws of such country require fair compensation by the
government of such country, payable in a currency freely convertible into
Dollars, for the loss of title to such Airframe or any such Engine in the event
of the requisition by such government of such title (unless the Borrower shall
provide insurance in the amounts required with respect to hull insurance under
this Mortgage covering the requisition of title to such Airframe or any such
Engine by the government of such jurisdiction so long as such Airframe or any
such Engine is subject to such lease) and (z) the agreement of such Permitted
Foreign Air Carrier or Manufacturer Lessee, as the case may be, that its rights
under the lease are subject and subordinate to all the terms of this Mortgage is
enforceable against such Permitted Foreign Air Carrier under applicable law, and
(C) if any Airframe or the applicable Aircraft on which any such Engine is then
installed is registered in the country of domicile of such Permitted Foreign Air
Carrier or Manufacturer Lessee, as the case may be, the Borrower shall have
furnished to the Administrative Agent assurances reasonably satisfactory to the
Administrative Agent to the effect that the country of domicile of such
Permitted Foreign Air Carrier or Manufacturer Lessee, as the case may be, would
provide substantially equivalent protection (both as a matter of law and
practice) for the rights and remedies of mortgagees in similar situations in the
case of the occurrence and during the continuance of an Event of Default as
provided under the laws of the United States;

 

Mortgage and Security Agreement

7



--------------------------------------------------------------------------------

provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by this Section 3.02(b) (other than by a transfer of an
Engine which is deemed an Event of Loss) shall be subject and subordinate to all
the terms of this Mortgage, (2) the Borrower shall remain primarily liable for
the performance of all of the terms of this Mortgage and all the terms and
conditions of this Mortgage and the other Loan Documents shall remain in effect
and (3) no lease or transfer of possession otherwise in compliance with this
Section 3.02(b) shall (x) result in any registration or re-registration of the
applicable Airframe, except to the extent permitted by Section 3.02(e), or
result in the maintenance, operation or use of the applicable Airframe or Engine
except in compliance with Sections 3.02(c) and 3.02(d) or (y) permit any action
not permitted to the Borrower hereunder. The Borrower shall assign each
Permitted Lease with a term in excess of one year (including renewals and
extensions) and any Permitted Lease entered into while an Event of Default
referred to in Section 7.01(f) or 7.01(g) of the Credit Agreement is continuing
to the Administrative Agent as security for the Secured Obligations, which
assignment shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall provide that so long as no Event of Default shall
have occurred and be continuing, all payments made under such Permitted Lease
shall be paid to the Borrower and, during any period when an Event of Default
shall have occurred and be continuing, shall be paid to the Administrative Agent
to be promptly deposited in the Collateral Proceeds Account and held as
collateral for the Secured Obligations. If the Permitted Lessee under any such
Permitted Lease required to be assigned to the Mortgage pursuant to the
preceding sentence is situated in a Contracting State under the Cape Town Treaty
at the time the International Interest constituted under such Permitted Lease
first arises, the Borrower shall register such International Interest and the
assignment thereof to the Administrative Agent on the International Registry.
Unless an Event of Default shall have occurred and be continuing, the Borrower
shall be entitled to exercise all rights as lessor under any Permitted Lease,
including with respect to any amendment thereto or any defaults thereunder.

In the case of any lease permitted under this Section 3.02(b), the Borrower will
include in such lease appropriate provisions which: (s) make such lease
expressly subject and subordinate to all of the terms of this Mortgage,
including the rights of the Administrative Agent to avoid such lease in the
exercise of its rights to repossession of any Airframe or Engine hereunder;
(t) require the Permitted Lessee to comply with the terms of Section 3.06; (u)
require that any Airframe or Engine subject thereto be used in accordance with
the limitations applicable to the Borrower’s possession and use provided in this
Mortgage; and (v) except in the case of a Permitted Lease to a Manufacturer
Lessee, prohibit any further sublease, provided that any permitted sublease by
any Manufacturer Lessee shall prohibit any further sub-sublease and any such
sublease by any Manufacturer Lessee shall only be permitted to the extent the
conditions of this Section 3.02(b)(viii) are satisfied with respect thereto. No
lease permitted under this Section 3.02(b) shall be entered into unless (w) the
Borrower shall provide prior written notice to the Administrative Agent (such
notice to be given at least 10 Business Days in advance of entering into such
lease); (x) the Borrower shall furnish to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the insurance required
by Section 3.06 remains in effect (subject to such exclusions and exceptions, as
is standard for air carriers flying similar airframes and engines, on routes
comparable to those flown by the applicable Airframe or

 

Mortgage and Security Agreement

8



--------------------------------------------------------------------------------

Engine); (y) all necessary documents shall have been duly filed, registered or
recorded in such public offices as may be required fully to preserve the
validity and first priority perfected security interest (subject to Permitted
Liens) of the Administrative Agent in the Airframe and Engines subject to such
lease; and (z) the Borrower shall reimburse the Administrative Agent and the
Lenders for all of their respective reasonable out-of-pocket fees and expenses,
including, without limitation, reasonable fees and disbursements of a single
counsel for the Administrative Agent and the Lenders, incurred by such parties
in connection with any such lease (and, in the case of an actual conflict of
interest where one or more Lenders desire to retain separate counsel, another
single firm of counsel for such affected Lenders). Except as otherwise provided
herein and without in any way relieving the Borrower from its primary obligation
for the performance of its obligations under this Mortgage, the Borrower may in
its sole discretion permit a Permitted Lessee to exercise any or all rights
which the Borrower would be entitled to exercise under Sections 3.02 and 3.04,
and may cause a Permitted Lessee to perform any or all of the Borrower’s
obligations under Article IV, and the Administrative Agent agrees to accept
actual and full performance thereof by a Permitted Lessee in lieu of performance
by the Borrower.

The Administrative Agent hereby agrees, and each other Secured Party by its
execution of the Credit Agreement or any Assignment and Acceptance agrees, for
the benefit of each lessor, conditional seller, indenture trustee or secured
party of any engine leased to, or owned by, the Borrower or any Permitted Lessee
subject to a lease, conditional sale, trust indenture or other security
agreement that the Administrative Agent, each Secured Party and their respective
successors and assigns will not acquire or claim, as against such lessor,
conditional seller, indenture trustee or secured party, any right, title or
interest in any engine as the result of such engine being installed on any
Airframe at any time while such engine is subject to such lease, conditional
sale, trust indenture or other security agreement and owned by such lessor or
conditional seller or subject to a trust indenture or security interest in favor
of such indenture trustee or secured party.

(c) Operation and Use. So long as an Airframe or Engine is subject to the Lien
of this Mortgage, the Borrower shall not operate, use or locate such Airframe or
Engine, or allow such Airframe or Engine to be operated, used or located, (i) in
any area excluded from coverage by any insurance required by the terms of
Section 3.06, except in the case of a requisition by the U.S. Government where
the Borrower obtains indemnity in lieu of such insurance from the U.S.
Government, or insurance from the U.S. Government, against substantially the
same risks and for at least the amounts of the insurance required by
Section 3.06 covering such area, or (ii) in any recognized area of hostilities
unless covered in accordance with Section 3.06 by war risk insurance, or in
either case unless the Airframe or Engine is only temporarily operated, used or
located in such area as a result of an emergency, equipment malfunction,
navigational error, hijacking, weather condition or other similar unforeseen
circumstance, so long as the Borrower (or a Permitted Lessee, as the case may
be) diligently and in good faith proceeds to remove such Airframe or Engine from
such area. So long as any Airframe or Engine is subject to the Lien of this
Mortgage, the Borrower shall not permit such Airframe or Engine to be used,
operated, maintained, serviced, repaired or overhauled (x) in violation of any
law binding on or applicable to such Airframe or Engine or (y) in violation of
any airworthiness certificate, license or registration of any Governmental
Authority relating to such Airframe or Engine, except (i) immaterial or
non-recurring violations with respect to which corrective measures are taken
promptly by the Borrower or Permitted Lessee, as the case may be,

 

Mortgage and Security Agreement

9



--------------------------------------------------------------------------------

upon discovery thereof, or (ii) to the extent the validity or application of any
such law or requirement relating to any such certificate, license or
registration is being contested in good faith by the Borrower or Permitted
Lessee in any reasonable manner which does not involve any material risk of the
sale, forfeiture or loss of such Airframe or Engine, any material risk of
criminal liability or material civil penalty against the Administrative Agent or
any Secured Party or impair the Administrative Agent’s security interest in such
Airframe or Engine.

(d) Maintenance and Repair. So long as any Airframe or Engine is subject to the
Lien of this Mortgage, the Borrower shall cause such Airframe or Engine to be
maintained, serviced, repaired and overhauled in accordance with (i) maintenance
standards required by or substantially equivalent to those required by the FAA
or, if the applicable Airframe or Aircraft on which such Engine is then
installed is then registered in a jurisdiction other than the United States, the
FAA, the central aviation authority of Canada or Japan or the EASA, so as to
keep such Airframe or Engine in such operating condition as may be necessary to
enable the applicable airworthiness certification of such Airframe or, in the
case of any Engine that is installed on an Aircraft, the applicable Aircraft to
be maintained under the regulations of the FAA, or other Aviation Authority then
having jurisdiction over the operation of such Airframe or Aircraft, as the case
may be, except in any such case during (x) temporary periods of storage in
accordance with applicable regulations (including any such temporary storage
pending or during induction of such Airframe or Aircraft into Borrower’s fleet,
with the corresponding airworthiness certificate to be obtained upon completion
of such induction), (y) periods of maintenance and modification permitted
hereunder or (z) periods when the FAA or such other Aviation Authority has
revoked or suspended the airworthiness certificates for similar aircraft of
similar size operated by the Borrower unless such grounding by the FAA or
Aviation Authority was caused by the failure of the Borrower (or a Permitted
Lessee) to maintain, service, repair and overhaul such Airframe or Aircraft in
the manner required hereby; and (ii) except during periods when a Permitted
Lease with respect to such Airframe or Engine is in effect, the same standards
as the Borrower uses with respect to similar airframes or engines, respectively,
in its fleet operated by the Borrower in similar circumstances and, during any
period in which a Permitted Lease with respect to such Airframe or Engine is in
effect, the same standards used by the Permitted Lessee with respect to similar
airframes or engines, respectively, in its fleet and operated by the Permitted
Lessee in similar circumstances. The Borrower further agrees that each Airframe
or Engine will be maintained, used, serviced, repaired, overhauled or inspected
in compliance with applicable laws with respect to the maintenance of the
Airframes and Engines and in compliance with each applicable airworthiness
certificate, license and registration relating to such Airframe or Engine issued
by the applicable Aviation Authority, other than minor or nonrecurring
violations with respect to which corrective measures are taken upon discovery
thereof and except to the extent the Borrower or Permitted Lessee is contesting
in good faith the validity or application of any such law or requirement
relating to any such certificate, license or registration in any reasonable
manner which does not create a material risk of sale, loss or forfeiture of such
Airframe or Engine or the interest of the Administrative Agent therein, or any
material risk of criminal liability or material civil penalty against the
Administrative Agent or any Secured Party. The Borrower shall maintain or cause
to be maintained the Airframe Documents and Engine Documents in the English
language.

 

Mortgage and Security Agreement

10



--------------------------------------------------------------------------------

(e) Registration. The Borrower shall cause each Airframe to remain duly
registered in its name under the Act, except as otherwise permitted by this
Section 3.02(e). So long as no Special Default or Event of Default shall have
occurred and be continuing, the Borrower may, by written notice to
Administrative Agent, request to change the country of registration of an
Airframe. Any such change in registration shall be effected only in compliance
with, and subject to all of the conditions set forth in, Annex C hereto;
provided that the Administrative Agent agrees to cooperate in good faith with
the Borrower in effecting any such change in registration. Unless the Mortgage
has been discharged, the Borrower shall also cause the Mortgage to be duly
recorded and at all times maintained of record as a valid, first-priority
perfected mortgage (subject to Permitted Liens) on the Borrower’s right, title
and interest in the Airframes and the Engines (except to the extent such
perfection or priority cannot be maintained solely as a result of the failure by
the Administrative Agent to execute and deliver any necessary documents). The
Borrower shall at all times remain a Certificated Air Carrier. Unless the
Mortgage has been discharged, the Borrower shall cause the International
Interest granted under this Mortgage in favor of the Administrative Agent in
each Airframe and Engine to be registered on the International Registry as an
International Interest on such Airframe and Engine, subject to the
Administrative Agent providing its consent to the International Registry with
respect thereto.

(f) Markings. On or reasonably promptly after the Applicable Date for an
Airframe, the Borrower will cause to be affixed to, and maintained in, the
cockpit of such Airframe, in a clearly visible location, a placard of a
reasonable size and shape bearing the legend: “Subject to a security interest in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent.” Such placards may
be removed temporarily, if necessary, in the course of maintenance of the
Airframes. If any such placard is damaged or becomes illegible, the Borrower
shall promptly replace it with a placard complying with the requirements of this
Section. If the Administrative Agent is replaced or its name is changed, the
Borrower shall replace such placards with new placards reflecting the correct
name of the Administrative Agent promptly after the Borrower receives notice of
such replacement or change and, if resulting from a replacement by the Lenders
of the Administrative Agent not for cause, advancement from the Lenders of its
reasonable costs of making such replacement.

(e) Specified Stored Airframe. Notwithstanding anything to the contrary set
forth herein, in the Credit Agreement or in any other Loan Document, Borrower
acknowledges that, as of the date hereof, the Airframe with manufacturer’s
serial number 1933 and FAA registration number N4912U shall be deemed Stored
(and be deemed to have an Appraised Value equal to zero for all purposes under
the Credit Agreement), such that the airworthiness and maintenance requirements
hereunder (and under the Credit Agreement) shall not apply to such Stored
Airframe (unless it ceases to be Stored, with delivery to the Administrative
Agent of an applicable airworthiness certificate covering the same and with such
Airframe being in full compliance with the requirements of this Mortgage and the
Credit Agreement).

SECTION 3.03. Inspection.

(a) At all reasonable times, so long as an Airframe or Engine is subject to the
Lien of this Mortgage, any representatives designated by the Administrative
Agent (the “Inspecting Parties”) may (not more than once every 12 months for all
Inspecting Parties with respect to the Collateral, upon at least 15 days advance
written notice to the Borrower, unless a Special Default or Event of Default
shall be continuing, in which case such limitations shall not apply) inspect
such Airframe or Engine and the related Airframe Documents and Engine Documents
that are of the type customarily inspected by lenders with a security interest
in, or lessors of, similar airframes and engines operated by the Borrower.

 

Mortgage and Security Agreement

11



--------------------------------------------------------------------------------

(b) Any inspection of an Airframe or Engine hereunder shall be limited to a
visual, walk-around inspection and shall not include the opening of any panels,
bays or other components of such Airframe or Engine.

(c) With respect to such rights of inspection, neither the Administrative Agent
nor any Lender shall have any duty or liability to make, or any duty or
liability by reason of not making, any such visit, inspection or survey.

(d) Each Inspecting Party shall be fully insured at no cost to the Borrower in a
manner reasonably satisfactory to the Borrower with respect to any risks
incurred in connection with any such inspection or shall provide to the Borrower
a written release satisfactory to the Borrower with respect to such risks.

(e) Any such inspection shall be during the Borrower’s normal business hours and
subject to the safety, security and workplace rules applicable at the location
where such inspection is conducted and any applicable governmental rules or
regulations.

(f) No exercise of such inspection right shall interfere with the use, operation
or maintenance of any Airframe or Engine by, or the business of, the Borrower or
Permitted Lessee, and neither the Borrower nor any Permitted Lessee shall be
required to undertake or incur any additional liabilities in connection
therewith. All information obtained in connection with any such inspection of an
Airframe or Engine shall be treated by each Inspecting Party in accordance with
the provisions of Section 10.03 of the Credit Agreement. Any inspection pursuant
to this Section 3.03 shall be at the sole risk (including, without limitation,
any risk of personal injury or death) of the Inspecting Party making such
inspection.

(g) Each Inspecting Party shall bear its own expenses in connection with any
such inspection.

SECTION 3.04. Replacement and Pooling of Parts, Alterations, Modifications and
Additions.

(a) Replacement of Parts. Except as otherwise provided herein, so long as an
Airframe or Engine is subject to the Lien of this Mortgage, the Borrower, at its
own cost and expense, will, or will cause a Permitted Lessee to, at its own cost
and expense, promptly replace (or cause to be replaced) all Parts which may from
time to time be incorporated or installed in or attached to such Airframe or
Engine and which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever. In addition, the Borrower may, at its own cost and
expense, or may permit a Permitted Lessee at its own cost and expense to, remove
(or cause to be removed) in the ordinary course of maintenance, service, repair,
overhaul or testing any Parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use; provided, however, that the Borrower, except as otherwise provided herein,
at its own cost and expense, will, or will cause a Permitted Lessee at its own
cost and expense to, replace such Parts as promptly as practicable. All
replacement parts shall be free and

 

Mortgage and Security Agreement

12



--------------------------------------------------------------------------------

clear of all Liens, except for Permitted Liens and pooling arrangements to the
extent permitted by Section 3.04(c) below (and except in the case of replacement
property temporarily installed on an emergency basis) and shall be in as good an
operating condition and have a value and utility not less than the value and
utility of the Parts replaced (assuming such replaced Parts were in the
condition required hereunder).

(b) Parts Subject to Lien. Except as otherwise provided herein, any Part at any
time removed from an Airframe or Engine shall remain subject to the Lien of this
Mortgage, no matter where located, until such time as such Part shall be
replaced by a part that has been incorporated or installed in or attached to
such Airframe or Engine and that meets the requirements for replacement parts
specified above. Immediately upon any replacement part becoming incorporated or
installed in or attached to such Airframe or Engine as provided in
Section 3.04(a), without further act, (i) the replaced Part shall thereupon be
free and clear of all rights of the Administrative Agent and shall no longer be
deemed a Part hereunder and (ii) such replacement part shall become subject to
this Mortgage and be deemed part of such Airframe or Engine, as the case may be,
for all purposes hereof to the same extent as the Parts originally incorporated
or installed in or attached to such Airframe or Engine.

(c) Pooling of Parts. Any Part removed from an Airframe or Engine may be
subjected by the Borrower or a Permitted Lessee to a normal pooling arrangement
customary in the airline industry and entered into in the ordinary course of
business of the Borrower or Permitted Lessee, provided that the part replacing
such removed Part shall be incorporated or installed in or attached to such
Airframe or Engine in accordance with Sections 3.04(a) and 3.04(b) as promptly
as practicable after the removal of such removed Part. In addition, any
replacement part when incorporated or installed in or attached to an Airframe or
Engine may be owned by any third party, subject to a normal pooling arrangement,
so long as the Borrower or a Permitted Lessee, at its own cost and expense, as
promptly thereafter as reasonably possible, either (i) causes such replacement
part to become subject to the Lien of this Mortgage, free and clear of all Liens
except Permitted Liens, at which time such replacement part shall become a Part
or (ii) replaces (or causes to be replaced) such replacement part by
incorporating or installing in or attaching to such Airframe or Engine a further
replacement Part owned by the Borrower free and clear of all Liens except
Permitted Liens and which shall become subject to the Lien of this Mortgage in
accordance with Section 3.04(b).

(d) Alterations, Modifications and Additions. The Borrower shall, or shall cause
a Permitted Lessee to, make (or cause to be made) alterations and modifications
in and additions to each Airframe and Engine as may be required to be made from
time to time to meet the applicable standards of the FAA or other Aviation
Authority having jurisdiction over the operation of such Airframe or Engine, to
the extent made mandatory in respect of such Airframe or Engine (a “Mandatory
Modification”); provided, however, that the Borrower or a Permitted Lessee may,
in good faith and by appropriate procedure, contest the validity or application
of any law, rule, regulation or order in any reasonable manner which does not
materially adversely affect the Administrative Agent’s interest in such Airframe
or Engine and does not involve any material risk of sale, forfeiture or loss of
such Airframe or Engine or the interest of the Administrative Agent therein, or
any material risk of material civil penalty or any material risk of criminal
liability being imposed on the Administrative Agent or any Secured Party. In
addition, the Borrower, at its own expense, may, or may permit a Permitted
Lessee at its own cost and

 

Mortgage and Security Agreement

13



--------------------------------------------------------------------------------

expense to, from time to time make or cause to be made such alterations and
modifications in and additions to any Airframe or Engine (each an “Optional
Modification”) as the Borrower or such Permitted Lessee may deem desirable in
the proper conduct of its business including, without limitation, removal of
Parts which the Borrower deems are obsolete or no longer suitable or appropriate
for use in such Airframe or Engine; provided, however, that no such Optional
Modification to an Airframe or Engine shall (i) materially diminish the fair
market value, utility or remaining useful life (without regard to hours or
cycles) of such Airframe or Engine below its fair market value, utility or
remaining useful life immediately prior to such Optional Modification (assuming
such Airframe or Engine was in the condition required by the Mortgage
immediately prior to such Optional Modification) or (ii) cause such Airframe to
cease to have the applicable standard certificate of airworthiness. All Parts
incorporated or installed in or attached to any Airframe or Engine as the result
of any alteration, modification or addition effected by the Borrower shall be
free and clear of any Liens except Permitted Liens and become subject to the
Lien of this Mortgage; provided that the Borrower or any Permitted Lessee may,
at any time so long as any Airframe or Engine is subject to the Lien of this
Mortgage, remove any such Part (such Part being referred to herein as a
“Removable Part”) from such Airframe or Engine if (i) such Part is in addition
to, and not in replacement of or in substitution for, any Part originally
incorporated or installed in or attached to such Airframe or Engine at the time
of original delivery thereof by the Manufacturer or any Part in replacement of,
or in substitution for, any such original Part, (ii) such Part is not required
to be incorporated or installed in or attached or added to such Airframe or
Engine pursuant to the terms of Section 3.02(d) or the first sentence of this
Section 3.04(d) and (iii) such Part can be removed from such Airframe or Engine
without materially diminishing the fair market value, utility or remaining
useful life which such Airframe or Engine would have had at the time of removal
had such removal not been effected by the Borrower, assuming such Airframe or
Engine was otherwise maintained in the condition required by this Mortgage and
such Removable Part had not been incorporated or installed in or attached to
such Airframe or Engine. Upon the removal by the Borrower of any such Removable
Part or Obsolete Part as above provided, (A) title thereto shall, without
further act, be free and clear of all rights of the Administrative Agent and
(B) such Removable Part or Obsolete Part shall no longer be deemed a Part
hereunder. Removable Parts may be leased from or financed by (and subject to
Liens thereunder in favor of) third parties other than the Administrative Agent.

Notwithstanding any other provision of this Mortgage, (i) the Borrower may
install or permit to be installed in any Airframe audio-visual, entertainment,
telephonic or other equipment owned by third parties and leased or otherwise
furnished to the Borrower in the ordinary course of business (or owned by the
Borrower individually or jointly with others), provided that such equipment
meets all requirements for removal of Removable Parts pursuant to the
immediately precedent paragraph (“PCE”) and (ii) the Lien of this Mortgage shall
not attach to any PCE, and the rights of the owners therein shall not constitute
a default under the Loan Documents.

SECTION 3.05. Loss, Destruction or Requisition; Addition of Airframes and
Engines.

(a) Event of Loss. Upon the occurrence of an Event of Loss with respect to an
Airframe or an Engine, the Borrower shall promptly upon obtaining knowledge of
such Event of Loss (and in any event within 3 days after such occurrence) give
the Administrative Agent

 

Mortgage and Security Agreement

14



--------------------------------------------------------------------------------

written notice of such Event of Loss. The Borrower shall comply with the
applicable requirements of Sections 2.12 and 6.09 of the Credit Agreement with
respect to any Recovery Event relating to such Event of Loss. Upon occurrence of
a Recovery Event with respect to an Event of Loss and compliance with Sections
2.12 and 6.09 of the Credit Agreement with respect thereto, the Airframe or
Engine suffering such Event of Loss shall be released from the Lien of this
Mortgage.

(b) Conditions to Addition of Airframe. The Borrower’s right to add an
Additional Airframe to the Collateral shall be subject to the fulfillment, at
the Borrower’s sole cost and expense, of the following conditions (which shall
be deemed to satisfy the requirements of Section 5.12(b) of the Credit
Agreement):

(i) an executed counterpart of each of the following documents shall have been
delivered to the Administrative Agent:

(A) a Mortgage Supplement covering the Additional Airframe, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of such jurisdiction other than the United States in which the Additional
Airframe is to be registered in accordance with Section 3.02(e); and

(B) UCC financing statements (or any similar statements or other documents
required to be filed or delivered pursuant to the laws of the jurisdiction in
which the Additional Airframe may be registered in accordance with
Section 3.02(e)) as are deemed necessary or desirable by counsel for the
Administrative Agent to protect the security interests of the Administrative
Agent in the Additional Airframe created by the Mortgage, if any;

(ii) the Borrower shall have furnished to the Administrative Agent such evidence
of compliance with the insurance provisions of Section 3.06 with respect to such
Additional Airframe as the Administrative Agent shall reasonably request;

(iii) (A) the Additional Airframe shall have been duly certified by the FAA as
to type and airworthiness, (B) application for registration of the Additional
Airframe in accordance with Section 3.02(e) shall have been duly made with the
FAA or other applicable Aviation Authority and the Borrower shall have authority
to operate the Additional Airframe and (C) the Borrower shall have caused the
sale of such Additional Airframe to the Borrower (if occurring after
February 28, 2006) and the International Interest granted under the Mortgage
Supplement in favor of the Administrative Agent with respect to such Additional
Airframe, each to be registered on the International Registry as a sale or an
International Interest, respectively;

(iv) the Administrative Agent at the expense of the Borrower, shall have
received (A) an opinion of counsel, addressed to the Administrative Agent and
the Lenders, to the effect that this Mortgage creates a valid security interest
in the Borrower’s interest in the Additional Airframe, and in the case of any
Additional Airframe that is Additional Collateral referred to in clause (b) of
the definition of such term in Section 1.01 of the Credit Agreement, the
Administrative Agent will be entitled to the benefits of Section 1110 with
respect to the Additional Airframe, and (B) an opinion of the Borrower’s
aviation law counsel reasonably

 

Mortgage and Security Agreement

15



--------------------------------------------------------------------------------

satisfactory to and addressed to the Administrative Agent as to the due
registration of any such Additional Airframe and the due filing for recordation
of the Mortgage Supplement with respect to such Additional Airframe under the
Act or such other applicable law of the jurisdiction other than the
United States in which the Additional Airframe is to be registered in accordance
with Section 3.02(e), as the case may be, and the perfection and first priority
(other than with respect to any Permitted Liens) of the security interest in the
Additional Airframe, granted to the Administrative Agent hereunder and the
registration with the International Registry of the sale of such Additional
Airframe, to the Borrower (if occurring after February 28, 2006) and the
International Interest granted under the Mortgage Supplement with respect to
such Additional Airframe;

(v) the Borrower shall have delivered an Appraisal of such Additional Airframe
to the Administrative Agent pursuant to Section 5.07(2) of the Credit Agreement;
and

(vi) the Borrower shall have taken such other actions and furnished such other
certificates and documents as the Administrative Agent may reasonably require in
order to assure that the Additional Airframe is duly and properly subjected to
the Lien of this Mortgage.

Promptly after the registration of the Additional Airframe and the recordation
of the Mortgage Supplement or other requisite documents or instruments covering
such Additional Airframe pursuant to the Act (or pursuant to the applicable laws
of the jurisdiction in which such Additional Airframe is to be registered in
accordance with Section 3.02(e)), cause to be delivered to the Administrative
Agent an opinion of Lessee’s or any Permitted Lessee’s counsel, reasonably
satisfactory in form and substance to the Administrative Agent, as to the due
registration of the Additional Airframe and the due recordation of such Mortgage
Supplement and any other requisite documents or instruments referred to in
sub-clause (i) above.

(c) Conditions to Addition of Engine. The Borrower’s right to add an Additional
Engine to the Collateral shall be subject to the fulfillment, at the Borrower’s
sole cost and expense, of the following conditions (which shall be deemed to
satisfy the requirements of Section 5.12(b) of the Credit Agreement):

(i) an executed counterpart of each of the following documents shall be
delivered to the Administrative Agent:

(A) a Mortgage Supplement covering the Additional Engine, which shall have been
duly filed for recordation pursuant to the Act or such other applicable law of
the jurisdiction other than the United States in which the applicable Aircraft
(if any) is registered in accordance with Section 3.02(e), as the case may be;
and

(B) UCC financing statements covering the security interests created by this
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the applicable
Aircraft (if any) may be registered) as are deemed necessary by counsel for the
Administrative Agent to protect the security interests of the Administrative
Agent in the Additional Engine;

 

Mortgage and Security Agreement

16



--------------------------------------------------------------------------------

(ii) the Borrower shall have furnished to the Administrative Agent such evidence
of compliance with the insurance provisions of Section 3.06 with respect to such
Additional Engine as the Administrative Agent shall reasonably request;

(iii) the Borrower shall have furnished to the Administrative Agent an opinion
of counsel from counsel reasonably satisfactory to the Administrative Agent to
the effect that (A) this Mortgage creates a valid security interest in the
Borrower’s interest in the Additional Engine and (B) in the case of any
Additional Engine that is Additional Collateral referred to in clause (b) of the
definition of such term in Section 1.01 of the Credit Agreement, the
Administrative Agent will have the benefits of Section 1110 with respect to the
Additional Engine;

(iv) the Borrower shall have furnished to the Administrative Agent an opinion of
the Borrower’s aviation law counsel reasonably satisfactory to the
Administrative Agent as to the due filing for recordation of the Mortgage
Supplement with respect to such Additional Engine under the Act or such other
applicable law of the jurisdiction other than the United States in which the
applicable Aircraft (if any) is registered in accordance with Section 3.02(e),
as the case may be, and the perfection and first priority (other than with
respect to any Permitted Lien) of the security interest in the Additional Engine
granted to the Administrative Agent hereunder, and the registration with the
International Registry of the sale to the Borrower of such Additional Engine (if
occurring after February 28, 2006) and the International Interest granted under
such Mortgage Supplement with respect to such Additional Engine;

(v) the Borrower shall have caused the sale of such Additional Engine to the
Borrower (if occurring after February 28, 2006) and the International Interest
granted under such Mortgage Supplement in favor of the Administrative Agent with
respect to such Additional Engine each to be registered on the International
Registry as a sale or an International Interest, respectively;

(vi) the Borrower shall have delivered (x) an Appraisal of such Additional
Engine to the Administrative Agent pursuant to Section 5.07(2) of the Credit
Agreement or (y) if such Additional Engine was delivered new to the Borrower by
the manufacturers within 90 days prior to the date such Additional Engine is
added as Collateral, an officer’s certificate attesting to the foregoing in this
clause (y) and setting forth the Appraised Value of such Additional Engine
pursuant to clause (ii) of the first proviso to the definition of “Appraised
Value” in the Credit Agreement; and

(vii) the Borrower shall have taken such other actions and furnished such other
certificates and documents as the Administrative Agent may reasonably require in
order to assure that the Additional Engine is duly and properly subjected to the
Lien of this Mortgage.

Promptly after the recordation of the Mortgage Supplement or other requisite
documents or instruments covering such Additional Engine, if any, pursuant to
the Act (or pursuant to the applicable laws of the jurisdiction in which the
applicable Aircraft (if any) is then registered) the Borrower shall cause to be
delivered to the Administrative Agent an opinion of counsel, reasonably
satisfactory in form and substance to the Administrative Agent, as to the due
recordation of the Mortgage Supplement or other requisite documents or
instruments covering such Additional Engine and the perfection and first
priority (other than with respect to any Permitted Liens) of the security
interest in such Additional Engine granted to the Administrative Agent
hereunder.

 

Mortgage and Security Agreement

17



--------------------------------------------------------------------------------

(d) Non-Insurance Payments Received on Account of an Event of Loss. Any amounts,
other than insurance proceeds in respect of damage or loss not constituting an
Event of Loss (the application of which is provided for in Annex B), received at
any time by the Administrative Agent or the Borrower from any Governmental
Authority or any other Person in respect of any Event of Loss shall be applied,
paid or released in accordance with Section 2.12 of the Credit Agreement and, as
to insurance proceeds, Annex B hereto (and, to the extent required under such
Section 2.12 of the Credit Agreement or such Annex B hereto, shall be held by,
or paid over to, the Administrative Agent pending such application, payment or
release).

(e) Requisition for Use. In the event of a requisition for use by any
Governmental Authority or a CRAF activation of an Airframe, Engine (whether or
not installed on an Airframe), or engine installed on such Airframe while such
Airframe is subject to the Lien of this Mortgage, the Borrower shall promptly
notify the Administrative Agent of such requisition or activation and all of the
Borrower’s obligations under this Mortgage shall continue to the same extent as
if such requisition or activation had not occurred except to the extent that the
performance or observance of any obligation by the Borrower shall have been
prevented or delayed by such requisition or activation; provided that the
Borrower’s obligations under Section 3.06 (except while an assumption of
liability by the U.S. Government of the scope referred to in Section 3.06(c) is
in effect) shall not be reduced or delayed by such requisition or activation.
Any payments received by the Administrative Agent or the Borrower or Permitted
Lessee from such Governmental Authority with respect to such requisition of use
or activation shall be paid over to, or retained by, the Borrower.

(f) Substitution of Engines. The Borrower shall have the right at its option at
any time, on at least 5 Business Days’ prior notice to the Administrative Agent,
to substitute an Additional Engine for any Engine (including, if so elected by
Borrower, in satisfaction of any applicable obligations in relation to an Event
of Loss with respect to such Engine). Such Additional Engine shall be an engine
manufactured by the Manufacturer of the Engine to be replaced thereby that is
the same model as the Engine to be replaced thereby, or an improved model, and
that has a value and utility (without regard to hours and cycles remaining until
overhaul) at least equal to the Engine to be replaced thereby (assuming that
such Engine had been maintained in accordance with this Mortgage (and, as
applicable, had not suffered such Event of Loss), which value and utility shall
be established by an Appraisal or officer’s certificate delivered pursuant to
Section 3.05(c)(vi), or otherwise by way of a certificate of a qualified
aircraft engineer (who may be an employee of the Borrower) certifying as to such
value and utility (which shall be deemed to satisfy any Appraisal requirement in
connection with such Additional Engine so becoming Collateral in connection with
such substitution; provided, that, until an Appraisal is obtained for such
Additional Engine, it shall be deemed to have the same Appraised Value as the
Engine replaced thereby). The Borrower’s right to make a substitution hereunder
shall be subject to the fulfillment (which may be simultaneous with such
substitution) of the conditions set forth in Section 3.05(c) (as modified
pursuant to this Section 3.05(f)) at the Borrower’s sole cost and expense.
Immediately upon the satisfaction of such conditions and without further act,
(i) the replaced Engine shall thereupon be released from and be free and clear
of all rights of the Administrative Agent and the Lien of this Mortgage and
shall no longer be deemed an Engine hereunder and (ii) such Additional Engine
shall become subject to this Mortgage.

 

Mortgage and Security Agreement

18



--------------------------------------------------------------------------------

SECTION 3.06. Insurance.

(a) Obligation to Insure. The Borrower shall comply with, or cause to be
complied with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.

(b) Insurance for Own Account. Nothing in Section 3.06 shall limit or prohibit
(i) the Borrower from maintaining the policies of insurance required under Annex
B with higher coverage than those specified in Annex B, or (ii) the
Administrative Agent or any other Additional Insured from obtaining insurance
for its own account (and any proceeds payable under such separate insurance
shall be payable as provided in the policy relating thereto); provided, however,
that no insurance may be obtained or maintained that would limit or otherwise
adversely affect the coverage of any insurance required to be obtained or
maintained by the Borrower pursuant to this Section 3.06 and Annex B.

(c) Indemnification by Government in Lieu of Insurance. The Administrative Agent
agrees to accept, in lieu of insurance against any risk with respect to an
Airframe or Engine described in Annex B, indemnification from, or insurance
provided by, the U.S. Government, or upon the written consent of the
Administrative Agent, other Governmental Authority, against such risk in an
amount that, when added to the amount of insurance (including permitted
self-insurance), if any, against such risk that the Borrower (or any Permitted
Lessee) may continue to maintain, in accordance with this Section 3.06, shall be
at least equal to the amount of insurance against such risk otherwise required
by this Section 3.06; provided that the provisions of Section D of Annex B shall
not apply to an indemnity or insurance provided by the U.S. Government in lieu
of insurance required by Section C of Annex B, except to the extent the U.S.
Government makes such provisions generally available to covered airlines.

(d) Application of Insurance Proceeds. As between the Borrower and the
Administrative Agent, all insurance proceeds received as a result of the
occurrence of an Event of Loss with respect to any Airframe or Engine under
policies required to be maintained by the Borrower pursuant to this Section 3.06
will be applied in accordance with Section 3.05(d). All proceeds of insurance
required to be maintained by the Borrower, in accordance with Section 3.06 and
Section B of Annex B, in respect of any property damage or loss not constituting
an Event of Loss with respect to any Airframe or Engine shall, to the extent not
required to be deposited and held into the Collateral Proceeds Account pursuant
to Section 2.12(a) of the Credit Agreement (taking into account Section B of
Annex B), be held by or paid over to the Borrower or the Administrative Agent,
as applicable, as provided in Section B of Annex B, and may be applied in
payment (or to reimburse the Borrower) for repairs or for replacement property.

 

Mortgage and Security Agreement

19



--------------------------------------------------------------------------------

SECTION 3.07. Filings; Change of Office.

(a) The Borrower, at its sole cost and expense, will cause the FAA Filed
Documents with respect to each Airframe and Engine and Financing Statements with
respect to each Airframe and Engine, and all continuation statements (and any
amendments necessitated by any combination, consolidation or merger of the
Borrower, or any change in its corporate name or its location (as such term is
used in Section 9-307 of the UCC) in respect of such Financing Statements), to
be prepared and duly and timely filed and recorded, or filed for recordation, to
the extent permitted under the Act (with respect to the FAA Filed Documents) or
the UCC or similar law of any other applicable jurisdiction (with respect to
such other documents).

(b) The Borrower will give the Administrative Agent timely written notice (but
in any event within 30 days prior to the expiration of the period of time
specified under applicable law to prevent lapse of perfection) of (i) any change
of its location (as such term is used in Section 9-307 of the UCC) from its then
present location and (ii) any change in its corporate name, and will promptly
take any action required by Section 3.07(a) as a result of such change of its
location or corporate name.

ARTICLE IV

REMEDIES

SECTION 4.01. Remedies.

If an Event of Default shall have occurred and be continuing and so long as the
same shall continue unremedied, then and in every such case the Administrative
Agent may exercise any or all of the rights and powers and pursue any and all of
the remedies pursuant to this Article IV and shall have and may exercise all of
the rights and remedies of a secured party under the UCC and the Cape Town
Treaty and may take possession of all or any part of the properties covered or
intended to be covered by the Lien created hereby or pursuant hereto and may
exclude the Borrower and all persons claiming under it wholly or partly
therefrom; provided, that the Administrative Agent shall give the Borrower at
least ten days’ prior written notice of any sale of any Airframe or Engine,
foreclosure of the Lien of this Mortgage, or of the taking of any other action
to cause the Borrower to lose its title to any Airframe or Engine. Without
limiting any of the foregoing, it is understood and agreed that the
Administrative Agent may exercise any right of sale of any Airframe or Engine
available to it, even though it shall not have taken possession of such Airframe
or Engine and shall not have possession thereof at the time of such sale, and
may pursue all or part of the Collateral wherever it may be found and may enter
any of the premises of the Borrower wherever the Collateral may be or is
supposed to be and search for the Collateral and take possession of and remove
the Collateral. In addition, each of the Secured Parties shall have a right
after the occurrence and during the continuance of an Event of Default to
inspect the Aircraft and Aircraft Documents in accordance with Section 3.03, and
the Borrower shall bear the reasonable costs thereof, notwithstanding
Section 3.03(d), except during the Section 1110 Period.

 

Mortgage and Security Agreement

20



--------------------------------------------------------------------------------

SECTION 4.02. Return of Collateral, Etc.

(a) If an Event of Default shall have occurred and be continuing and the unpaid
principal amount of the Loans then outstanding, together with interest accrued
thereon and all Fees and other liabilities of the Borrower accrued under the
Loan Documents, if any, have become due and payable in accordance with
Section 7.01 of the Credit Agreement, at the request of the Administrative
Agent, the Borrower shall promptly execute and deliver to the Administrative
Agent such instruments of title and other documents as the Administrative Agent
may deem necessary or advisable to enable the Administrative Agent or an agent
or representative designated by the Administrative Agent, at such time or times
and place or places as the Administrative Agent may specify, to obtain
possession of all or any part of the Collateral to which the Administrative
Agent shall at the time be entitled hereunder. If the Borrower shall for any
reason fail to execute and deliver such instruments and documents after such
request by the Administrative Agent, the Administrative Agent may obtain a
judgment conferring on the Administrative Agent the right to immediate
possession and requiring the Borrower to execute and deliver such instruments
and documents to the Administrative Agent, to the entry of which judgment the
Borrower hereby specifically consents to the fullest extent permitted by law.
All expenses of obtaining such judgment or of pursuing, searching for and taking
such property shall, until paid, be secured by the Lien of this Mortgage.

(b) Upon every such taking of possession, the Administrative Agent may, from
time to time, at the expense of the Collateral, make all such expenditures for
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, modifications or alterations to and of the Collateral, as it may
deem proper. In each such case, the Administrative Agent shall have the right to
maintain, use, operate, store, insure, lease, control, manage, dispose of,
modify or alter the Collateral and to exercise all rights and powers of the
Borrower relating to the Collateral, as the Administrative Agent shall deem
best, including the right to enter into any and all such agreements with respect
to the maintenance, use, operation, storage, insurance, leasing, control,
management, disposition, modification or alteration of the Collateral or any
part thereof as the Administrative Agent may determine, and the Administrative
Agent shall be entitled to collect and receive directly all rents, revenues and
other proceeds of the Collateral and every part thereof, without prejudice,
however, to the right of the Administrative Agent under any provision of this
Mortgage to collect and receive all cash held by, or required to be deposited
with, the Administrative Agent hereunder. Such rents, revenues and other
proceeds shall be applied to pay the expenses of the maintenance, use,
operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of the Borrower), and all other
payments which the Administrative Agent may be required or authorized to make
under any provision of this Mortgage, as well as just and reasonable
compensation for the services of the Administrative Agent, and of all persons
properly engaged and employed by the Administrative Agent with respect hereto.

 

Mortgage and Security Agreement

21



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, the Administrative Agent and each
Lender may be a purchaser of the Collateral or any part thereof or any interest
therein at any such sale thereof, whether pursuant to foreclosure or power of
sale or otherwise, and the Lenders shall be entitled to credit against the
purchase price bid at such sale all or any part of the due and unpaid amounts of
the Secured Obligations secured by the Lien of this Mortgage. The Administrative
Agent or any such Lender, upon any such purchase, shall acquire good title to
the property so purchased, to the extent permitted by applicable law, free of
the Borrower’s rights of redemption.

(d) Upon any sale of the Collateral or any part thereof or interest therein
pursuant hereto, whether pursuant to foreclosure or power of sale or otherwise,
the receipt of the official making the sale by judicial proceeding or of the
Administrative Agent shall be sufficient discharge to the purchaser for the
purchase money and neither such official nor such purchaser shall be obligated
to see to the application thereof.

(e) Upon any sale of the Collateral or any part thereof or interest therein
pursuant hereto, whether pursuant to foreclosure or power of sale or otherwise,
the receipt of the official making the sale by judicial proceeding or of the
Administrative Agent shall be sufficient discharge to the purchaser for the
purchase money and neither such official nor such purchaser shall be obligated
to see to the application thereof.

(f) Any sale or other conveyance of any Airframe or Engine or other Collateral
or any interest therein by the Administrative Agent made pursuant to the terms
of this Mortgage shall bind the Borrower and the Lenders and shall be effective
to transfer or convey all right, title and interest of the Administrative Agent,
the Borrower and the Lenders in and to the Airframe and Engine. No purchaser or
other grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by the Administrative Agent.

SECTION 4.03. Remedies Cumulative.

Each and every right, power and remedy given to the Administrative Agent
specifically or otherwise in this Mortgage shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Administrative Agent, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Administrative Agent in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of the Borrower or to be an acquiescence therein.

SECTION 4.04. Discontinuance of Proceedings.

In case the Administrative Agent shall have instituted any proceeding to enforce
any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Administrative Agent,
then and in every such case the Borrower and

 

Mortgage and Security Agreement

22



--------------------------------------------------------------------------------

the Administrative Agent shall, subject to any determination in such
proceedings, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Borrower
or the Administrative Agent shall continue as if no such proceedings had been
instituted.

SECTION 4.05. Waiver of Past Defaults.

Upon written instruction from the Required Lenders, the Administrative Agent
shall waive any past Default hereunder and its consequences and upon any such
waiver such Default shall cease to exist and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Mortgage,
but no such waiver shall extend to any subsequent or other Default or impair any
right consequent thereon.

SECTION 4.06. Appointment of Receiver.

If any Event of Default shall occur and be continuing, to the extent permitted
by law, the Administrative Agent shall, as a matter of right, be entitled to the
appointment of a receiver (who may be the Administrative Agent or any successor
or nominee thereof) for all or any part of the Collateral, whether such
receivership be incidental to a proposed sale of the Collateral or the taking of
possession thereof or otherwise, and the Borrower hereby consents to the
appointment of such a receiver and will not oppose any such appointment. Any
receiver appointed for all or any part of the Collateral shall be entitled to
exercise all the rights and powers of the Administrative Agent with respect to
the Collateral.

SECTION 4.07. The Administrative Agent Authorized to Execute Bills of Sale, Etc.

The Borrower hereby irrevocably appoints the Administrative Agent the true and
lawful attorney-in-fact of the Borrower (which appointment is coupled with an
interest) in its name and stead and on its behalf, for the purpose of
effectuating any sale, assignment, transfer or delivery for the enforcement of
the Lien of this Mortgage, whether pursuant to foreclosure or power of sale,
assignments and other instruments as may be necessary or appropriate, with full
power of substitution, the Borrower hereby ratifying and confirming all that
such attorney or any substitute shall do by virtue hereof in accordance with
applicable law; provided that the Administrative Agent shall not exercise any
right as such attorney-in-fact except during the continuance of an Event of
Default. Nevertheless, if so requested by the Administrative Agent or any
purchaser, the Borrower shall ratify and confirm any such sale, assignment,
transfer or delivery, by executing and delivering to the Administrative Agent or
such purchaser all bills of sale, assignments, releases and other proper
instruments to effect such ratification and confirmation as may be designated in
any such request.

SECTION 4.08. Limitations Under CRAF.

Notwithstanding the provisions of this Article IV, during any period that an
Airframe or Engine is subject to CRAF in accordance with the provisions of
Section 3.02(b)(vi) and in the possession of the U.S. Government, the
Administrative Agent shall not, as a result of any Event of Default, exercise
its remedies hereunder in such manner as to limit the Borrower’s control under
this Mortgage (or any Permitted Lessee’s control under any Permitted Lease) of

 

Mortgage and Security Agreement

23



--------------------------------------------------------------------------------

such Airframe or Engine, unless at least 60 days’ (or such other period as may
then be applicable under CRAF) written notice of default hereunder shall have
been given by the Administrative Agent or any Secured Party by registered or
certified mail to the Borrower (and any Permitted Lessee) with a copy to the
Contracting Officer Representative or Representatives for the Military Airlift
Command of the United States Air Force to whom notices must be given under the
contract governing the Borrower’s (or any Permitted Lessee’s) participation in
CRAF with respect to such Airframe or Engine.

SECTION 4.09. Allocation of Payments.

All cash proceeds received by the Administrative Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies as a
secured creditor as provided in Article IV of this Mortgage shall be applied
against (and, pending such application, shall be held by the Administrative
Agent as Collateral for) the Secured Obligations in such order as provided for
in Section 2.17(b) of the Credit Agreement. Any surplus of such cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Secured Obligations shall be promptly paid over to the Borrower or to whomever
may be at such time lawfully entitled to receive such surplus.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Termination of Mortgage.

(a) Upon the Mortgage Termination Date, this Mortgage shall automatically
terminate (provided that all indemnities set forth in the Credit Agreement shall
survive) and the Administrative Agent, at the request and expense of the
Borrower, will promptly execute and deliver to the Borrower a proper instrument
or instruments acknowledging the satisfaction and termination of this Mortgage,
and, subject to the terms of the Credit Agreement, will duly assign, transfer
and deliver to the Borrower (without recourse and without any representation or
warranty) such of its Collateral as may be in the possession of the
Administrative Agent and as has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage.

(b) Upon (i) any Disposition of any Collateral that is permitted under
Section 6.04(a)(ii) of the Credit Agreement, (ii) the release of any Collateral
from the Lien granted hereby pursuant to Section 6.09(c) of the Credit
Agreement, (iii) the release of any Airframe or Engine pursuant to
Section 3.05(a) of this Mortgage or the release of any Engine pursuant to
Section 3.05(f) of this Mortgage, or (iv) the effectiveness of any written
consent by the Administrative Agent or the requisite Lenders as provided under
the Credit Agreement to the release of any Collateral from the Lien granted
hereby, such Collateral (and, subject in the case of clause (i) above to
compliance with Section 6.04(a)(ii) of the Credit Agreement, the proceeds
thereof) shall be automatically released from the Lien granted under this
Mortgage.

 

Mortgage and Security Agreement

24



--------------------------------------------------------------------------------

(c) In connection with any release of any Collateral pursuant to this
Section 5.01, the Administrative Agent will promptly execute and deliver to the
Borrower, at the Borrower’s sole expense, all appropriate UCC termination
statements and other documents that the Borrower shall reasonably request to
evidence such release and shall take necessary action to permit the Borrower to
register with the International Registry the discharge of the International
Interest created by this Mortgage in such released Collateral. The
Administrative Agent shall have no liability whatsoever to any Secured Party as
a result of any release of Collateral by it as permitted by this Section 5.01.
The release of an Airframe or Engine from the Lien of this Mortgage shall have
the effect without further action of releasing all other Collateral, including
the related Airframe Documents and Engine Documents, respectively, relating to
such Airframe or Engine.

SECTION 5.02. No Legal Title to Collateral in Secured Parties.

No Secured Party shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
any Secured Party in and to the Collateral or hereunder shall operate to
terminate this Mortgage or entitle such holder or any successor or transferee of
such holder to an accounting or to the transfer to it of any legal title to any
part of the Collateral.

SECTION 5.03. Sale of Collateral by Administrative Agent Is Binding.

Any sale or other conveyance of the Collateral, or any part thereof (including
any part thereof or interest therein), by the Administrative Agent made pursuant
to the terms of this Mortgage shall bind the Secured Parties and shall be
effective to transfer or convey all right, title and interest of the
Administrative Agent, the Borrower and such Secured Parties in and to such
Collateral or part thereof. No purchaser or other grantee shall be required to
inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Administrative Agent.

SECTION 5.04. Mortgage for Benefit of the Borrower, Administrative Agent and
Secured Parties.

Nothing in this Mortgage, whether express or implied, shall be construed to give
any person other than the Borrower and the Administrative Agent, any legal or
equitable right, remedy or claim under or in respect of this Mortgage, except
that the persons referred to in the last paragraph of Section 3.02(b) shall be
third party beneficiaries of such paragraph.

SECTION 5.05. Notices.

Any notice or communication by the Borrower or the Administrative Agent to the
other is duly given if in writing and delivered in Person or by first class mail
(registered or certified, return receipt requested), facsimile transmission or
overnight air courier guaranteeing next day delivery, to the other’s address:

(a) if to the Borrower, to its office at 233 South Wacker Drive, Chicago,
Illinois 60606, Telecopier No.: 872-825-3211, email: pam.hendry@united.com; in
each case Attention: Treasurer; and

 

Mortgage and Security Agreement

25



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to its office at JPMorgan Chase Bank, N.A.,
JPMorgan Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE
19713, Attention of Loan and Agency Services Group (Fax No. 1 (302) 634-3301).

The Borrower or the Administrative Agent, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications will be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
transmitted by facsimile; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 5.06. Severability.

Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, to the fullest extent permitted by law. Any such prohibition
or unenforceability in any particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, to the fullest
extent permitted by law.

SECTION 5.07. Waivers; Amendments.

This Mortgage may not be amended, modified or waived except with the written
consent of the Borrower and the Administrative Agent (acting pursuant to and in
accordance with the terms of the Credit Agreement), provided that a Mortgage
Supplement adding Collateral shall not require the consent of the Administrative
Agent. Any amendment, modification or supplement of or to any provision of this
Mortgage, any termination or waiver of any provision of this Mortgage and any
consent to any departure by the Borrower from the terms of any provision of this
Mortgage shall be effective only in the specific instance and for the specific
purpose for which made or given.

SECTION 5.08. Successors and Assigns.

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of, each of the parties hereto and the successors and permitted
assigns of each, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by any Secured Party shall bind
the successors and assigns of such Secured Party.

 

Mortgage and Security Agreement

26



--------------------------------------------------------------------------------

SECTION 5.09. Headings.

The headings of the various Articles and sections herein and in the table of
contents hereto are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

SECTION 5.10. Counterpart Form.

This Mortgage may be executed by the parties hereto in separate counterparts (or
upon separate signature pages bound together into one or more counterparts),
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

SECTION 5.11. Bankruptcy.

It is the intention of the parties that the Administrative Agent shall be
entitled to the benefits of Section 1110 with respect to the right to take
possession of the Airframes and Engines as provided herein in the event of a
case under Chapter 11 of the Bankruptcy Code in which the Borrower is a debtor,
and in any instance where more than one construction is possible of the terms
and conditions hereof or any other pertinent Loan Document, each such party
agrees that a construction which would preserve such benefits shall control over
any construction which would not preserve such benefits.

SECTION 5.12. Governing Law.

This Mortgage shall be construed in accordance with and governed by the law of
the State of New York.

SECTION 5.13. Consent to Jurisdiction and Service of Process.

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Mortgage, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall, to the extent permitted by law, be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Mortgage in any court referred to in this
Section 5.13. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Mortgage and Security Agreement

27



--------------------------------------------------------------------------------

Each party to this Mortgage irrevocably consents to service of process in the
manner provided for notices in Section 10.01 of the Credit Agreement. Nothing in
this Mortgage will affect the right of any party to this Mortgage to serve
process in any other manner permitted by law.

[Signature Pages Follow]

 

 

Mortgage and Security Agreement

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed by their respective officers thereof duly authorized as of the day and
year first above written.

 

UNITED AIRLINES, INC.,

as Borrower

By:  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

  Name: Cristina Caviness   Title: Vice President

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I - DEFINITIONS

MORTGAGE            

Defined Terms

[attached hereto]

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

ANNEX A – PERMITTED COUNTRIES

MORTGAGE                    

ANNEX A

PERMITTED COUNTRIES

 

Australia   Italy Austria   Japan Bahamas   Luxembourg Belgium   Mexico Brazil  
Netherlands Canada   New Zealand Chile   Norway Denmark   Portugal Finland  
Singapore France   South Africa Germany   Spain Greece   Sweden Hungary  
Switzerland Iceland   United Kingdom Ireland  

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

ANNEX B - INSURANCE

MORTGAGE                

ANNEX B

INSURANCE

Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in Schedule I to the Mortgage or, if not
defined in such Schedule I, in the Credit Agreement; provided, for purposes of
this Annex B, references to an “Aircraft” shall mean each Airframe and
associated Engines, if any, set forth with respect to such Airframe in any
Mortgage Supplement or applicable insurance certificate (for so long as such
Airframe remains, or is required to remain, as Collateral).

A. Liability Insurance.

1. Except as provided in Section A.2 below, Borrower (or Permitted Lessee) will
carry or cause to be carried at all times, at no expense to Administrative Agent
or any Secured Party, commercial airline legal liability insurance (including,
but not limited to passenger liability, property damage, baggage liability,
cargo and mail liability, hangarkeeper’s liability and contractual liability
insurance) with respect to each Airframe and Engine (including, as applicable,
in respect of an applicable Aircraft or airframe on which an Engine is then
installed) which is (i) in an amount not less than the greater of (x) the amount
of commercial airline legal liability insurance from time to time applicable to
aircraft (and airframes and engines) owned or leased and operated by Borrower
(or Permitted Lessee) of the same type and operating on similar routes as such
airframe and engine and (y) the applicable Minimum Liability Insurance Amount
(as defined below) per occurrence; (ii) of the type and covering the same risks
as from time to time applicable to aircraft operated by Borrower (or Permitted
Lessee) of the same type as such aircraft, airframe or engine; and
(iii) maintained in effect with insurers of nationally or internationally
recognized responsibility (such insurers being referred to herein as “Approved
Insurers”). Borrower (or Permitted Lessee) need not maintain cargo liability
insurance with respect to any Airframe (or any Aircraft), or may maintain such
insurance in an amount less than the Minimum Liability Insurance Amount, as long
as the amount of the cargo liability insurance, if any, maintained with respect
to such Airframe (or Aircraft) is not less than the amount of such coverage
which is maintained by Borrower (or Permitted Lessee) for other aircraft owned
or leased by Borrower (or Permitted Lessee) that are similar in type to such
Airframe (or Aircraft) and operated by Borrower (or Permitted Lessee) on the
same or similar routes. For purposes hereof, the “Minimum Liability Insurance
Amount” for any Aircraft or Airframe (or any airframe on which any Engine is
then installed) shall the following (based on the airframe type corresponding
thereto): (a) for any widebody aircraft (including any Boeing 767, Boeing 777 or
Boeing 787), $550,000,000, and (b) for any hybrid aircraft (including any Boeing
737, Airbus A-319 or Airbus A-320), $350,000,000.

2. During any period that an Aircraft, Airframe or Engine is on the ground and
not in operation, Borrower (or Permitted Lessee) may carry or cause to be
carried, in lieu of the insurance required by Section A.1 above, insurance
otherwise conforming with the provisions of said Section A.1 except that (i) the
amounts of coverage shall not be required to exceed the amounts of public
liability and property damage insurance from time to time applicable to

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

aircraft owned or operated by Borrower (or Permitted Lessee) of the same type as
such Aircraft, Airframe or Engine which is on the ground and not in operation
and (ii) the scope of the risks covered and the type of insurance shall be the
same as from time to time shall be applicable to aircraft, aiframes or engines,
as applicable, owned or operated by Borrower (or Permitted Lessee) of the same
type which are on the ground and not in operation by Borrower (or Permitted
Lessee) on the ground, not in operation, and stored or hangared.

B. Hull Insurance.

1. Except as provided in Section B.2 below, Borrower will carry or cause to be
carried at all times, at no expense to Administrative Agent or any Secured
Party, with Approved Insurers “all-risk” aircraft hull insurance covering the
Airframes and Engines (including when the Engine is not installed on any
airframe) which is of the type as from time to time applicable to airframes and
engines owned by Borrower of the same type as such Airframe or Engine for an
amount denominated in United States Dollars not less than, (a) for each
Aircraft, Airframe or Engine, 100% of the Appraised Value (which, as applicable
based on the relevant Appraisal, may at Borrower’s option be a combined value
for an Aircraft comprised of its Airframe and associated Engines, or separate
such values for any Airframe or Engine) as set forth in the most recent
Appraisal delivered pursuant to the Credit Agreement before the date (or renewal
date) of the applicable insurance policies (the “Agreed Value”), or, prior to
the delivery of the initial Appraisal covering such Aircraft, Airframe or
Engine, the applicable “Agreed Value” set forth in the initial insurance
certificate delivered with respect thereto, but in no event less than applicable
replacement value (as reasonably determined by Borrower and its insurers), and
(b) for all Airframes and Engines collectively, 110% of the outstanding
principal amount of the Secured Obligations; and in each case such insurance
shall include all-risk property damage insurance covering Engines temporarily
removed from an Aircraft and Parts while temporarily removed from any Airframe
or Engine, in each case and not replaced by similar components for not less than
the replacement value thereof which are of the type as from time to time
applicable to components owned by Borrower of the same type as such Engine and
Parts for an amount denominated in United States Dollars (which replacement
value shall, for an Engine with a separate Agreed Value pursuant to the
foregoing, be not less than such Agreed Value).

All losses will be adjusted by Borrower with the insurers; provided, however,
that during a period when an Event of Default shall have occurred and be
continuing, Borrower shall not agree to any such adjustment without the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

Any policies of insurance carried in accordance with this Section B.1 or Section
C covering any Aircraft, Airframe or Engine and any policies taken out in
substitution or replacement for any such policies shall provide that insurance
proceeds under such policies shall be payable directly to the Administrative
Agent for prompt deposit into the Collateral Proceeds Account if (A) such
insurance proceeds are in respect of an Event of Loss (provided, as to any such
Aircraft (including Airframe and Engines associated therewith), except as
provided in clause (B), the entire amount of any loss involving proceeds of the
applicable Threshold Amount or less or the amount of any proceeds of any loss in
excess of the applicable Agreed Value (if the same has been determined) shall be
paid to Borrower), or (B) the insurer has received a notice from the

 

Mortgage and Security Agreement

2



--------------------------------------------------------------------------------

Administrative Agent directing that such insurance proceeds are required to be
so paid to the Administrative Agent during the occurrence and continuance of
Event of Default (which notice has not been rescinded), except in the case of a
loss with respect to an Engine installed on an airframe other than an Airframe,
in which case Borrower (or any Permitted Lessee) shall endeavor to arrange for
any payment of insurance proceeds in respect of such loss to be held for the
account of the Administrative Agent whether such payment is made to Borrower (or
any Permitted Lessee) or any third party. The Administrative Agent shall be
entitled to notify an insurer that such insurance proceeds shall be paid
directly to the Administrative Agent as provided in the immediately preceding
sentence in the following circumstances: (1) an Event of Default has occurred
and is continuing, or (2) such insurance proceeds if paid to Borrower would be
required to be deposited in the Collateral Proceeds Account in accordance with
Section 2.12(a) of the Credit Agreement (all calculations thereunder and under
Section 6.09 of the Credit Agreement to be performed in accordance with the
Credit Agreement after giving effect to the Event of Loss or other circumstance
giving rise to such insurance proceeds), provided that if such a notice has been
given to the insurer, the Administrative Agent shall rescind such notice if such
circumstances are no longer applicable. It is hereby understood and agreed that
in the case of any payment to the Administrative Agent pursuant to the
foregoing, upon such payment no longer being required to be held in the
Collateral Proceeds Account pursuant to Section 2.12(a) of the Credit Agreement,
the Administrative Agent shall cause the amount of such payment to be released
to Borrower or its order. Furthermore, in the case of any payment to the
Administrative Agent (for deposit in the Collateral Proceeds Account) otherwise
than in respect of an Event of Loss, the Administrative Agent shall, upon
receipt of evidence satisfactory to it that the damage giving rise to such
payment shall have been repaired or that such payment shall then be required to
pay for repairs then being made, pay (and release from the Collateral Proceeds
Account) the amount of such payment to Borrower or its order. In the case of a
loss with respect to an engine (other than an Engine) installed on the Airframe,
the Administrative Agent shall hold any payment to it of any insurance proceeds
in respect of such loss for the account of Borrower or any other third party
that is entitled to receive such proceeds. For purposes hereof, the “Threshold
Amount” for any Aircraft (including Airframe and Engines) shall mean $5,000,000.

2. During any period that an Aircraft, Airframe or Engine is on the ground and
not in operation, Borrower (or Permitted Lessee) may carry or cause to be
carried, in lieu of the insurance required by Section B.1 above, insurance
otherwise conforming with the provisions of said Section B.1 except that the
scope of the risks and the type of insurance shall be the same as from time to
time applicable to aircraft owned by Borrower (or Permitted Lessee) of the same
type as such Aircraft, Airframe or Engine similarly on the ground and not in
operation, provided that Borrower (or Permitted Lessee) shall maintain insurance
against risk of loss or damage to such Aircraft, Airframe or Engine in an amount
at least equal to the Agreed Value for such Aircraft, Airframe or Engine during
such period that it is on the ground and not in operation.

C. War-Risk, Hijacking and Allied Perils Insurance.

If Borrower (or any Permitted Lessee) shall at any time operate or propose to
operate the Aircraft, Airframe or any Engine (i) in any area of recognized
hostilities or (ii) on international routes and war-risk, hijacking or allied
perils insurance is maintained by Borrower (or any Permitted Lessee) with
respect to other aircraft owned or operated by Borrower (or any Permitted
Lessee) on such routes or in such areas, Borrower (or Permitted Lessee) shall
maintain or cause to be maintained war-risk, hijacking and related perils
insurance of substantially the same type carried by major United States
commercial air carriers operating the same or comparable models of aircraft on
similar routes or in such areas and in no event in an amount less than the
Agreed Value.

 

Mortgage and Security Agreement

3



--------------------------------------------------------------------------------

D. General Provisions.

Any policies of insurance carried in accordance with Sections A, B and C,
including any policies taken out in substitution or replacement for such
policies:

in the case of Section A, shall name the Administrative Agent and each other
Secured Party (collectively, the “Additional Insureds”), as an additional
insured, as its interests may appear;

shall apply worldwide and have no territorial restrictions or limitations
(except only in the case of war, hijacking and related perils insurance required
under Section C, which shall apply to the fullest extent available in the
international insurance market);

shall provide that, in respect of the coverage of the Additional Insureds in
such policies, the insurance shall not be invalidated by any act or omission
(including misrepresentation and nondisclosure) by Borrower which results in a
breach of any term, condition or warranty of the polices, provided that the
Additional Insured so protected has not caused, contributed to or knowingly
condoned said act or omission. However, the coverage afforded the Additional
Insured will not apply in the event of exhaustion of policy limits or to losses
or claims arising from perils specifically excluded from coverage under the
policies;

shall provide that, if the insurers cancel such insurance for any reason
whatsoever, or if any material change is made in the insurance policies by
insurers which adversely affects the interest of any of the Additional Insureds,
such cancellation or change shall not be effective as to the Additional Insureds
for 30 days (seven days in the case of war risk, hijacking and allied perils
insurance and ten days in the case of nonpayment of premium) after receipt by
the Additional Insureds of written notice by such insurers of such cancellation
or change, provided that, if any notice period specified above is not reasonably
obtainable, such policies shall provide for as long a period of prior notice as
shall then be reasonably obtainable;

shall waive any rights of setoff (including for unpaid premiums), recoupment,
counterclaim or other deduction, whether by attachment or otherwise, against
each Additional Insured;

shall waive any right of subrogation against any Additional Insured;

shall be primary without right of contribution from any other insurance that may
be available to any Additional Insured;

 

Mortgage and Security Agreement

4



--------------------------------------------------------------------------------

shall provide that all of the liability insurance provisions thereof, except the
limits of liability, shall operate in all respects as if a separate policy had
been issued covering each party insured thereunder;

shall provide that none of the Additional Insureds shall be liable for any
insurance premium; and

shall contain a 50/50 Clause per Lloyd’s Aviation Underwriters’ Association
Standard Policy Form AVS 103 or U.S. market equivalent.

E. Reports and Certificates; Other Information.

On or prior to the Applicable Date with respect to each Airframe and Engine, and
on or prior to each renewal date of the insurance policies required hereunder,
Borrower will furnish or cause to be furnished to Administrative Agent insurance
certificates describing in reasonable detail the commercial insurance maintained
by Borrower hereunder (or, if a Permitted Lease is then in effect, maintained by
Permitted Lessee under such Permitted Lease) and a report, signed by Borrower’s
(or, if a Permitted Lease is then in effect, Permitted Lessee’s) regularly
retained independent insurance broker (the “Insurance Broker”), stating the
opinion of such Insurance Broker that (a) all premiums in connection with the
commercial insurance then due have been paid and (b) such insurance complies
with the terms of this Annex B (or, if a Permitted Lease is then in effect,
complies with the insurance requirements of such Permitted Lease so long as
Borrower shall have provided to the Administrative Agent a certificate that sets
forth a representation and warranty of Borrower that the insurance requirements
of such Permitted Lease comply with the insurance requirements of Section 3.06),
except that such opinion shall not be required with respect to war-risk
insurance or indemnity provided by the U.S. Government. To the extent such
agreement is reasonably obtainable Borrower (or Permitted Lessee) will also
cause the Insurance Broker to agree to advise the Secured Parties in writing of
any default in the payment of any premium and of any other act or omission on
the part of Borrower (or Permitted Lessee) of which it has knowledge and which
might invalidate or render unenforceable, in whole or in part, any commercial
insurance on such Airframe or Engine or cause the cancellation or termination of
such insurance, and to advise the Secured Parties in writing at least 30 days
(seven days in the case of war-risk and allied perils coverage and ten days in
the case of nonpayment of premium, or such shorter period as may be available in
the international insurance market, as the case may be) prior to the
cancellation or material adverse change of any commercial insurance maintained
pursuant to this Annex B.

F. Right to Pay Premiums.

The Additional Insureds shall have the rights but not the obligations of an
additional named insured. None of the Administrative Agent or the other
Additional Insureds shall have any obligation to pay any premium, commission,
assessment or call due on any such insurance (including reinsurance).
Notwithstanding the foregoing, in the event of cancellation of any insurance due
to the nonpayment of premiums, the Administrative Agent shall have the option,
in its sole discretion, to pay any such premium in respect of the Aircraft that
is due in respect of the coverage pursuant to this Mortgage and to maintain such
coverage, as the Administrative Agent may require, until the scheduled expiry
date of such insurance and, in such event, Borrower shall, upon demand,
reimburse the Administrative Agent for amounts so paid by it, together with
interest therein at the Default Rate from the date of payment.

 

Mortgage and Security Agreement

5



--------------------------------------------------------------------------------

G. Deductibles; Self-insurance.

Borrower may self-insure by way of deductible, premium adjustment or franchise
provisions or otherwise (including, with respect to insurance maintained
pursuant to Section B, insuring for a maximum amount which is less than the
applicable Agreed Value) in the insurance covering the risks required to be
insured against pursuant to Section 3.06 and this Annex B under a program
applicable to all aircraft in Borrower’s fleet, but in no case shall the
aggregate amount of self-insurance in regard to Section 3.06 and this Annex B
exceed during any policy year, with respect to all of the aircraft in Borrower’s
fleet (including, without limitation, the Aircraft), the lesser of (a) 100% of
the largest replacement value of any single aircraft in Borrower’s fleet and
(b) 1-1/2% of the average aggregate insurable value (during the preceding policy
year) of all aircraft, airframes and engines (including, without limitation, the
Aircraft, Airframes and Engines) on which Borrower carries insurance, unless an
insurance broker of national standing shall certify that the standard among all
other major U.S. airlines is a higher level of self-insurance, in which case
Borrower may self-insure to such higher level. In addition, Borrower (and any
Permitted Lessee) may self-insure to the extent of any applicable deductible per
aircraft, airframe or engine that does not exceed industry standards for major
U.S. airlines.

H. Salvage Rights; Other. All salvage rights to each Airframe and Engine shall
remain with Borrower’s insurers at all times, and any insurance policies of the
Administrative Agent insuring any Airframe or Engine shall provide for a release
to Borrower of any and all salvage rights in and to any Airframe and Engine.

 

Mortgage and Security Agreement

6



--------------------------------------------------------------------------------

ANNEX C - FOREIGN REGISTRATION

MORTGAGE

ANNEX C

Capitalized terms used but not defined herein shall have the respective meanings
set forth or incorporated by reference in Schedule I to the Mortgage or, if not
defined in such Schedule I, in the Credit Agreement.

FOREIGN REGISTRATION

The Administrative Agent and the Borrower hereby agree, subject to the
provisions of Section 3.02(e) of the Mortgage, that the Borrower shall be
entitled to register an Aircraft or cause such Aircraft to be registered in a
country other than the United States, subject to compliance with the following:

(a) Such country is a Permitted Country with which the United States then
maintains normal diplomatic relations; and

(b) The Administrative Agent shall have received an opinion of counsel (subject
to customary bankruptcy and equitable remedies exceptions and to other
qualifications and exceptions customary in foreign opinions generally)
reasonably satisfactory to the Administrative Agent to the effect that:

(A) the obligations of the Borrower, and the rights and remedies of the
Administrative Agent, under the Mortgage shall remain valid, binding and
enforceable under the laws of such jurisdiction (or the law of the jurisdiction
to which the laws of such jurisdiction would refer as the applicable governing
law);

(B) after giving effect to such change in registration, the Lien of the Mortgage
on the Borrower’s right, title and interest in and to such Airframe and Engine
shall continue as a valid and duly perfected first priority security interest
and all filing, recording or other action necessary to protect the same shall
have been accomplished (or, if such opinion cannot be given at the time of such
proposed change in registration because such change in registration is not yet
effective, (1) the opinion shall detail what filing, recording or other action
is necessary and (2) the Administrative Agent shall have received a certificate
from the Borrower that all possible preparations to accomplish such filing,
recording and other action shall have been done, and such filing, recording and
other action shall be accomplished and a supplemental opinion to that effect
shall be delivered to the Administrative Agent promptly after the effective date
of such change in registration);

(C) unless the Borrower or the Permitted Air Carrier shall have agreed to
provide insurance covering the risk of requisition of title of such Aircraft by
the government of such country (so long as such Aircraft are registered under
the laws of such country), the laws of such country require fair compensation by
the government of such country payable in currency freely convertible into
Dollars for the taking or requisition by such government of such title; and

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

(D) other than in the case of a reregistration in Canada, Japan, France,
Germany, the Netherlands, the United Kingdom or the United States, regarding
such other matters as the Administrative Agent shall reasonably request.

(c) The Borrower shall have given to the Administrative Agent assurances
reasonably satisfactory to the Administrative Agent:

(i) to the effect that the provisions of Section 3.06 of and Annex B to the
Mortgage have been complied with after giving effect to such change of
registration;

(ii) of the payment by the Borrower of all reasonable out-of-pocket expenses of
the Administrative Agent in connection with such change of registry, including,
without limitation (1) the reasonable fees and disbursements of counsel to the
Administrative Agent, (2) any filing or recording fees, Taxes or similar
payments incurred in connection with the change of registration of such Aircraft
and the creation and perfection of the security interest therein in favor of the
Administrative Agent for the benefit of Secured Parties, and (3) all costs and
expenses incurred in connection with any filings necessary to continue in the
United States the perfection of the security interest in such Aircraft in favor
of the Administrative Agent for the benefit of Secured Parties;

(iii) to the effect that the tax and other indemnities in favor of each person
named as an indemnitee under any Loan Document afford each such person
substantially the same protection as provided prior to such change of
registration (or the Borrower shall have agreed upon additional indemnities
that, together with such original indemnities, in the reasonable judgment of the
Administrative Agent, afford such protection);

(iv) to the effect that, after giving effect to such change in registration,
such Aircraft shall be free and clear of all Liens (other than Permitted Liens);
and

(v) to the effect that such country would provide substantially equivalent
protection (both as a matter of law and practice) for the rights and remedies of
mortgagees in similar situations in the case of the occurrence and during the
continuance of an Event of Default as provided under the laws of the United
States.

(d) Such change in registration is made in connection with a Permitted Lease to
a Permitted Lessee.

(e) The Borrower shall have furnished to the Administrative Agent an officer’s
certificate to the effect that (i) no Special Default or Event of Default is
continuing and (ii) all conditions precedent to the change in registration have
been satisfied.

(f) The Borrower shall have procured necessary import or export permits required
to take such Aircraft into or out of such country of registration.

 

Mortgage and Security Agreement

2



--------------------------------------------------------------------------------

EXHIBIT A

TO

MORTGAGE

MORTGAGE SUPPLEMENT NO. __

THIS MORTGAGE SUPPLEMENT NO. __ dated __________ (this “Mortgage Supplement”)
made by [_____], a [_____] (together with its permitted successors and assigns,
the “Borrower”), in favor of [___________________], as Administrative Agent
(together with its successors and permitted assigns, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Mortgage and Security Agreement, dated as of [_____] (herein called
the “Mortgage”; capitalized terms used herein but not defined shall have the
meaning ascribed to them in the Mortgage), between the Borrower and the
Administrative Agent, provides for the execution and delivery of supplements
thereto substantially in the form hereof, which shall particularly describe
certain collateral, and shall specifically mortgage the same to the
Administrative Agent;

WHEREAS, the Mortgage was entered into between the Borrower and the
Administrative Agent in order to secure the Secured Obligations of the Borrower
and each of the Guarantors under that certain Term Loan Credit and Guaranty
Agreement, dated as of March 9, 2020 (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, herein called the “Credit Agreement”), by and among
United Airlines, Inc., as borrower, United Airlines Holdings, Inc. (the
“Parent”), as a guarantor, the subsidiaries of the Parent (other than United
Airlines, Inc.) party thereto from time to time, as guarantors, the Lenders
party thereto from time to time and the Administrative Agent; and

WHEREAS, the Borrower wishes to subject [each of] the [Airframes and Engines]1
described in Exhibit 1 hereto to the security interest created by the Mortgage
by execution and delivery of this Mortgage Supplement, and a counterpart of the
Mortgage [is attached hereto and made a part hereof and this Mortgage
Supplement, together with such counterpart of the Mortgage, is being filed for
recordation on the date hereof with the FAA, as one document][has been recorded
pursuant to the Act by the FAA at Oklahoma City, Oklahoma, on [__] and assigned
Conveyance No. [__]];

NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure the payment
and performance of the Secured Obligations from time to time outstanding and to
secure the performance and observance by the Borrower and each of the Guarantors
of all the agreements, covenants and provisions contained in the Loan Documents
for the benefit of the Secured Parties, the Borrower has granted, bargained,
sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and
does hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Administrative Agent, its successors and assigns, for the
security and benefit of the Secured Parties, a security interest in all right,
title and interest of the Borrower in, to and under the following described
property:

 

1.

Revise as appropriate to reflect what is listed on Exhibit 1.

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

[(1) The Airframes as further described on Exhibit 1 hereto, in each case
together with any and all Parts of whatever nature, which are from time to time
included within the definitions of “Airframe”, including all substitutions,
renewals and replacements of and additions, improvements, accessions and
accumulations to each such Airframe (other than additions, improvements,
accessions and accumulations which constitute appliances, parts, instruments,
appurtenances, accessories, furnishings or other equipment excluded from the
definition of Parts) and all Airframe Documents relating to each such Airframe;

(2) The Engines as further described on Exhibit 1 hereto, in each case together
with any and all Parts of whatever nature, which are from time to time included
within the definition of “Engines”, including all substitutions, renewals and
replacements of and additions, improvements, accessions and accumulations to
each such Engine (other than additions, improvements, accessions and
accumulations which constitute appliances, parts, instruments, appurtenances,
accessories, furnishings or other equipment excluded from the definition of
Parts) and all Engine Documents relating to each such Engine.]2

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.

This Mortgage Supplement shall be construed as a supplemental Mortgage and shall
form a part thereof, and the Mortgage is hereby incorporated by reference herein
and is hereby ratified, approved and confirmed.

[remainder of page intentionally left blank]

 

 

2.

Revise as appropriate to reflect what is listed on Exhibit 1.

 

Mortgage and Security Agreement

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.

 

[_____] By:  

             

  Name:   Title:

 

Mortgage and Security Agreement

3



--------------------------------------------------------------------------------

EXHIBIT 1

TO

MORTGAGE SUPPLEMENT NO. [     ]

THE AIRFRAMES:3

 

Manufacturer    Model   

FAA Registration

Number

   Manufacturer’s Serial Number

THE ENGINES:4

 

Manufacturer    Manufacturer’s Model    Serial Number

 

 

3.

Eliminate if no Airframes are listed

4.

Eliminate if no Engines are listed

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

Schedule I

to Mortgage and Security Agreement

DEFINITIONS

Unless otherwise specified herein, all capitalized terms used in this Schedule I
shall have the meanings set forth in the Credit Agreement.

“Act” means part A of subtitle VII of title 49, United States Code.

“Additional Airframe” means each airframe added to the Collateral pursuant to a
Mortgage Supplement subsequent to the initial Mortgage Supplement.

“Additional Engine” means each engine added to the Collateral pursuant to a
Mortgage Supplement subsequent to the initial Mortgage Supplement.

“Additional Insureds” is defined in Section D of Annex B to the Mortgage.

“Agreed Value” is defined in Section B.1. of Annex B to the Mortgage.

“Aircraft” shall mean, in the case of any Engine, the Airframe or airframe on
which such Engine is then installed (if any).

“Airframe” means (a) each airframe that is identified by aircraft model, United
States registration number and Manufacturer’s serial number in the initial
Mortgage Supplement or any subsequent Mortgage Supplement executed and delivered
by the Borrower and (b) any and all Parts incorporated or installed in or
attached or appurtenant to such airframe, and any and all Parts removed from
such airframe, unless the Lien of the Mortgage shall not be applicable to such
Parts in accordance with Section 3.04 of the Mortgage, but excluding any such
airframe that has subsequently been released from the Lien of this Mortgage
pursuant to Section 5.01.

“Airframe Documents” means, with respect to any Airframe, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
the FAA (or the relevant Aviation Authority), to be maintained with respect to
such Aircraft, and such term shall include all additions, renewals, revisions
and replacements of any such materials from time to time made, or required to be
made, by the FAA (or other Aviation Authority) regulations, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by or on behalf of the Borrower; provided that such term shall not
include manuals and data relating to aircraft generally of the same fleet type
as the Airframe as opposed to the Airframe specifically.

“Applicable Date” means, in the case of any Airframe or Engine, the date on
which such Airframe or Engine is subjected to the Lien of the Mortgage by the
execution and delivery of a Mortgage Supplement.

 

Mortgage and Security Agreement



--------------------------------------------------------------------------------

“Aviation Authority” means, in the case of any Aircraft or Airframe, the FAA or,
if such Aircraft or Airframe is permitted to be, and is, registered with any
other Governmental Authority under and in accordance with Section 3.02(e) and
Annex C of the Mortgage, such other Governmental Authority.

“Bankruptcy Event” means, with respect to any Person, the occurrence of an Event
of Default under Section 7.01(f) or (g) of the Credit Agreement.

“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on
November 16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.

“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.

“Certificated Air Carrier” means a Person holding or co-holding an air carrier
operating certificate issued pursuant to Chapter 447 of Title 49, United States
Code, for aircraft capable of carrying ten or more individuals or 6,000 pounds
or more of cargo.

“Collateral” is defined in Section 2.01 of the Mortgage.

“CRAF” means the Civil Reserve Air Fleet Program established pursuant to 10
U.S.C. Section 9511-13 or any similar substitute program.

“Credit Agreement” is defined in the first “Whereas” clause of the Mortgage.

“EASA” means the European Aviation Safety Agency.

“Engine” means (a) each of the engines identified by Manufacturer, model and
Manufacturer’s serial number in the initial Mortgage Supplement or any
subsequent Mortgage Supplement, in any case whether or not from time to time
installed on an Airframe or installed on any other airframe, and (b) any and all
Parts incorporated or installed in or attached or appurtenant to such engine,
and any and all Parts removed from such engine, unless the Lien of the Mortgage
shall not apply to such Parts in accordance with Section 3.04 of the Mortgage,
but excluding any such engine that has subsequently been released from the Lien
of the Mortgage pursuant to Section 5.01 thereof.

“Engine Documents” means, with respect to any Engine, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
the FAA (or the relevant Aviation Authority), to be maintained with respect to
such Engine, and such term shall include all additions, renewals, revisions and
replacements of any such materials from time to time made, or required to be
made, by the FAA (or other Aviation Authority) regulations, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper or computer disk) such materials may be maintained
or retained by or on behalf of the Borrower; provided that such term shall not
include manuals and data relating to engines generally of the same type as the
Engine as opposed to the Engine specifically.

 

Mortgage and Security Agreement

2



--------------------------------------------------------------------------------

“Event of Loss” means, with respect to any Airframe or Engine, any of the
following circumstances, conditions or events with respect to such property, for
any reason whatsoever:

(a) the destruction of such property, damage to such property beyond economic
repair or rendition of such property permanently unfit for normal use by the
Borrower;

(b) the actual or constructive total loss of such property or any damage to such
property, or requisition of title or use of such property, which results in an
insurance settlement with respect to such property on the basis of a total loss
or constructive or compromised total loss;

(c) any theft, hijacking or disappearance of such property for a period of 180
consecutive days or more; or

(d) any seizure, condemnation, confiscation, taking or requisition (including
loss of title) of such property by any Governmental Authority or purported
Governmental Authority (other than a requisition of use by a Permitted
Governmental Authority) for a period exceeding 180 consecutive days.

“FAA Bill of Sale” means, with respect to any Aircraft, a bill of sale for such
Aircraft on AC Form 8050-2 (or such other form as may be approved by the FAA).

“FAA Filed Documents” means, with respect to any Airframe or Engine, the
Mortgage and the Mortgage Supplement executed by the Borrower with respect to
such Airframe or Engine.

“FAA Regulations” means the Federal Aviation Regulations issued or promulgated
pursuant to the Act from time to time.

“Financing Statements” means, with respect to any Airframe or Engine,
collectively, UCC-1 financing statements covering such Airframe or Engine and
the related Collateral by the Borrower, as debtor, showing the Administrative
Agent as secured party, for filing in Delaware and each other jurisdiction that,
in the opinion of the Administrative Agent, is necessary to perfect its Lien on
such Airframe or Engine and the related Collateral.

“Inspecting Parties” is defined in Section 3.03 of the Mortgage.

“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.

“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.

“Mandatory Modification” is defined in Section 3.04(d) of the Mortgage.

 

Mortgage and Security Agreement

3



--------------------------------------------------------------------------------

“Manufacturer” shall mean, with respect to any Airframe, Engine or Part, the
manufacturer thereof.

“Manufacturer Lessee” means The Boeing Company, Airbus Industrie, Embraer S.A.,
the General Electric Company, United Technologies Corporation, Rolls Royce plc
and any Affiliate of any of the foregoing if such Affiliate’s obligations are
guaranteed by such Person unconditionally.

“Minimum Liability Insurance Amount” is defined in Section A.1. of Annex B to
the Mortgage.

“Mortgage” means the Mortgage and Security Agreement, dated as of March 9, 2020,
between the Borrower and the Administrative Agent.

“Mortgage Supplement” means a Mortgage Supplement, substantially in the form of
Exhibit A to the Mortgage, with appropriate modifications to reflect the purpose
for which it is being used.

“Mortgage Termination Date” shall mean the earlier of (i) the date on which
(a) the principal of and interest on all Loans shall have been paid in full and
all other amounts then due under the Loan Documents shall have been paid in
full, and (b) all Commitments have been terminated, and (ii) the date on which
all of the Collateral shall have been released pursuant to Section 5.01(b) of
the Mortgage.

“Optional Modification” is defined in Section 3.04(d) of the Mortgage.

“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, (b) any in-flight passenger entertainment system,
including components and parts thereof, (c) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a Removable Part and is leased by the Borrower or any Permitted
Lessee from a third party or is subject to a security interest granted to a
third party, and (d) PCE), that may from time to time be installed or
incorporated in or attached or appurtenant to any Airframe or any Engine or
removed therefrom unless the Lien of the Mortgage shall not be applicable to
such Parts in accordance with Section 3.04 of the Mortgage.

“PCE” is defined in Section 3.04(d) of the Mortgage.

“Permitted Air Carrier” means (i) any Manufacturer Lessee, (ii) any Permitted
Foreign Air Carrier or (iii) any U.S. Air Carrier.

“Permitted Country” means any country listed on Annex A to the Mortgage.

“Permitted Foreign Air Carrier” means any air carrier with its principal
executive offices in any Permitted Country and which is authorized to conduct
commercial airline operations and to operate jet aircraft and engines similar to
the Airframes or Engines subject to a Permitted Lease with such air carrier, as
applicable, under the applicable Laws of such Permitted Country.

 

Mortgage and Security Agreement

4



--------------------------------------------------------------------------------

“Permitted Governmental Authority” means (i) the U.S. Government or (ii) any
Governmental Authority if the applicable Airframe or the Aircraft with respect
to the applicable Engine is then registered under the laws of the country of
such Governmental Authority.

“Permitted Lease” means a lease (including a sublease) permitted under
Section 3.02(b)(viii) of the Mortgage.

“Permitted Lessee” means the lessee under a Permitted Lease.

“Pledged Agreement” means any contract, agreement or instrument included in the
Collateral.

“Removable Part” is defined in Section 3.04(d) of the Mortgage.

“Section 1110 Agreement” means a written agreement of the debtor to perform
referred to in Section 1110(a)(2)(A) of the Bankruptcy Code that, without
further review or modification, qualifies under Section 1110 to keep the
automatic stay provided by Section 362 of the Bankruptcy Code in effect with
respect to the Airframes and Engines.

“Section 1110 Period” means the continuous period of (i) 60 days specified in
Section 1110(a)(2)(A) of the Bankruptcy Code (or such longer period, if any,
agreed to under Section 1110(b) of the Bankruptcy Code), plus (ii) an additional
period, if any, commencing with the trustee or debtor-in-possession in such
proceeding entering into with court approval a Section 1110 Agreement within
such 60 days (or longer period as agreed) and continuing until such time as the
period during which the Administrative Agent is prohibited from repossessing the
Airframes and Engines under the Mortgage comes to an end.

“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Special Default” means the occurrence of (i) a Default under clause (i) or (ii)
of Section 7.01(b) of the Credit Agreement or (ii) a Bankruptcy Event.

“Threshold Amount” is defined in Section B.1. of Annex B to the Mortgage.

“United States” or “U.S.” means the United States of America; provided that for
geographic purposes, “United States” means, in aggregate, the 50 states and the
District of Columbia of the United States of America.

“U.S. Air Carrier” means a Certificated Air Carrier that is a United States
Citizen, and as to which there is in force an air carrier operating certificate
issued pursuant to Part 121 of the FAA Regulations, or which may operate as an
air carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.

“U.S. Government” means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

 

Mortgage and Security Agreement

5



--------------------------------------------------------------------------------

“Wet Lease” means any arrangement whereby the Borrower or a Permitted Lessee
agrees to furnish any Airframe or Engine to a third party pursuant to which such
Airframe or Engine shall at all times be in the operational control of the
Borrower or a Permitted Lessee, provided that the Borrower’s obligations under
the Mortgage shall continue in full force and effect notwithstanding any such
arrangement.

 

Mortgage and Security Agreement

6



--------------------------------------------------------------------------------

EXHIBIT B

to Term Loan Credit and Guaranty Agreement

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER

 

Mortgage and Security Agreement

7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER

TO TERM LOAN CREDIT AND GUARANTY AGREEMENT

ASSUMPTION AND JOINDER AGREEMENT, dated as of [____] (the “Assumption
Agreement”), made by [______] a [Insert State of Organization] [corporation,
limited partnership or limited liability company] (the “Company”) for the
benefit of the Secured Parties (as such term is defined in that certain Term
Loan Credit and Guaranty Agreement, dated as of March 9, 2020 (as amended,
restated, amended and restated, supplemented, modified or extended from time to
time in accordance with its terms, the “Credit Agreement”), among United
Airlines, Inc., as Borrower, United Airlines Holdings, Inc. (“Parent”) and its
subsidiaries party thereto other than the Borrower, as Guarantors, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement.

W I T N E S S E T H:

The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of Parent.
Pursuant to Section 5.12 of the Credit Agreement, the Company is required to
execute this document.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:

SECTION 1. Assumption and Joinder. The Company hereby agrees to perform and
observe each and every one of the covenants and agreements and hereby assumes
the obligations and liabilities of [(i)] a Guarantor under the Credit Agreement
applicable to the Company as a Guarantor thereunder[, and (ii) a Grantor under
the Collateral Documents, to which it is a party] (any such document, a “Company
Security Document”), in each case applicable to the Company as a Grantor
thereunder].5 By virtue of the foregoing, the Company hereby accepts and assumes
any liability of [(x)] a Guarantor related to each representation or warranty,
covenant or obligation made by a Guarantor in the Credit Agreement, and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company, [and (y) a Grantor related to each representation or warranty, covenant
or obligation made by a Grantor in each Company Security Document, and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company].6

 

 

5.

Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.

6.

Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.



--------------------------------------------------------------------------------

(a) Guarantee. (i) All references to the term “Guarantor” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
and after the date hereof.

(ii) The Company, as Guarantor, hereby joins in and agrees to be bound by each
and all of the provisions of the Credit Agreement, as of the date hereof, as a
Guarantor thereunder, including without limitation, Section 9 thereof with the
same force and effect as if originally referred to therein as a Guarantor.

[(b) Collateral Documents. (i) All references to the term “Grantor” in each
Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of and after the date hereof.

(ii) The Company, as Grantor, hereby joins in and agrees to be bound by each and
all of the provisions of each Company Security Document, as of the date hereof,
with the same force and effect as if originally referred to therein as a
Grantor.]7

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and the Secured Parties as follows:

(a) The Company has the requisite [corporate, partnership or limited liability
company] power and authority to enter into this Assumption Agreement and to
perform its obligations hereunder and under the Loan Documents to which it is a
party. The execution, delivery and performance of this Assumption Agreement by
the Company and the performance of its obligations hereunder and under the Loan
Documents to which it is a party, have been duly authorized by all necessary
[corporate, partnership or limited liability company] action, including the
consent of shareholders, partners or members where required. This Assumption
Agreement has been duly executed and delivered by the Company. This Assumption
Agreement and the Loan Documents to which it is a party each constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) [The Company has delivered or has caused to be delivered to the
Administrative Agent any and all schedules and documents required under each
Company Security Document].8

 

 

7.

Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

8.

Include to the extent that the Company intends to pledge collateral
contemporaneous with the delivery of this Assumption Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 3. Binding Effect. This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.

SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Counterparts. This Assumption Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

EXHIBIT B

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.

 

[NAME OF COMPANY] By:  

 

Name:  

 

Title:  

         



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: JPMorgan Chase Bank, N.A.,
as Administrative Agent By:  

         

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

to Term Loan Credit and Guaranty Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit and Guaranty Agreement identified below
(as amended, restated, amended and restated, supplemented, modified or extended
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under each of the Facilities identified below
(including any guarantees included in such Facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                      2.   
Assignee:                                                                [and is
an Affiliate/Approved Fund of [identify Lender]9] 3.    Borrower:    United
Airlines, Inc. 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as
administrative agent under the Credit Agreement

 

9.

Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Term Loan Credit and Guaranty Agreement dated as
of March 9, 2020, among United Airlines, Inc., as Borrower, United Airlines
Holdings, Inc. and its subsidiaries party thereto other than the Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A. (together
with its permitted successors in such capacity), as Administrative Agent. 6.   
Assigned Interest:   

 

Facility

Assigned

   Aggregate Amount of
Commitment/Loans for all
Lenders      Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans10      CUSIP Number
(if any)      $        $          %     

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

                 

NAME OF ASSIGNOR

By:  

         

Name:  

         

Title:  

         

 

 

10.

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

5



--------------------------------------------------------------------------------

ASSIGNEE NAME OF ASSIGNOR

By:  

             

Name:  

         

Title:  

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

                 

Name:  

         

Title:  

         

Consented to:11 [UNITED AIRLINES, INC., as Borrower]

By:  

         

Name:  

         

Title:  

         

 

 

11.

If such consent is required under the Credit Agreement.

 

6



--------------------------------------------------------------------------------

EXHIBIT C

ANNEX 1

The Term Loan Credit and Guaranty Agreement, dated as of March 9, 2020 (as
amended, restated, amended and restated, supplemented, modified or extended from
time to time, the “Credit Agreement”), among United Airlines, Inc., as Borrower,
United Airlines Holdings, Inc. and its subsidiaries party thereto other than the
Borrower, as Guarantors, the Lenders party thereto, and JPMorgan Chase Bank,
N.A. (together with its permitted successors in such capacity), as
Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. The Borrower and the Guarantors are express third-party beneficiaries
of this Assignment and Acceptance. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by and construed in accordance with
the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

to Term Loan Credit and Guaranty Agreement

FORM OF LOAN REQUEST

 

3



--------------------------------------------------------------------------------

EXHIBIT D

March 6, 2020            

JPMorgan Chase Bank, N.A.

    as Administrative Agent

500 Stanton Christiana Road, Ops 2

Newark, Delaware 19713-2107

Attention: Robert Madak, David Brace

Via facsimile: 302-634-4250 / 302-634-1028

Via email: robert.madak@jpmorgan.com, david.e.brace@jpmorgan.com

 

Re:

Term Loan Credit and Guaranty Agreement

Ladies and Gentlemen:

We refer to the Term Loan Credit and Guaranty Agreement, dated or to be dated on
or about March 9, 2020 (as amended, restated, amended and restated,
supplemented, modified or extended from time to time, the “Credit Agreement”),
among United Airlines, Inc. (formerly known as Continental Airlines, Inc., and
as successor to United Air Lines, Inc.), as Borrower, United Airlines Holdings,
Inc. and its subsidiaries party thereto other than Borrower, as Guarantors, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
the joint lead arrangers party thereto. Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Credit Agreement. We
hereby give you notice requesting a Loan pursuant to Section 2.03(b) of the
Credit Agreement, and in that connection we set forth below the required
information relating to such Loan (the “Requested Loan”):

 

  (1)

The aggregate principal amount of the Requested Loan is $[__].

 

  (2)

The Business Day the Requested Loan shall be made is [__].

 

  (3)

The Requested Loan shall be a [ABR/Eurodollar] Loan.

 

  (4)

[The initial Interest Period applicable to the requested Eurodollar Loan shall
be [___]]12.

 

12 

NTD: To be included in the case of a Eurodollar Loan.



--------------------------------------------------------------------------------

  (5)

The Requested Loan shall be paid to the following account:

Acct no.: 51-67795

Acct name: United Airlines Special Account

Beneficiary: United Airlines

ABA: 021 000 021

SWIFT: CHASUS33

Reference: Aircraft Term Loan

Beneficiary Bank: JP Morgan Chase

4 New York Plaza, Floor 15

New York, New York 10004.

 

5



--------------------------------------------------------------------------------

EXHIBIT D

 

Very truly yours, UNITED AIRLINES, INC. By:  

             

Name:  

             

Title:  

         

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

to Term Loan Credit and Guaranty Agreement

SUBSIDIARIES

OF

UNITED AIRLINES HOLDINGS, INC.

 

     Jurisdiction of
Incorporation    Ownership (directly or
indirectly by Parent)  

United Airlines, Inc.

   Delaware      100 % 

Air Wis Services, Inc.

   Wisconsin      100 % 

Air Wisconsin, Inc.

   Delaware      100 % 

Domicile Management Services, Inc.

   Delaware      100 % 

Air Micronesia, LLC

   Delaware      100 % 

CAL Cargo, S.A. de C.V.

   Mexico      100 % 

CALFINCO Inc.

   Delaware      100 % 

Century Casualty Company

   Vermont      100 % 

Continental Airlines de Mexico, S.A.

   Mexico      99.9997 % 

Continental Airlines Domain Name Limited (UK)

   England      100 % 

Continental Airlines Finance Trust II

   Delaware      100 % 

Continental Airlines Fuel Purchasing Group, LLC

   Delaware      100 % 

Continental Airlines, Inc. Supplemental Retirement Plan for Pilots Trust
Agreement

   Delaware      100 % 

Continental Airlines Purchasing Holdings LLC

   Delaware      100 % 

Continental Airlines Purchasing Services LLC

   Delaware      100 % 

Continental Express, Inc.

   Delaware      100 % 

Covia LLC

   Delaware      100 % 

Mileage Plus Holdings, LLC

   Delaware      100 % 

MPH I, Inc.

   Delaware      100 % 

Mileage Plus Marketing, Inc.

   Delaware      100 % 

Mileage Plus, Inc.

   Delaware      100 % 

Presidents Club of Guam, Inc.

   Delaware      100 % 

UABSPL Holdings, Inc.

   Delaware      100 % 

UAL Benefits Management, Inc.

   Delaware      100 % 

United Atlantic LP

   Delaware      100 % 

United Atlantic Services C.V.

   Netherlands      100 % 

United Atlantic Corporate LLC

   Delaware      100 % 

United Atlantic Corporate Center C.V.

   Netherlands      100 % 

United Atlantic B.V.

   Netherlands      100 % 

United Atlantic Services LLC

   Delaware      100 % 

United Aviation Fuels Corporation

   Delaware      100 % 

United Airlines Business Private Services Limited

   India      100 % 

United Ground Express, Inc.

   Delaware      100 % 

United Travel Services, LLC

   Delaware      100 % 

United Vacations, Inc.

   Delaware      100 % 

 

2